


Exhibit 10.1

 

$600,000,000

 

 

REVOLVING CREDIT AGREEMENT

 

 

Dated as of February 22, 2007

 

Among

 

BUILDING MATERIALS CORPORATION OF AMERICA,

 

BMCA ACQUISITION INC.,

 

and

 

BMCA ACQUISITION SUB INC.,

 

as Borrowers,

 

and

 

THE INITIAL LENDERS, INITIAL ISSUING BANK AND
SWING LINE BANK NAMED HEREIN,

 

as Initial Lenders, Initial Issuing Bank and Swing Line Bank,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Monitoring Agent and Administrative Agent,

 

and

 

DEUTSCHE BANK SECURITIES INC.,

 

BEAR STEARNS & CO. INC.,

 

and

 

J.P. MORGAN SECURITIES INC.,

 

as Joint Lead Arrangers and Joint Book Managers,

 

and

 

BEAR STEARNS & CO. INC.,

 

as Syndication Agent,

 

and

 

J.P. MORGAN SECURITIES INC.

 

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

 

36

SECTION 1.03. Accounting Terms

 

36

SECTION 1.04. Currency Equivalents Generally

 

36

 

 

 

ARTICLE II

 

 

 

 

 

AMOUNTS AND TERMS OF THE ADVANCES

 

 

AND THE LETTERS OF CREDIT

 

 

 

 

 

SECTION 2.01. The Advances and the Letters of Credit

 

37

SECTION 2.02. Making the Advances

 

38

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

 

40

SECTION 2.04. Repayment of Advances

 

42

SECTION 2.05. Termination or Reduction of the Commitments

 

43

SECTION 2.06. Prepayments

 

44

SECTION 2.07. Interest

 

45

SECTION 2.08. Fees

 

46

SECTION 2.09. Conversion of Advances

 

48

SECTION 2.10. Increased Costs, Etc

 

48

SECTION 2.11. Payments and Computations

 

50

SECTION 2.12. Taxes

 

53

SECTION 2.13. Sharing of Payments, Etc

 

56

SECTION 2.14. Use of Proceeds

 

56

SECTION 2.15. Defaulting Lenders

 

57

SECTION 2.16. Evidence of Debt

 

59

SECTION 2.17. Increase in Revolving Credit Commitments

 

60

SECTION 2.18. Relationship Among the Borrowers

 

61

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS OF LENDING AND

 

 

ISSUANCES OF LETTERS OF CREDIT

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Revolving Credit
Agreement

 

62

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance

 

66

SECTION 3.03. Determinations Under Section 3.01

 

67

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrowers

 

68

 

 

 

ARTICLE V

 

 

 

 

 

COVENANTS OF THE BORROWERS

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

75

SECTION 5.02. Negative Covenants

 

80

SECTION 5.03. Reporting Requirements

 

92

SECTION 5.04. Financial Covenant

 

95

 

 

 

ARTICLE VI

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

SECTION 6.01. Events of Default

 

96

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

 

99

 

 

 

ARTICLE VII

 

 

 

 

 

THE AGENTS

 

 

 

 

 

SECTION 7.01. Authorization and Action

 

100

SECTION 7.02. Agents’ Reliance, Etc

 

100

SECTION 7.03. DBNY and Affiliates

 

101

SECTION 7.04. Lender Party Credit Decision

 

101

SECTION 7.05. Indemnification

 

101

SECTION 7.06. Successor Agents.

 

102

SECTION 7.07. Appointment of Supplemental Collateral Monitoring Agents

 

103

SECTION 7.08. The Joint Lead Arrangers, the Syndication Agent and the
Documentation Agent

 

104

 

 

 

ARTICLE VIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

SECTION 8.01. Amendments, Etc

 

104

SECTION 8.02. Notices, Etc

 

105

SECTION 8.03. No Waiver; Remedies

 

107

SECTION 8.04. Costs and Expenses

 

107

SECTION 8.05. Right of Set-off

 

109

SECTION 8.06. Binding Effect

 

109

SECTION 8.07. Assignments and Participations

 

109

SECTION 8.08. Execution in Counterparts

 

113

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.09. No Liability of the Issuing Bank

 

113

SECTION 8.10. Confidentiality

 

114

SECTION 8.11. Release or Subordination of Collateral/Release of Guarantor

 

114

SECTION 8.12. Collateral Matters Relating to Related Obligations

 

114

SECTION 8.13. Jurisdiction, Etc.

 

115

SECTION 8.14. Governing Law

 

116

SECTION 8.15. Waiver of Jury Trial

 

116

SECTION 8.16. Agreement to Comply With Court Order

 

116

SECTION 8.17. Patriot Act Notice

 

116

 

 

 

 

 

SCHEDULES

 

 

 

Schedule I

-

Commitments and Applicable Lending Offices

 

Schedule II

-

Guarantors

 

Schedule III

-

Eligible Receivables Matters

 

Schedule IV

-

Receivable Obligor Matters

 

Schedule 1.01

-

Existing Letters of Credit

 

Schedule 4.01(a)

-

Equity Investors

 

Schedule 4.01(b)

-

Subsidiaries

 

Schedule 4.01(f)

-

Disclosed Litigation

 

Schedule 4.01(k)

-

Plans, Multiemployer Plans and Welfare Plans

 

Schedule 4.01(l)

-

Environmental Disclosure

 

Schedule 4.01(m)

-

Open Years

 

Schedule 4.01(o)

-

Surviving Debt

 

Schedule 4.01(p)

-

Liens

 

Schedule 4.01(q)(1)

-

Leased Real Property (Lessee)

 

Schedule 4.01(q)(2)

-

Leased Real Property (Lessor)

 

Schedule 4.01(r)

-

Investments

 

Schedule 4.01(s)

-

Intellectual Property

 

Schedule 4.01(t)

-

Material Contracts

 

Schedule 5.02(a)(iii)

 

Elk Liens

 

Schedule 5.02(b)(iii)(D)

 

Elk Debt

 

Schedule 5.02(e)

-

Excluded Assets

 

Schedule 8.02

-

Addresses

 

 

 

 

 

EXHIBITS

 

 

 

Exhibit A

-

Form of Revolving Credit Note

 

Exhibit B

-

Form of Notice of Borrowing

 

Exhibit C

-

Form of Assignment and Acceptance

 

Exhibit D

-

Form of Solvency Certificate

 

Exhibit E

-

Approval Order

 

Exhibit F

-

Form of Borrowing Base Certificate

 

Exhibit G

-

Form of Opinion of Counsel to the Loan Parties

 

Exhibit H

-

Form of Opinion of General Counsel to BMCA

 

Exhibit I

-

Form of Security Agreement

 

Exhibit J

-

Form of Guaranty

 

 

iii

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

CREDIT AGREEMENT (this “Agreement”) dated as of February 22, 2007 among BUILDING
MATERIALS CORPORATION OF AMERICA, a Delaware corporation (the “BMCA”), BMCA
ACQUISITION INC., a Delaware corporation (“BMCA Acquisition”) and BMCA
ACQUISITION SUB INC., a Delaware corporation (“BMCA Acquisition Sub” and
together with BMCA and BMCA Acquisition, collectively, the “Borrowers” and each
a “Borrower”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as Initial Lenders (the “Initial Lenders”),
the financial institution listed on the signature pages hereof as the Initial
Issuing Bank (the “Initial Issuing Bank”) and the financial institution listed
on the signature pages hereof as the Initial Swing Line Bank (the “Initial Swing
Line Bank” and, together with the Initial Lenders and the Initial Issuing Bank,
the “Initial Lender Parties”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
agent for the Secured Parties (as hereinafter defined) (in such capacity,
together with any successor collateral agent appointed pursuant to Article VII,
the “Collateral Monitoring Agent”), and as administrative agent (in such
capacity, together with any successor administrative agent appointed pursuant to
Article VII, the “Administrative Agent”), DEUTSCHE BANK SECURITIES INC., BEAR
STEARNS & CO. INC. and J.P. MORGAN SECURITIES INC., as joint lead arrangers (in
such capacities, the “Joint Lead Arrangers”) and joint book managers, BEAR
STEARNS & CO. INC., as syndication agent (the “Syndication Agent”), and J.P.
MORGAN SECURITIES INC., as documentation agent (the “Documentation Agent”, and
together with the Collateral Monitoring Agent, the Administrative Agent, the
Joint Lead Arrangers and the Syndication Agent, collectively the “Agents”), for
the Lender Parties (as hereinafter defined).

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrowers have requested and the Initial Lenders have agreed
to establish a $600,000,000 revolving credit facility on the terms and
conditions set forth therein. The Borrowers are concurrently (a) entering into a
$975,000,000 Term Loan Agreement (such Term Loan Agreement, as amended,
restated, supplemented or otherwise modified, replaced or refinanced, the “Term
Loan Facility”) with Deutsche Bank AG New York Branch, as administrative agent,
and the other financial institutions party thereto and (b) entering into a
$325,000,000 Bridge Loan Agreement (such Bridge Loan Agreement, as amended,
restated, supplemented or otherwise modified, replaced or refinanced the “Bridge
Loan Facility”) with Deutsche Bank AG Cayman Islands Branch, as collateral agent
and as administrative agent, and the other financial institutions party thereto.
A substantial portion of the proceeds of the Revolving Credit Facility (as
hereinafter defined), the Term Loan Facility and the Bridge Loan Facility will
be used to finance the acquisition, including through a tender offer (the
“Tender Offer”), by BMCA Acquisition Sub, a wholly-owned Subsidiary of BMCA
Acquisition, which is a wholly-owned Subsidiary of BMCA, of not less than a
majority of the common stock, $1.00 par value (the “Company Stock”), of ElkCorp,
a Delaware corporation (“Elk”), and the refinancing of substantially all the
indebtedness of BMCA. Following the consummation of the Tender Offer, BMCA will
cause BMCA Acquisition Sub to merge into Elk (the “Merger”) thereby acquiring
the balance of the Company Stock and will refinance substantially all of the
outstanding indebtedness of Elk (collectively, the Revolving Credit Facility,
the Term Loan

 

--------------------------------------------------------------------------------


 

Facility, the Bridge Loan Facility, the Tender Offer, the acquisition of the
Option Stock (as hereinafter defined), such refinancings and the Merger, the
“Transaction”).

 

(2)           BMCA currently has certain outstanding Debt (as hereinafter
defined), including, (i) Debt under the Existing Credit Agreement (as
hereinafter defined), (ii) certain 8% senior notes due 2007 (the “2007 Notes”),
(iii) certain 8% senior notes due 2008 (the “2008 Notes”) and (iv) certain 7.75%
senior notes due 2014 (the “2014 Notes”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.      Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

 “Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Lender Parties from
time to time.

 

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Amortization Basket” means $25,000,000 in the aggregate in each Fiscal Year.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means (a) as of any date during the period commencing on the
Closing Date and ending on June 30, 2007, equal to (i) 0.50% per annum in the
case of Base Rate Advances and (ii) 1.50% per annum in the case of Eurodollar
Rate

 

2

--------------------------------------------------------------------------------


 

Advances and (b) as of any date thereafter, a rate per annum equal to the rate
set forth below opposite the average daily Availability for the four fiscal
quarters ending on the last day of the fiscal quarter preceding such date (with
the Applicable Margin as of June 30, 2007, September 30, 2007 and December 31,
2007 being determined on the basis of the average daily Availability from the
Closing Date to the date of determination):

 

Applicable Margin

 

Availability

 

Eurodollar Rate:

 

Base Rate:

 

 

 

 

 

 

 

Less than or equal to $200 million

 

1.75

%

0.75

%

 

 

 

 

 

 

Greater than $200 million and less than or equal to $300 million

 

1.50

%

0.50

%

 

 

 

 

 

 

Greater than $300 million

 

1.25

%

0.25

%

 

If the Revolving Credit Commitments are increased pursuant to Section 2.17, the
amounts set forth above shall ratably increase with such increase, and if the
Revolving Credit Commitments shall thereafter be decreased pursuant to Section
2.05, the amounts set forth above shall ratably decrease with such decrease but
not below the levels set forth above.

 

“Applied Credits” means credit balances that reduce the principal balance of
non-delinquent Receivables of the Loan Parties owed by a particular obligor, to
offset delinquent Receivables from such obligor which have been disputed and
determined not to be owed by such obligor.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 8.07 and in substantially the form of Exhibit C
hereto.

 

“Availability” means, as of any date of determination, (a) the lesser of (i) the
aggregate Revolving Credit Commitments or (ii) the Loan Value (as most recently
reported by the Borrowers to the Administrative Agent), minus (b) the sum of (x)
the aggregate amount of outstanding Advances and (y) the aggregate Available
Amount of all outstanding Letters of Credit.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

3

--------------------------------------------------------------------------------


 

“Available Liquidity” means, on any date of determination, the sum of (i) the
Availability, and (ii) cash and Cash Equivalents held by BMCA and its
Subsidiaries (so long as such cash and Cash Equivalents are under the control
of, and subject to a first priority perfected security interest in favor of, the
Collateral Monitoring Agent for the benefit of the Secured Parties).

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (i) the
Prime Lending Rate and (ii) ½ of 1% per annum in excess of the overnight Federal
Funds Rate at such time.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“BMCA Acquisition” has the meaning specified in the recital of parties to this
Agreement.

 

“BMCA Acquisition Sub” has the meaning specified in the recital of parties to
this Agreement.

 

“BMCA Holdings” means BMCA Holdings Corporation, a Delaware corporation.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the managers of such person, (iii) in the case of any
limited partnership with a corporate general partner, the Board of Directors of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Borrower” and “Borrowers” have the meaning specified in the recital of parties
to this Agreement and shall include after the date of the Merger, Elk as the
successor to BMCA Acquisition Sub.

 

“Borrowers’ Account” means the account of BMCA maintained by BMCA with Citibank,
N.A. at its office at 399 Park Avenue, New York, New York 10043, Account No. NY
DDA 30541035 Building Material Corporation of America, or such other account as
BMCA shall specify in writing to the Administrative Agent.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F hereto, duly certified by a Responsible Financial Officer of BMCA.

 

“Bridge Loan Facility” has the meaning specified in the preliminary statements
to this Agreement.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates

 

4

--------------------------------------------------------------------------------


 

to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

 

“Capital Expenditures” means, for any Person for any period, all expenditures
made, directly or indirectly, by such Person or any of its Subsidiaries during
such period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person, provided, however,
that with respect to BMCA or any of its Subsidiaries as of the date hereof and
prior to giving effect to the Tender Offer, Capital Expenditures shall not
include such additions for an aggregate purchase price of up to $40,000,000
attributable to the purchase of assets that are subject to operating leases in
effect as of the date hereof.

 

“Capital Stock” of any Person means, for use in the definition of “Wholly-Owned
Non Recourse Subsidiary, any and all shares, interests (including partnership
interests), warrants, rights, options or other interests, participations or
other equivalents of or interests in (however designated) equity of such Person,
including common or preferred stock, whether now outstanding or issued after
July 26, 2004, but excluding any debt securities convertible into or
exchangeable for such equity.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” has the meaning specified in the Security Agreement.

 

“Cash Discount Reserves” means those reserves against the principal balance of
Receivables of the Loan Parties which represents anticipated cash discounts, as
such reserves are reflected in the general ledger of such Loan Parties in
accordance with their customary practice and otherwise acceptable to the
Administrative Agent.

 

“Cash Equivalents” means any of the following, to the extent owned by BMCA or
any of its Subsidiaries free and clear of all Liens other than Liens created
under the Collateral Documents or to secure Debt under the Term Loan Facility,
the Bridge Loan Facility, the Existing Indentures or the Senior Notes Indenture
(a) securities issued or fully guaranteed or insured by the United States
government or any agency thereof, (b) certificates of deposit, eurodollar time
deposits, overnight bank deposits and bankers’ acceptances of any commercial
bank organized under the laws of the United States, any state thereof, the
District of Columbia, any foreign bank, or its branches or agencies that, at the
time of acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s or (d) shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a), (b) and (c) above, (ii) has net assets of not less than $500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however,
that the maturities of all obligations of the type specified in clauses (a), (b)
and (c) above shall not exceed 360 days.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Services” means any credit card services and any services
arising under any agreement governing the provision of any treasury management
services, any service terms or any service agreements, including electronic
payment service terms and/or automated clearing house agreements, and all
overdrafts on any account which BMCA or any of its Subsidiaries maintains with
DBNY, any of the Lenders or any of their Affiliates.

 

“Casualty Event” means the disposition of property pursuant to a condemnation
proceeding or the destruction of property as a result of casualty.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601 et seq., as it may be as amended from time
to time during the term of this Agreement.

 

“Certain Permitted Dispositions” means, with respect to any assets of any Loan
Party, any sale, lease, transfer or other disposition in connection with the
following: (i) sales of Inventory in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
Inventory in the ordinary course of its business; (ii) sales, transfers or other
dispositions of assets among Loan Parties; (iii) any such transaction that
constitutes an investment in a Non-Recourse Subsidiary or other Person that is
not a Loan Party permitted under Section 5.02(f)(ii), (iv) any cash payment made
by any Loan Party in the ordinary course of business; and (v) any Casualty
Event.

 

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           prior to the time that at least 15% of the then outstanding Voting
Interests of the Parent, BMCA, or any Subsidiary of the Parent of which BMCA is
also a Subsidiary is publicly traded on a national securities exchange or in the
NASDAQ (national market system), the Permitted Holders cease to be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 of the Securities and
Exchange Commission under the Securities Act of 1934, as amended), directly or
indirectly, of majority voting power of the Voting Interests of BMCA, whether as
a result of issuance of securities of BMCA or any of its Affiliates, any merger,
consolidation, liquidation or dissolution of BMCA or any of its Affiliates, any
direct or indirect transfer of securities by any Permitted Holder or by the
Parent or any of its Subsidiaries or otherwise (for purposes of this clause (a)
and clause (b) below, the Permitted Holders shall be deemed to beneficially own
any Voting Interests of a corporation (the “specified corporation”) held by any
other corporation (the “parent corporation”) so long as the Permitted Holders
beneficially own (as so defined), directly or indirectly, a majority of the
Voting Interests of the parent corporation);

 

(b)           any “Person” (as such term is used in sections 13(d) and 14(d) of
the Securities and Exchange Commission under the Securities Exchange Act of

 

6

--------------------------------------------------------------------------------


 

1934, as amended), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in clause (a) above, except that a Person shall be
deemed to have “beneficial ownership” of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the Voting
Interest or Parent or BMCA; provided that the Permitted Holders beneficially own
(as defined in clause (a) above), directly or indirectly, in the aggregate a
lesser percentage of the Voting Interests of the Parent or BMCA than such other
Person and do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of Parent or BMCA; or

 

(c)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of BMCA (together
with any new directors whose election by such Board or whose nomination for
election by the shareholders of BMCA including predecessors, was approved by a
vote of a majority of the directors of BMCA then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of BMCA then in office.

 

“Closing Date” has the meaning specified in Section 3.01.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Monitoring Agent for the benefit of the Secured Parties.

 

“Collateral Agency Agreement” means the Collateral Agency Agreement dated as of
the date hereof among DBNY, as administrative agent under the Term Loan
Facility, each trustee under the Existing Indentures, and the Collateral
Agreement Agent, as the same may be amended, restated, supplemented, replaced or
otherwise modified.

 

“Collateral Agreement Agent” means DBTCA, in its capacity as agent under the
Collateral Agency Agreement, and any successor thereof in such capacity.

 

“Collateral Documents” means the Security Agreement, each of the collateral
documents, instruments and agreements delivered pursuant to Section 3.01 or
Section 5.01(j), and each other agreement that creates or purports to create a
Lien in favor of the Collateral Monitoring Agent for the benefit of the Secured
Parties as the same may be amended, restated, supplemented, replaced or
otherwise modified.

 

“Collateral Monitoring Agent” has the meaning specified in the recital of
parties to this Agreement.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

7

--------------------------------------------------------------------------------


 

“Company Stock” has the meaning specified in the preliminary statements to this
Agreement.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party on a confidential basis, but does not include any
such information that is or becomes generally available to the public other than
as a result of a breach by such Agent or any Lender Party of its obligations
hereunder or that is or becomes available to such Agent or such Lender Party
from a source other than the Loan Parties that is not, to the best of such
Agent’s or such Lender Party’s knowledge, acting in violation of a
confidentiality agreement with a Loan Party.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Income (Loss)” means, with respect to BMCA, the consolidated
net income (or loss) of BMCA and its Consolidated Subsidiaries (which shall
include for the purpose of this definition, any Non-Material Subsidiary and any
Non-Recourse Subsidiary) for such period as determined in accordance with GAAP,
adjusted to the extent included in calculating such net income (or loss), by
excluding: (i) all extraordinary gains or losses in such period; (ii) net income
(or loss) of any other Person attributable to any period prior to the date of
combination of such other Person with such Person or any of its Subsidiaries on
a “pooling of interests” basis; (iii) net gains or losses in respect of
dispositions of assets by such Person or any of its Subsidiaries (including
pursuant to a sale-and-leaseback arrangement) other than in the ordinary course
of business; (iv) the net income (loss) of any Subsidiary of such Person to the
extent that the declaration of dividends or distributions by that Subsidiary of
that income is not at the time permitted, directly or indirectly, by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary or
its shareholders; (v) the net income (or net loss) of any other Person that is
not a Subsidiary of the first Person with respect to which Consolidated Net
Income is being calculated (the “first Person”) and in which any other Person
(other than such first Person and/or any of its Subsidiaries) has an equity
interest or of a Non-Recourse Subsidiary of such first Person, except to the
extent of the amount of dividends or other distributions actually paid or made
to such first Person or any of its Subsidiaries by such other Person during such
period (subject, in the case of a dividend or distribution received by a
Subsidiary of such first Person, to the limitations contained in clause (iv)
above); (vi) any interest income resulting from loans or investments in
Affiliates (other than Subsidiaries), other than cash interest income actually
received; (vii) costs and expenses incurred in connection with or as a result of
the consummation of the Tender Offer or the Merger; (viii) non-recurring, non
cash charges, including any write-offs, write-downs or impairment charges; and
(ix) the cumulative effect of a change in accounting principles. In determining
Consolidated Net Income (Loss), gains or losses resulting from the early
retirement, extinguishment or refinancing of indebtedness for money borrowed,
including any fees and expenses associated therewith, shall be deducted or added
back, respectively.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or with the effect of guaranteeing any

 

8

--------------------------------------------------------------------------------


 

Obligations constituting Debt (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly. The amount of
any such Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the anticipated liability in respect thereof (assuming such Person
is required to perform thereunder), as determined by such Person in accordance
with generally accepted accounting principles.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Creditors’ Committee” means any official committee of creditors appointed in
G-I Holdings’ bankruptcy proceedings.

 

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

 

“DBCA” means Deutsche Bank AG Cayman Islands Branch.

 

“DBNY” has the meaning specified in the recitals of parties to this Agreement.

 

“DBTCA” means Deutsche Bank Trust Company Americas.

 

“Debt” of any Person means, without duplication, (a) all Debt for Borrowed
Money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables and other accrued current
liabilities incurred in the ordinary course of such Person’s business and either
(i) not overdue (to the knowledge of BMCA exercising reasonable diligence) by
more than the later to occur of (A) 90 days from the due date thereof and (B) 30
days from the date BMCA becomes aware (exercising reasonable diligence) that
such liability is overdue, or (ii) are being contested in good faith in an
appropriate manner), (c) all Obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person, (e) all Obligations
of such Person as lessee under Capitalized Leases, (f) all Obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
Obligations (other than pursuant to the 2001 Long Term Incentive Plan in effect
on the date hereof or similar plans) of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests on or prior to the fifth anniversary of the Closing Date,
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Contingent Obligations and Off-Balance Sheet Obligations of
such Person, and (i) all indebtedness and other

 

9

--------------------------------------------------------------------------------


 

payment Obligations referred to in clauses (a) through (h) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness or other
payment Obligations.

 

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as long term debt (and
current portions thereof) on a Consolidated balance sheet of such Person at such
date.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.07(b).

 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrowers
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including any amount required to be paid
by such Lender Party to (a) the Swing Line Bank pursuant to Section 2.02(b) to
purchase a portion of a Swing Line Advance made by the Swing Line Bank, (b) the
Issuing Bank pursuant to Section 2.03(c) to purchase a portion of a Letter of
Credit Advance made by the Issuing Bank, (c) the Administrative Agent pursuant
to Section 2.02(e) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such Lender Party,
(d) any other Lender Party pursuant to Section 2.13 to purchase any
participation in Advances owing to such other Lender Party and (e) any Agent or
the Issuing Bank pursuant to Section 7.05 to reimburse such Agent or the Issuing
Bank for such Lender Party’s ratable share of any amount required to be paid by
the Lender Parties to such Agent or the Issuing Bank as provided therein. In the
event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

10

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 6.01(f).

 

“Dilution Reserves” means reserves against the principal balance of Receivables
of the Loan Parties, reflecting a variety of items including expected pricing
disputes, returned goods, short shipments, freight claims, bad debts, and
warranty deductions that exceed an amount equal to 5% of the aggregate balance
at such time of all Eligible Receivables prior to giving effect to such Dilution
Reserves.

 

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

 

“DJ Action” means (a) the adversary proceeding filed by G-I Holdings in the
United States Bankruptcy Court for the District of New Jersey on February 27,
2001 against the Creditors’ Committee in the G-I Holdings bankruptcy
proceedings, consisting of an action seeking declaratory judgment that BMCA has
no successor liability for asbestos claims against G-I Holdings and that BMCA is
not the alter ego of G-I Holdings, and (b) the subsequent litigation associated
with such action.

 

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement and collectively includes such other entities as hereafter may be
designated as such by the Joint Lead Arrangers after consulting with BMCA.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrowers and
the Administrative Agent.

 

“EBITDA” means with respect to BMCA and its Consolidated Subsidiaries (which
shall include for the purpose of this definition, any Non-Material Subsidiary
and any Non-Recourse Subsidiary), at any date of determination, Consolidated Net
Income (Loss):

 

(a) plus determined on a Consolidated basis for BMCA, without duplication, the
sum of (i) interest expense, (ii) income tax expense, (iii) depreciation
expense, and (iv) amortization expense,

 

(b) plus restructuring, integration and other non-recurring costs and expenses
which were not previously included as an adjustment to Consolidated Net Income
(Loss), provided, however, that the amount of such costs and expenses are set
forth in reasonable detail in a certificate to the Administrative Agent,

 

(c) plus any minority interest in any non-Wholly-Owned Recourse Subsidiary that
is otherwise Consolidated in the financial statements of BMCA.

 

11

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$2,000,000,000; (e) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $2,000,000,000; (f) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$2,000,000,000, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (f); (g) the central bank of any country that is a
member of the OECD; (h) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of business and having a combined capital and surplus of
at least $250,000,000 and (i) any other Person (other than a natural person)
approved by the Administrative Agent, the Issuing Bank and, so long as no Event
of Default shall have occurred and be continuing at the time of effectiveness of
such assignment, BMCA (which approvals shall not be unreasonably withheld);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include BMCA or any of its Affiliates or Subsidiaries or any of its competitors.

 

“Eligible Collateral” means, collectively, Eligible Inventory, Eligible Precious
Metals and Eligible Receivables, provided, however, that no such assets of Elk
and its Subsidiaries shall be included as Eligible Collateral until the Merger
has been consummated and the Joint Lead Arrangers have received a reasonably
satisfactory field examination and inventory appraisal with respect to such
assets of Elk and its Subsidiaries.

 

“Eligible Inventory” means the Inventory of the Loan Parties including raw
materials, work-in-process, finished goods, parts and supplies (a) that is owned
by a Loan Party, (b) with respect to which the Collateral Monitoring Agent has a
valid, perfected and enforceable Lien, (c) with respect to which the
representations and warranties applicable to such Inventory contained in any
Loan Document are true and correct in all material respects, (d) that is not
obsolete, unmerchantable, unusable or otherwise unavailable for sale, and
(e) with respect to which (in respect of any Inventory labeled with a brand name
or trademark and sold by the applicable Loan Party pursuant to a trademark owned
by such Loan Party or a license granted to such Loan Party) the Collateral
Monitoring Agent would have rights under such trademark or license pursuant to
the Security Agreement or other agreement satisfactory to the Administrative
Agent to sell such Inventory in connection with a liquidation thereof and, in
each case, that the Administrative Agent deems to be Eligible Inventory based on
such credit and collateral considerations as the Administrative Agent may, in
its sole discretion exercised reasonably, deem appropriate for this transaction.
The value of such Inventory shall be determined by the Administrative Agent in
its sole discretion taking into consideration, among other factors, the lowest
of its cost, its book value determined in accordance with GAAP and its Net
Orderly Liquidation Value. By way of example only, and without

 

12

--------------------------------------------------------------------------------


 

limiting the discretion of the Administrative Agent to consider any Inventory
not to be Eligible Inventory, the Administrative Agent will consider any of the
following classes of Inventory not to be Eligible Inventory;

 

(I)            INVENTORY LOCATED ON LEASEHOLDS AS TO WHICH THE LESSOR HAS NOT
ENTERED INTO A CONSENT AND AGREEMENT PROVIDING THE COLLATERAL MONITORING AGENT
WITH THE RIGHT TO RECEIVE NOTICE OF DEFAULT, THE RIGHT TO REPOSSESS SUCH
INVENTORY AT ANY TIME AND SUCH OTHER RIGHTS AS MAY BE ACCEPTABLE TO THE
COLLATERAL MONITORING AGENT UNLESS A RESERVE SATISFACTORY TO THE ADMINISTRATIVE
AGENT SHALL HAVE BEEN ESTABLISHED WITH RESPECT THERETO;

 

(II)           INVENTORY CONSISTING OF PROMOTIONAL, MARKETING, PACKAGING OR
SHIPPING MATERIALS AND SUPPLIES;

 

(III)          INVENTORY THAT FAILS TO MEET ALL STANDARDS IMPOSED BY ANY
GOVERNMENTAL AGENCY, OR DEPARTMENT OR DIVISION THEREOF, HAVING REGULATORY
AUTHORITY OVER SUCH INVENTORY OR ITS USE OR SALE;

 

(IV)          INVENTORY LOCATED OUTSIDE THE UNITED STATES AND CANADA;

 

(V)           SUBJECT TO CLAUSE (I) ABOVE, INVENTORY THAT IS NOT IN THE
POSSESSION OF OR UNDER THE SOLE CONTROL OF THE LOAN PARTIES; AND

 

(VI)          INVENTORY IN RESPECT OF WHICH THE SECURITY AGREEMENT, AFTER GIVING
EFFECT TO THE RELATED FILINGS OF FINANCING STATEMENTS THAT HAVE THEN BEEN MADE,
IF ANY, DOES NOT OR HAS CEASED TO CREATE A VALID AND PERFECTED FIRST PRIORITY
LIEN OR SECURITY INTEREST IN FAVOR OF THE COLLATERAL MONITORING AGENT FOR THE
BENEFIT OF THE SECURED PARTIES SECURING THE SECURED OBLIGATIONS.

 

“Eligible Precious Metals” means the platinum and rhodium of the Loan Parties
(a) that is owned by a Loan Party, (b) with respect to which the representations
and warranties applicable to such platinum and rhodium contained in any Loan
Document are true and correct in all material respects, (c) with respect to
which the Loan Parties have maintained reporting requirements and controls as to
the custody of such metals that are satisfactory to the Administrative Agent,
and, in each case, that the Administrative Agent deems to be Eligible Precious
Metals based on such credit and collateral considerations as the Administrative
Agent may, in its sole discretion exercised reasonably, deem appropriate for
this transaction and for such assets. The value of such precious metals shall be
determined by the Administrative Agent in its sole discretion taking into
consideration any and all factors the Administrative Agent may deem appropriate
for such purposes. By way of example only, and without limiting the discretion
of the Administrative Agent to consider any precious metals not to be Eligible
Precious Metals, the Administrative Agent will consider any of the following
classes of precious metals not to be Eligible Precious Metals:

 

(I)            PRECIOUS METALS LOCATED ANYWHERE OTHER THAN ON PROPERTY OWNED BY
A LOAN PARTY AT ITS NASHVILLE, TENNESSEE PLANT;

 

13

--------------------------------------------------------------------------------


 

(II)           PRECIOUS METALS THAT ARE NOT IN THE POSSESSION OF OR UNDER THE
SOLE CONTROL OF THE LOAN PARTIES; AND

 

(III)          PRECIOUS METALS IN RESPECT OF WHICH THE SECURITY AGREEMENT, AFTER
GIVING EFFECT TO THE RELATED FILINGS OF FINANCING STATEMENTS THAT HAVE THEN BEEN
MADE, IF ANY, DOES NOT OR HAS CEASED TO CREATE A VALID AND PERFECTED FIRST
PRIORITY LIEN OR SECURITY INTEREST IN FAVOR OF THE COLLATERAL MONITORING AGENT
FOR THE BENEFIT OF THE SECURED PARTIES SECURING THE SECURED OBLIGATIONS.

 

“Eligible Receivables” means only such Receivables of the Loan Parties as the
Administrative Agent, in its sole discretion, exercised reasonably based on
credit and collateral considerations appropriate for this transaction, shall
from time to time elect to consider Eligible Receivables for purposes of this
Agreement. The value of such Receivables shall be determined by the
Administrative Agent in its sole discretion taking into consideration, among
other factors, their book value determined in accordance with GAAP, subject to
such reserves as may be established by the Administrative Agent using criteria
customary for Receivables of a similar nature (including Specified Deductions),
and deemed appropriate for this transaction by the Administrative Agent using
criteria customary for Receivables of a similar nature. By way of example only,
and without limiting the discretion of the Administrative Agent to consider any
Receivables not to be Eligible Receivables, the Administrative Agent will
consider any of the following classes of Receivables not to be Eligible
Receivables:

 

(a)           Receivables that do not arise out of sales of goods or rendering
of services in the ordinary course of the business of the Loan Parties;

 

(b)           Receivables on terms other than those normal or customary in the
business of the Loan Parties;

 

(c)           Receivables owing from any Person that is an Affiliate of any Loan
Party or any of its Subsidiaries;

 

(d)           Receivables more than 105 days past the original invoice date or
more than 30 days past the date due; except as specified on Schedule III hereto;

 

(e)           Receivables that are extended, rewritten, waived, restructured, or
otherwise modified from time to time;

 

(f)            Receivables owing from any Person from which an aggregate amount
of more than 25% of the Receivables owing is more than 30 days past due;

 

(g)           Receivables owing from any Person that (i) has disputed liability
for any Receivable owing from such Person or (ii) has otherwise asserted any
claim, demand or liability against any Loan Party or any of its Subsidiaries,
whether by action, suit, counterclaim or otherwise, but only to the extent of
such claim, demand or liability;

 

14

--------------------------------------------------------------------------------


 

(h)           Receivables owing from any Person that shall take or be the
subject of any action or proceeding of a type described in Section 6.01(f);

 

(i)            Receivables (i) owing from any Person that is also a supplier to
or creditor of any Loan Party to the extent of the amount of any right of
set-off, unless such Person has waived all rights of set-off in a manner
acceptable to the Administrative Agent or (ii) representing any manufacturer’s
or supplier’s credits, discounts, incentive plans or similar arrangements
entitling any Loan Party to discounts on future purchase therefrom;

 

(j)            Receivables arising out of sales to account debtors outside the
United States or Canada unless the sale is on letter of credit or acceptance
terms reasonably acceptable to the Administrative Agent;

 

(k)           Receivables arising out of sales on a bill-and-hold, guaranteed
sale, sale-or-return, sale on approval or consignment basis or subject to any
right of return, set-off or charge-back;

 

(l)            Receivables owing from an account debtor that is an agency,
department or instrumentality of the United States or any State thereof unless
the Borrowers shall have satisfied the requirements of the Assignment of Claims
Act of 1940, as amended, and any similar state legislation;

 

(m)          Receivables the full and timely payment of which the Administrative
Agent in accordance with its customary criteria and in its sole discretion
believes is likely not to occur;

 

(n)           Receivables not evidenced by an invoice or other writing in form
and substance reasonably satisfactory to the Administrative Agent;

 

(o)           Receivables with respect to which the representations and
warranties set forth in the Transaction Documents applicable to Receivables are
not true and correct;

 

(p)           (i) Except as set forth on Schedule IV, so long as Home Depot or
any other Receivables Obligor has long-term unsecured debt ratings of at least
“BBB-” and “Baa3” (in each case with stable outlooks) from S&P and Moody’s,
respectively, Receivables owing from such Receivables Obligor in excess of 25%
of all Eligible Receivables, and (ii) in any circumstance where clause (i) is
not applicable, Receivables owing from such Receivables Obligor in excess of 15%
of all Eligible Receivables;

 

(q)           Receivables in respect of which the Collateral Documents, after
giving effect to the related filings of financing statements that have then been
made, if any, do not or have ceased to create a valid and perfected first
priority lien or security interest in favor of the Collateral Monitoring Agent
for the benefit of the Secured Parties securing the Secured Obligations; and

 

15

--------------------------------------------------------------------------------


 

(r)            Receivables owing from an account debtor located in New Jersey
unless, at such time, the Loan Party to which such Receivables are owed has
provided satisfactory evidence to the Administrative Agent of such Loan Party’s
qualification to do business as a corporation in such state.

 

“Elk” has the meaning specified in the preliminary statements to this Agreement.

 

“Elk Letters of Credit” means the letters of credit issued for the account of
Elk or any of its Subsidiaries which are outstanding as of the date of the
Merger.

 

“Elk Material Adverse Effect” means any fact, circumstance, event, change,
effect or occurrence since June 30, 2006 that has or would be reasonably likely
to have a material adverse effect on the business, results of operation or
financial condition of Elk and its Subsidiaries, taken as a whole, but, in any
case, shall not include facts, circumstances, events, changes, effects or
occurrences (a) generally affecting the industries in which Elk and its
Subsidiaries operate (including general pricing changes), or the economy or the
financial or securities markets in the United States or elsewhere in the world
(including any regulatory and political conditions or developments, or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism), except to the extent any fact, circumstance, event, change, effect
or occurrence that, relative to other industry participants, disproportionately
impacts the assets, properties, business, results of operation or financial
condition of Elk and its Subsidiaries, taken as a whole, (b) resulting from the
announcement of (i) the proposal of the Tender Offer or (ii) the Transaction or
(c) resulting from any litigation related to the proposed Tender Offer or the
Transaction and provided, that any failure to meet internal or published
projections, forecasts or revenue or earning predictions for any period shall
not, in and of itself, constitute an Elk Material Adverse Effect.

 

“Elk Private Notes” means the 4.69% Senior Notes due 2007, the 6.28% Senior
Notes due 2014, the 6.99% Senior Notes, Series A, due 2009 and the 7.49% Senior
Notes, Series B, due 2012 issued by Elk in private placement offerings.

 

“Environmental Action” means any action, suit, written demand, demand letter,
written claim, notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating to any Environmental Laws or Environmental Permits or
arising from alleged injury or threat to human health, safety or the
environment, including (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any applicable international, Federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or enforceable administrative agency
interpretation, policy or guidance relating to pollution or protection of the
environment, human health, safety or natural resources, including those relating
to the use, handling, transportation, treatment, manufacture, generation,
storage, disposal, release or discharge of Hazardous Materials.

 

16

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests (including preferred interests), warrants, rights, options or other
interests, participations or other equivalents of or interests in (however
designated) equity of such Person, including common or preferred stock, whether
now outstanding or issued after the date hereof, but excluding any debt
securities convertible into or exchangeable for such equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the applicable regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or by
ERISA or (ii) the requirements of Section 4043(b) of ERISA apply with respect to
a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

 

“Escrow Bank” has the meaning specified in Section 2.15(c).

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on

 

17

--------------------------------------------------------------------------------


 

Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender Party as such Lender Party may from
time to time specify to BMCA and the Administrative Agent.

 

“Eurodollar Rate” means the rate per annum obtained by dividing (i)(a) the per
annum rate that appears on page 3750 of the Dow Jones Market Screen (or any
successor page) for Dollar deposits with maturities comparable to the Interest
Period applicable to the Eurodollar Rate Advance subject to the respective
Borrowing commencing two Business Days thereafter as of 10:00 A.M. (New York
time) on the date which is two Business Days prior to the commencement of the
respective Interest Period or (b) if such rate does not appear on page 3750 of
the Dow Jones Markets Screen (or any successor page), the offered quotations to
first-class banks in the New York interbank Eurodollar market by the
Administrative Agent for Dollar deposits of amounts in immediately available
funds comparable to the outstanding principal amount of the applicable
Eurodollar Rate Advance (or as reasonably selected by the Administrative Agent)
for which the Eurodollar Rate is being determined with maturities comparable to
the Interest Period applicable to such Eurodollar Rate Advance commencing two
Business Days thereafter as of 10:00 A.M. (New York time) on the applicable
Interest Determination Date, divided (and rounded upward to the nearest 1/16 of
1%) by (ii) a percentage equal to 100% minus then stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Assets” has the meaning specified in Section 5.02(e)(iii).

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of September 28, 2006, among BMCA and Citicorp USA, Inc., as
administrative agent, and the financial institutions party thereto.

 

18

--------------------------------------------------------------------------------


 

“Existing Indentures” means collectively, (a) the Indenture, dated as of
October 20, 1997, between BMCA and The Bank of New York (“BNY”), as trustee,
pursuant to which the 2007 Notes were issued, (b) the Indenture, dated as of
December 3, 1998, between BMCA and BNY, as trustee, pursuant to which the 2008
Notes were issued, and (c) the 2014 Notes Indenture, as each indenture described
in the foregoing clauses (a) through (c) above has been amended, supplemented or
otherwise modified from time to time as of the date hereof, and as each such
indenture may be further amended, supplemented or otherwise modified from time
to time as permitted under the Loan Documents.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and that shall remain outstanding after the Closing
Date and are listed on Schedule 1.01.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (including any key man life
insurance but excluding proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings), condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement.

 

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letters” means, collectively, (a) the senior secured financing fee letter
dated January 26, 2007 among the Borrowers and Deutsche Bank AG New York Branch,
Deutsche Bank Securities Inc., Bear Stearns Corporate Lending Inc., Bear Stearns
& Co. Inc., JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc., and (b)
the senior secured financing agency fee letter dated January 26, 2007 between
the Borrowers and Deutsche Bank AG New York Branch and Deutsche Bank Securities
Inc., in each case as amended or superseded.

 

19

--------------------------------------------------------------------------------


 

“Fiscal Year” means a fiscal year of BMCA and its Consolidated Subsidiaries
ending on December 31 in any calendar year.

 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“Future G-I Letters of Credit” means the Letters of Credit to be issued after
the Closing Date for the benefit of G-I Holdings that do not constitute Initial
G-I Holdings Letters of Credit. For the avoidance of doubt, issuances of Future
G-I Letters of Credit, as well as renewals of Future G-I Letters of Credit (to
the extent such renewals increase the stated amount of such Future G-I Letters
of Credit), shall be deemed to be restricted distributions for purposes of
Section 5.02(g).

 

“GAAP” has the meaning specified in Section 1.03.

 

“G-I Holdings” means G-I Holdings, Inc. a Delaware corporation.

 

“G-I Holdings Tax Group” means G-I Holdings and the corporations that in any tax
year (ending before or after the Closing Date) join with G-I Holdings, BMCA, or
any successor or predecessor thereof in filing a consolidated U.S. Federal
income tax return as members of an affiliated group within the meaning of
Section 1504(a)(1) of the Internal Revenue Code.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether Federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Guarantors” means BMCA and the Subsidiaries of BMCA listed on Schedule II
hereto and each other Subsidiary of BMCA that shall be required to execute and
deliver a guaranty pursuant to Section 5.01(j); provided, however, that neither
Elk nor any of its Subsidiaries shall be required to be a Guarantor at any time
prior to the consummation of the Merger; provided, further, that in any event
any Subsidiary which is a guarantor with respect to the Existing Indentures or
the Senior Notes shall be required to be a Guarantor hereunder.

 

“Guaranty” means the guaranty referred to in Section 3.01(a)(iii) as such
guaranty may be amended, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,

 

20

--------------------------------------------------------------------------------


 

polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Hedge Agreement with BMCA or any other Loan Party, with
the determination of whether a Person is a Lender Party or Affiliate of Lender
Party being made at the later of the Closing Date or the date the Hedge
Agreement is entered into.

 

“Incremental Revolving Credit Commitment” has the meaning specified in
Section 2.17(a).

 

“Incremental Revolving Credit Commitment Notice” has the meaning specified in
Section 2.17(a).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information Memorandum” means an information memorandum to be delivered by BMCA
in connection with the syndication of this Revolving Credit Facility after the
Closing Date.

 

“Initial G-I Holdings Letters of Credit” means the Letters of Credit issued
under the Existing Credit Agreement and any Letter of Credit to be issued on the
Closing Date for the benefit of G-I Holdings, in an aggregate stated amount not
to exceed $12,000,000, together with any renewals (so long as all requirements
for renewal shall have been met) or replacement Letters of Credit, in each case,
made simultaneously with the expiration, cancellation or other termination of
the Initial G-I Holdings Letter of Credit so renewed or replaced, and made for
the same purpose and for the same beneficiary as such Initial G-I Holdings
Letter of Credit so renewed or replaced, provided that at no time shall the
aggregate stated amount of all outstanding Initial G-I Holdings Letters of
Credit exceed $12,000,000. For the avoidance of doubt, no Initial G-I Holdings
Letter of Credit shall be deemed to be a restricted distribution for purposes of
Section 5.02(g).

 

“Initial Issuing Bank”, “Initial Lender Parties”, “Initial Lenders” and “Initial
Swing Line Bank” each has the meaning specified in the recital of parties to
this Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intercreditor Agreement” means the Revolver Intercreditor Agreement, referred
to in Section 3.01(a)(xix) among DBCA, as collateral agent under the Bridge Loan
Facility, DBTCA, as Collateral Agreement Agent, and DBNY, as the Collateral
Monitoring Agent, in each case as amended, supplemented or otherwise modified or
replaced from time to time.

 

21

--------------------------------------------------------------------------------


 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA to (b) cash interest paid or required to be paid on, all Debt for
Borrowed Money, in each case, of or by BMCA and its Consolidated Subsidiaries
for the period of four consecutive fiscal quarters most recently ended with
respect to which financial statements are required to have been delivered
pursuant to this Agreement.

 

“Interest Determination Date” means, with respect to any Eurodollar Rate
Advance, the second Business Day prior to the commencement of any Interest
Period relating to such Eurodollar Rate Advance.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
BMCA pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by BMCA as provided below. The
duration of each such Interest Period shall be one, two, three or six months,
or, if all Lenders agree, nine or twelve months as BMCA may, upon notice
received by the Administrative Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

 

(a)           BMCA may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate unpaid principal amount of Advances having Interest
Periods that end on or prior to such principal repayment installment date for
such Facility shall be at least equal to the aggregate principal amount of
Advances under such Facility due and payable on or prior to such date;

 

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

22

--------------------------------------------------------------------------------

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” has the meaning specified in the Security Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in
clause (h) or (i) of the definition of “Debt” in respect of such Person.

 

“Issuing Bank” means the Initial Issuing Bank and each Lender or an Affiliate of
a Lender reasonably acceptable to the Administrative Agent and BMCA that agrees
to be bound by the terms hereof applicable to the Initial Issuing Bank.

 

“Joint Lead Arrangers” has the meaning specified in the recital of parties to
this Agreement.

 

“L/C Collateral Account” has the meaning specified in the Security Agreement.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii).

 

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letters of Credit” has the meaning specified in Section 2.01(c).

 

“Letter of Credit Advance” means an L/C Disbursement or an advance made by the
Issuing Bank or any Lender pursuant to Section 2.03(c) or (d), respectively.

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Letter of Credit Commitment” or, if the Issuing Bank has
entered into an Assignment and Acceptance, set forth for the Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 8.07(d) as
the Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.

 

23

--------------------------------------------------------------------------------


 

“Letter of Credit Facility” means a sub-limit available under the Revolving
Credit Facility for the issuance of Letters of Credit in an aggregate amount not
to exceed $150,000,000, as such sub-limit may be reduced from time to time
pursuant to the terms hereof.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes (if any), (iii) the
Guaranty, (iv) the Collateral Documents, (v) the Fee Letters, (vi) each Letter
of Credit Agreement, (vii) the Secured Hedge Agreements, (viii) the
Intercreditor Agreement, and (ix) each agreement for Cash Management Services,
in each case as amended, supplemented, replaced or otherwise modified from time
to time.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loan Value” means at any time, an amount determined by the Administrative Agent
in its sole discretion, exercised reasonably, equal to (a) the sum of (i) up to
85% of the value of Eligible Receivables; (ii) up to 85% of the Net Orderly
Liquidation Value of Eligible Inventory; and (iii) subject to satisfactory
reporting requirements and controls, up to 80% of the fair market value of
Eligible Precious Metals, minus (b) such reserves as the Administrative Agent,
in its sole discretion exercised reasonably, deems appropriate to reflect risks
or contingencies that may affect any one or more class of such items or that may
affect the services (including, but not limited to, Cash Management Services and
services relating to Secured Hedge Agreements) to be provided in connection with
this transaction or as referred to in this Agreement. For the avoidance of
doubt, advance rates, eligibility criteria and reserves shall be determined on a
consistent basis with the Administrative Agent’s customary practices applicable
to similar financings and services, but with adjustments appropriate for this
transaction based on factors which include, without limitation, risks applicable
to this transaction.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Marketing Program Reserves” means reserves against the principal balance of
Receivables of the Loan Parties reflecting expected amounts to be offered to
customers through various rebates and marketing programs, as reflected on the
weekly roll-forward or the general ledger in accordance with customary
practices.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of BMCA and its Subsidiaries, taken as a whole, except for such
material adverse change as may arise solely and directly as a result of the
Disclosed Litigation related to or arising out of the alleged asbestos
liabilities of BMCA.

 

Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of

 

24

--------------------------------------------------------------------------------


 

BMCA and its Subsidiaries, taken as a whole, (b) the rights and remedies of any
Agent or any Lender under any Loan Document or (c) the ability of any Loan Party
to perform its Obligations under any Loan Document to which it is or is to be a
party, except for such material adverse effect as may arise solely and directly
as a result of the Disclosed Litigation related to or arising out of the alleged
asbestos liabilities of BMCA.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $50,000,000 or more in any year and, in the case of BMCA or any of its
Subsidiaries, is a material contract which is required to be filed pursuant to
Item 601(a)(10) of Regulation S-K under the Securities Act of 1933.

 

“Merger” shall have the meaning described in the preliminary statements to this
Agreement.

 

“Merger Agreement” means the merger agreement dated as of February 9, 2007,
among BMCA Acquisition, BMCA Acquisition Sub and Elk.

 

“Miscellaneous Deductions” means collectively, (a) deductions to the principal
balance of Receivables of the Loan Parties relating to pricing disputes, short
shipments, collection disputes, returned goods, and (b) other miscellaneous
deductions.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to (A) any sale, lease, transfer or
other disposition including any and all involuntary dispositions, whether by
Casualty Event or otherwise, of any assets other than the sale or issuance of
any Equity Interest of BMCA or (B) the incurrence or issuance of any Debt or
(C) any Extraordinary Receipt received by or paid to or for the account of any
Loan Party, the aggregate amount of cash received from time to time (whether as
initial consideration or through payment or disposition of deferred
consideration) by or on behalf of a Loan Party in connection with such
transaction, in each case, after deducting therefrom only (without duplication)
(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder’s fees and other similar fees and commissions,
(b) the amount of taxes paid or payable in connection with or as a result of
such transaction, (c) the amount of liability reserves established in accordance
with GAAP, (d) a reasonable reserve for the

 

25

--------------------------------------------------------------------------------


 

after tax cost of any indemnification obligations (fixed or contingent)
attributable to sellers indemnities for the purchases undertaken by BMCA and/or
its Subsidiaries in connection with such disposition, and (e) the amount of any
Debt secured by a Lien on such assets that, by the terms of the agreement or
instrument governing such Debt, is required to be repaid upon such disposition,
in each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid to a Person that is not
an Affiliate of such Person or any Loan Party or any Affiliate of any Loan
Party; provided, however, that in the case of taxes that are deductible under
clause (b) above but for the fact that, at the time of receipt of such cash,
such taxes have not been actually paid or are not then payable, such Loan Party
or such Subsidiary may deduct an amount (the “Reserved Amount”) equal to the
amount reserved in accordance with GAAP for such Loan Party’s or such
Subsidiary’s reasonable estimate of such taxes, other than taxes for which such
Loan Party or such Subsidiary is indemnified, provided further, however, that,
at the time such taxes are paid, an amount equal to the amount, if any, by which
the Reserved Amount for such taxes exceeds the amount of such taxes actually
paid shall constitute “Net Cash Proceeds” of the type for which such taxes were
reserved for all purposes hereunder.

 

“Net Orderly Liquidation Value” has the meaning customarily given to such term
by third-party appraisers.

 

“Non-Material Subsidiary” means, at any time of determination, any Subsidiary of
BMCA other than a Loan Party (a) whose aggregate assets, when combined with the
assets of all other Subsidiaries of BMCA which qualify as a Non-Material
Subsidiary for purposes of this Agreement, at the last day of the most recently
ended fiscal quarter of BMCA were less than 1% of the Consolidated total assets
of BMCA at such date or (b) whose aggregate revenues, when combined with the
revenues of all other Subsidiaries of BMCA which qualify as a Non-Material
Subsidiary for purposes of this Agreement, for the most recently ended fiscal
quarter of BMCA were less than 1% of the Consolidated aggregate revenues of BMCA
for such period, in each case determined in accordance with GAAP.

 

“Non-Recourse Subsidiary” means a Subsidiary of any Loan Party (A) which has
been designated a “Non-Recourse Subsidiary” by such Loan Party, (B) which is not
a Loan Party or otherwise party to this Revolving Credit Agreement, the Term
Loan Facility or any other Loan Document, (C) which is not capitalized at any
time by any investment by a Loan Party, except to the extent permitted under
Section 5.02(f), and (D) the Debt of which is completely non-recourse to the
Loan Parties or any of their Subsidiaries.

 

“Note” means each promissory note, if any, of the Borrowers payable to the order
of any Lender, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrowers to such Lender resulting from the
Revolving Credit Advances, Letter of Credit Advances and Swing Line Advances
made by such Lender, as amended.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

26

--------------------------------------------------------------------------------


 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(f). Without limiting the
generality of the foregoing, the Obligations of any Loan Party under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan
Document, (b) the obligation of such Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender Party, in its sole discretion,
may elect to pay or advance on behalf of such Loan Party and (c) the obligation
of any Loan Party in respect of any Cash Management Services.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if, and only to the extent that, such
Obligations would give rise to a claim against such Person in a proceeding
referred to in Section 6.01(f) (it being understood that this definition of “Off
Balance Sheet Obligation” shall not include operating leases entered into in the
ordinary course of business).

 

“Open Year” has the meaning specified in Section 4.01(m)(iii).

 

“Option Shares” means the shares of Company Stock subject to the letter dated
August 28, 2006 from the general partner of Heyman Investment Associates Limited
Partnership, to the chief executive officer of BMCA.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent” means G-I Holdings so long as it owns, and any other Person that
acquires or owns, directly or indirectly, 80% or more of the Voting Interests of
BMCA.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Acquisitions” has the meaning specified in Section 5.02(f)(vii).

 

“Permitted Advances” has the meaning specified in Section 5.02(f)(ii).

 

27

--------------------------------------------------------------------------------


 

“Permitted Debt Repurchases” has the meaning specified in Section 5.02(j)(iii).

 

“Permitted Holders” means (a) Samuel J. Heyman, his heirs, administrators,
executors and entities of which a majority of the Voting Interests is owned by
Samuel J. Heyman, his heirs, administrators or executors and (b) any Person
controlled, directly or indirectly, by Samuel J. Heyman or his heirs,
administrators or executors.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by operation of law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that (i) are not overdue for a period of more than
30 days, and (ii) are being contested in good faith by appropriate proceedings
and with respect to which appropriate reserves have been established in
accordance with GAAP; (c) pledges or deposits to secure obligations under
workers’ compensation laws, employment insurance or other social security
obligations or similar legislation or to secure public or statutory obligations,
appeal bonds, performance bonds or other obligations of a like nature;
(d) encumbrances on any of the respective Person’s properties permitted by any
mortgage or deed of trust thereon; (e) easements, rights of way and other
encumbrances on title to real property that were not incurred in connection with
and do not secure Debt and do not render title to the property encumbered
thereby uninsurable or materially adversely affect the use of such property for
its intended purposes; (f) financing statements with respect to lessor’s rights
or interests in and to the personal property leased to such Person in the
ordinary course of such Person’s business other than through a Capitalized
Lease; (g) Liens arising out of judgments or decrees which are being contested
in good faith, provided that enforcement of such Liens is stayed pending such
contest; (h) broker’s liens securing the payment of commissions and management
fees in the ordinary course of business; (i) Liens arising solely from the
filing of UCC financing statements for precautionary purposes in connection with
leases or conditional sales of property that are otherwise permitted under the
Loan Documents; (j) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of non-delinquent customs duties in connection
with the importation of goods; (k) leases or subleases granted to others not
interfering in any material respect with the business of BMCA and its
Subsidiaries, taken as a whole; (l) Liens encumbering deposits made in the
ordinary course of business to secure obligations arising from statutory,
regulatory, contractual or warranty requirements of BMCA or any of its
Subsidiaries for which a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

28

--------------------------------------------------------------------------------


 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prepayment Date” means with respect to any cash receipts from a transaction
described in the definition of “Net Cash Proceeds”, the third Business Day
following the date of the receipt of such Net Cash Proceeds by any Loan Party or
any of its Subsidiaries.

 

“Prime Lending Rate” means the rate which the Administrative Agent announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at above or below the Prime
Lending Rate.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the
outstanding principal amount of such Lender’s Revolving Credit Commitment at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, such Lender’s Revolving Credit Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Revolving Credit Facility at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in
effect immediately prior to such termination).

 

“Receivables” means all Receivables referred to in Section 1.1 of the Security
Agreement.

 

“Receivables Obligor” means, collectively, an obligor under any Receivable,
together with any and all Affiliates of such obligor.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

“Reduction Amount” has the meaning specified in Section 2.06(b)(v).

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

29

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Merger Agreement and the Tax Agreement.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (i) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and
(iii) the Unused Revolving Credit Commitment of such Lender at such time. For
purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and of Letter of Credit Advances owing to
the Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 

“Reserve Deductions” means deductions to the outstanding principal balance of
Receivables in an amount equal to the aggregate of Dilution Reserves, Cash
Discount Reserves, Applied Credits, Warranty Reserves, and Marketing Program
Reserves.

 

“Responsible Financial Officer” means the Chief Financial Officer, Treasurer,
and/or Controller (so long as such Person is also a Responsible Officer of any
Loan Party or any of its Subsidiaries).

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.

 

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or, if such Lender has entered into one or
more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 or increased pursuant to Section
2.17.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Advances.

 

30

--------------------------------------------------------------------------------


 

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.17(d).

 

“Rhone Poulenc Transactions” means the factual elements and events involved in
or otherwise related to the formation of Rhone-Poulenc Surfactants and
Specialties, L.P. (“RPSS”) in 1990, the contributions thereto and operation
thereof, the dissolution, liquidation, and distribution of RPSS assets in 1999
and the pledge of those assets by one or more members of the G-I Holdings Tax
Group, in each case as further described in the documents either (i) docketed at
Docket Numbers 1028 and 1383 on the docket of the cases pending in the United
States Bankruptcy Court for the District of New Jersey under the jointly
administered Case No. 01-30135 (RG) or (ii) filed with the court in connection
with the case currently pending in the United States District Court for the
District of New Jersey, Case No. 02-CV-03082 (WGB).

 

“Secured Hedge Agreement” means any Hedge Agreement that is entered into between
BMCA and any Hedge Bank prior to, on or after the date hereof that expressly
states that (x) it constitutes a “Secured Hedge Agreement” for purposes of this
Agreement and the other Loan Documents and (y) does not constitute a “Secured
Hedge Agreement” for purposes of the Term Loan Facility or the collateral
granted in respect thereof, provided, however, that (i) BMCA shall have
delivered to the Collateral Monitoring Agent and the Administrative Agent a
written notice specifying that such Hedge Agreement (x) constitutes a “Secured
Hedge Agreement” for purposes of this Agreement and the other Loan Documents,
(y) does not constitute a “Secured Hedge Agreement” for purposes of the Term
Loan Facility or the collateral granted in respect thereof and (ii) on the
effective date of such Hedge Agreement and from time to time thereafter, at the
request of the Collateral Monitoring Agent, BMCA and the other parties thereto
shall have notified the Administrative Agent of the aggregate amount of exposure
of the Loan Parties under such Hedge Agreement.

 

“Secured Obligations” means Secured Debt, as defined in the Security Agreement.

 

“Secured Parties” means the Agents, the Collateral Monitoring Agent, the Lender
Parties, the Hedge Banks, any Person that is a Lender or an Affiliate of a
Lender that provides Cash Management Services, and each other secured party
specified in the Collateral Documents.

 

“Security Agreement” means the Security Agreement referred to in Section
3.10(a)(iv) by and among BMCA, each of the other grantors party thereto and the
Collateral Monitoring Agent, as amended, supplemented or otherwise modified from
time to time.

 

“Senior Facility” means the Facilities hereunder, excluding any Incremental
Revolving Credit Commitment.

 

“Senior Notes” means the Senior Notes in an aggregate principal amount not less
than $325,000,000 to be issued pursuant to the Senior Notes Indenture.

 

31

--------------------------------------------------------------------------------


 

“Senior Notes Indenture” means an Indenture pursuant to which BMCA or any
Subsidiary thereof may issue senior notes, the net proceeds of which will be
used to refinance the Bridge Loan Facility and as otherwise permitted hereunder,
which indenture will not require the issuer thereof to make any amortization
payments on any date prior to any date earlier than eight years after the
Closing Date, and will otherwise contain terms consistent with the terms set
forth in the letter agreement dated January 26, 2007, among the Borrowers,
Deutsche Bank AG Cayman Islands Branch, Deutsche Bank Securities, Inc., Bear
Stearns Lending Inc. and Bear Stearns & Co. Inc., relating to the Senior Notes.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that as of such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“S&P” means Standard & Poor’s, a division of the McGraw Hill Companies, Inc.

 

“Specified Deductions” means, collectively, Reserve Deductions, and
Miscellaneous Deductions.

 

“Specified Liquidity Amount” means, on any date, the greater of (a) $60,000,000
and (b) the amount equal to 10% of the aggregate Revolving Credit Commitments.

 

“Specified Representations” has the meaning specified in Section 3.02(i)

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

 

“Stated Maturity” means, when used with respect to any Debt, the date specified
in the instrument governing such Debt as the fixed date on which the principal
of such Debt or any installment of interest is due and payable.

 

32

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any Debt of any Loan Party that is (i) subordinated to
the Obligations of such Loan Party under the Loan Documents (ii) or permitted by
Section 5.02(b)(iii)(F) or (J).

 

“Subordinated Debt Documents” means all agreements, indentures and instruments
pursuant to which Subordinated Debt is issued, in each case as amended, to the
extent permitted under the Loan Documents.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Notwithstanding anything to the
contrary in the foregoing, the term “Subsidiary” shall not include any
Non-Recourse Subsidiary or, unless otherwise provided herein, all Non-Material
Subsidiaries.

 

“Super Majority Lenders” means, at any time, Lenders owed or holding at least 66
2/3% in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Super Majority Lenders at such time (i) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and
(iii) the Unused Revolving Credit Commitment of such Lender at such time. For
purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and of Letter of Credit Advances owing to
the Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 

“Supplemental Collateral Monitoring Agent” has the meaning specified in
Section 7.07 and “Supplemental Collateral Monitoring Agents” shall have the
corresponding meaning.

 

“Surviving Debt” means the principal amount of Debt of BMCA and its Subsidiaries
as of the Closing Date outstanding immediately before and after the Closing
Date.

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Lender pursuant to Section 2.02(b).

 

33

--------------------------------------------------------------------------------


 

“Swing Line Bank” means the Initial Swing Line Bank and any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to
Section 8.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all obligations that by the terms of this Agreement
are required to be performed by it as a Swing Line Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(b) or the Lenders pursuant to
Section 2.02(b).

 

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment” which shall be in aggregate amount of
$25,000,000 or, if the Swing Line Bank has entered into an Assignment and
Acceptance, set forth for the Swing Line Bank in the Register maintained by the
Administrative Agent pursuant to Section 8.07(d) as the Swing Line Bank’s “Swing
Line Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Swing Line Facility” means, at any time, an amount equal to the amount of the
Swing Line Bank’s Swing Line Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Tax Agreement” means the Tax Sharing Agreement dated as of January 31, 1994, by
and among BMCA, GAF Corporation (a predecessor-in-interest to G-I Holdings), as
amended as of March 19, 2001, and as further amended to the extent permitted
under the Loan Documents.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Tender Offer” has the meaning specified in the preliminary statements of this
Agreement.

 

“Termination Date” means the earliest of (a) the fifth anniversary of the
Closing Date, and (b) the date of termination in whole of the Revolving Credit
Commitments, the Letter of Credit Commitment and the Swing Line Commitment,
pursuant to Section 2.05 or 6.01.

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory to BMCA or
any of its Subsidiaries to effect payment for such Inventory.

 

34

--------------------------------------------------------------------------------


 

“Transaction” shall have the meaning specified in the preliminary statements of
this Agreement.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Bank pursuant to Section 2.03(c) and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time.

 

“Utilization” means, for any period, the average percentage for each day in such
period equal to the sum of the aggregate amount of outstanding Advances and the
aggregate Available Amount of all outstanding Letters of Credit, in each case on
such day, divided by the aggregate Revolving Credit Commitments on such day.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Warranty Reserve” means a reserve established by the Administrative Agent in
its reasonable discretion against the principal balance of Receivables of the
Loan Parties which represents 60 days of average warranty claims, as determined
by the Administrative Agent in connection with its quarterly review.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Wholly-Owned Recourse Subsidiary” means a Subsidiary of a Person (other than a
Non-Recourse Subsidiary) all the Capital Stock of which (other than directors’
qualifying shares) is owned by such Person or another Wholly-Owned Recourse
Subsidiary of such Person.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

35

--------------------------------------------------------------------------------


 

“2001 Long Term Incentive Plan” means that certain incentive compensation plan
known as the Building Materials Corporation of America 2001 Long Term Incentive
Plan, effective as of December 31, 2000, pursuant to which BMCA grants Incentive
Units (as defined therein) to eligible employees of BMCA and its Subsidiaries.

 

“2007 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2008 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2014 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2014 Notes Indenture” means the Indenture dated as of July 26, 2004, among
BMCA, certain of its subsidiaries party thereto as guarantors and Wilmington
Trust Company, as trustee, pursuant to which the 2014 Notes were issued, as most
recently supplemented by the Fourth Supplemental Indenture dated as of
February 21, 2007 and the Fifth Supplemental Indenture dated as of February 22,
2007, and as further amended, supplemented or otherwise modified from time to
time.

 

SECTION 1.02.      Computation of Time Periods; Other Definitional Provisions.
In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. The term “including,” when used in any Loan Document,
means “including, without limitation”.

 

SECTION 1.03.      Accounting Terms(a). All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).

 


(B)           IF ANY CHANGE IN THE ACCOUNTING PRINCIPLES USED IN THE PREPARATION
OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01(G) IS HEREAFTER REQUIRED
OR PERMITTED BY THE RULES, REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS (OR ANY SUCCESSOR TO EITHER THEREOF) AND SUCH CHANGE IS
ADOPTED BY EACH OF THE BORROWERS WITH THE AGREEMENT OF EACH OF THE BORROWERS’
INDEPENDENT PUBLIC ACCOUNTANTS AND RESULTS IN A CHANGE IN ANY OF THE
CALCULATIONS REQUIRED BY SECTION 5.02 OR SECTION 5.04 THAT WOULD NOT HAVE
RESULTED HAD SUCH ACCOUNTING CHANGE NOT OCCURRED, THE PARTIES HERETO AGREE TO
ENTER INTO NEGOTIATIONS IN ORDER TO AMEND SUCH PROVISIONS SO AS TO EQUITABLY
REFLECT SUCH CHANGE SUCH THAT THE CRITERIA FOR EVALUATING COMPLIANCE WITH SUCH
COVENANTS BY EACH OF THE BORROWERS SHALL BE THE SAME AFTER SUCH CHANGE AS IF
SUCH CHANGE HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT NO CHANGE IN GAAP THAT
WOULD AFFECT A CALCULATION THAT MEASURES COMPLIANCE WITH ANY COVENANT CONTAINED
IN SECTION 5.02 OR SECTION 5.04 SHALL BE GIVEN EFFECT UNTIL SUCH PROVISIONS ARE
AMENDED TO REFLECT SUCH CHANGES IN GAAP.


 

SECTION 1.04.      Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VII and VIII) or any of the other Loan
Documents to be in U.S. dollars shall

 

36

--------------------------------------------------------------------------------


 

also include the equivalent of such amount in any currency other than U.S.
dollars, such equivalent amount to be determined at the rate of exchange quoted
by DBNY in New York, New York at the close of business on the Business Day
immediately preceding any date of determination thereof, to prime banks in New
York, New York for the spot purchase in the New York foreign exchange market of
such amount in U.S. dollars with such other currency.

 


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT


 

SECTION 2.01.      The Advances and the Letters of Credit. (a)  The Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Revolving Credit Advance”) to
the Borrowers from time to time on any Business Day during the period from the
Closing Date until the Termination Date in an amount for each such Advance not
to exceed such Lender’s Unused Revolving Credit Commitment at such time. Each
Revolving Credit Borrowing shall be in an aggregate amount of $5 million or an
integral multiple of $1 million in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swing Line Advances or outstanding Letter of Credit Advances in accordance with
the terms hereof) and shall consist of Revolving Credit Advances made
simultaneously by the Lenders ratably according to their Revolving Credit
Commitments. Within the limits of each Lender’s Unused Revolving Credit
Commitment in effect from time to time, the Borrowers may borrow under this
Section 2.01(a), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a).

 


(B)           THE SWING LINE ADVANCES. THE SWING LINE BANK AGREES ON THE TERMS
AND CONDITIONS HEREINAFTER SET FORTH, TO MAKE SWING LINE ADVANCES TO THE
BORROWERS FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE
CLOSING DATE UNTIL THE TERMINATION DATE (I) IN AN AGGREGATE AMOUNT NOT TO EXCEED
AT ANY TIME OUTSTANDING THE SWING LINE COMMITMENT (THE “SWING LINE FACILITY”)
AND (II) IN AN AMOUNT FOR EACH SUCH SWING LINE BORROWING NOT TO EXCEED THE
AGGREGATE OF THE UNUSED REVOLVING CREDIT COMMITMENTS OF THE LENDERS AT SUCH
TIME. NO SWING LINE ADVANCE SHALL BE USED FOR THE PURPOSE OF FUNDING THE PAYMENT
OF PRINCIPAL OF ANY OTHER SWING LINE ADVANCE. EACH SWING LINE BORROWING SHALL BE
MADE AS A BASE RATE ADVANCE. WITHIN THE LIMITS OF THE SWING LINE FACILITY AND
WITHIN THE LIMITS REFERRED TO IN CLAUSE (II) ABOVE, THE BORROWERS MAY BORROW
UNDER THIS SECTION 2.01(B), REPAY PURSUANT TO SECTION 2.04(C) OR PREPAY PURSUANT
TO SECTION 2.06(A) AND REBORROW UNDER THIS SECTION 2.01(B).


 


(C)           THE LETTERS OF CREDIT. PRIOR TO THE CLOSING DATE, CITIBANK, N.A.
HAS ISSUED THE EXISTING LETTERS OF CREDIT, WHICH, FROM AND AFTER THE CLOSING
DATE, SHALL CONSTITUTE LETTERS OF CREDIT HEREUNDER. THE ISSUING BANK AGREES, ON
THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE (OR CAUSE ITS AFFILIATE
THAT IS A COMMERCIAL BANK TO ISSUE ON ITS BEHALF) LETTERS OF CREDIT (THE LETTERS
OF CREDIT ISSUED ON OR AFTER THE CLOSING DATE PURSUANT TO THIS AGREEMENT,
TOGETHER WITH THE EXISTING LETTERS OF CREDIT, COLLECTIVELY, THE “LETTERS OF
CREDIT”) IN U.S. DOLLARS FOR THE ACCOUNT OF THE BORROWERS OR, SUBJECT TO THE
SECOND PROVISO IN THIS SENTENCE BELOW, FOR THE BENEFIT OF G-I HOLDINGS FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL 30
DAYS BEFORE THE FIFTH ANNIVERSARY OF THE CLOSING DATE IN RESPECT OF THE
REVOLVING CREDIT FACILITY IN AN AGGREGATE AVAILABLE AMOUNT, AFTER GIVING EFFECT
TO THE PROPOSED LETTER OF CREDIT

 

37

--------------------------------------------------------------------------------


 


(I) FOR ALL LETTERS OF CREDIT NOT TO EXCEED AT ANY TIME THE AMOUNT OF THE LETTER
OF CREDIT FACILITY AT SUCH TIME AND (II) FOR EACH SUCH LETTER OF CREDIT NOT TO
EXCEED THE UNUSED REVOLVING CREDIT COMMITMENTS OF THE LENDERS AT SUCH TIME;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE AGGREGATE AVAILABLE AMOUNT FOR ALL
LETTERS OF CREDIT EXCEED $150,000,000; AND PROVIDED, FURTHER, HOWEVER, THAT THE
ISSUANCE OF ANY FUTURE G-I LETTER OF CREDIT, AND THE RENEWAL OF ANY FUTURE G-I
LETTER OF CREDIT WHICH INCREASES THE STATED AMOUNT OF SUCH FUTURE G-I LETTER OF
CREDIT, SHALL BE SUBJECT TO COMPLIANCE WITH SECTION 5.02(G). NO LETTER OF CREDIT
SHALL HAVE AN EXPIRATION DATE LATER THAN THE DATE AGREED TO BY THE ISSUING BANK
AND THE BORROWERS IN RESPECT OF SUCH LETTER OF CREDIT AND (A) IN THE CASE OF A
STANDBY LETTER OF CREDIT, SHALL NOT HAVE AN EXPIRATION DATE LATER THAN THE
EARLIER OF (1) TEN DAYS PRIOR TO THE FIFTH ANNIVERSARY OF THE CLOSING DATE AND
(2) THE DATE WHICH IS ONE YEAR FROM THE DATE OF ISSUANCE OF SUCH STANDBY LETTER
OF CREDIT, PROVIDED THAT THE IMMEDIATELY PRECEDING CLAUSE (2) SHALL NOT PREVENT
ANY ISSUING BANK FROM AGREEING THAT A STANDBY LETTER OF CREDIT WILL
AUTOMATICALLY BE EXTENDED FOR ONE OR MORE SUCCESSIVE PERIODS NOT TO EXCEED ONE
YEAR EACH UNLESS SUCH ISSUING BANK ELECTS NOT TO EXTEND FOR ANY SUCH ADDITIONAL
PERIOD; AND PROVIDED, FURTHER, THAT SUCH ISSUING LENDER SHALL ELECT NOT TO
EXTEND ANY SUCH STANDBY LETTER OF CREDIT IF IT HAS KNOWLEDGE THAT A DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME SUCH ISSUING BANK
MUST ELECT WHETHER OR NOT TO ALLOW SUCH EXTENSION, AND (B) IN THE CASE OF A
TRADE LETTER OF CREDIT, SHALL NOT HAVE AN EXPIRATION DATE LATER THAN 180 DAYS
AFTER THE DATE OF ISSUANCE THEREOF. WITHIN THE LIMITS OF THE LETTER OF CREDIT
FACILITY, AND SUBJECT TO THE LIMITS REFERRED TO ABOVE, THE BORROWERS MAY REQUEST
THE ISSUANCE OF LETTERS OF CREDIT UNDER THIS SECTION 2.01(C), REPAY ANY LETTER
OF CREDIT ADVANCES RESULTING FROM DRAWINGS THEREUNDER PURSUANT TO
SECTION 2.03(C) AND REQUEST THE ISSUANCE OF ADDITIONAL LETTERS OF CREDIT UNDER
THIS SECTION 2.01(C). THE BORROWERS AGREE THAT, ON OR PRIOR TO THE FOURTEENTH
DAY BEFORE THE TERMINATION DATE, THE BORROWERS SHALL DEPOSIT (ON TERMS AND
CONDITIONS REASONABLY SATISFACTORY TO THE RESPECTIVE ISSUING BANK) IN A
COLLATERAL ACCOUNT DESIGNATED BY SUCH ISSUING BANK AN AMOUNT EQUAL TO 103% OF
THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT (IF ANY ARE ISSUED BY
SUCH ISSUING BANK AND THEN OUTSTANDING) WHICH HAVE AN EXPIRATION DATE LATER THAN
THE FIFTH ANNIVERSARY OF THE CLOSING DATE.

 

SECTION 2.02.      Making the Advances. (a)  Except as otherwise provided in the
last sentence of this subsection, Section 2.02(b) or 2.03, each Borrowing shall
be made on notice, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the first Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by any Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by email or facsimile.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or by email or facsimile, in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 11:00 A.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Revolving Credit Commitments of such Lender and the other Lenders.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrowers by crediting the

 

38

--------------------------------------------------------------------------------


 

Borrowers’ Account; provided, however, that, in the case of any Revolving Credit
Borrowing, the Administrative Agent shall first make a portion of such funds
equal to the aggregate principal amount of any Swing Line Advances and Letter of
Credit Advances made by the Swing Line Bank or the Issuing Bank, as the case may
be, and by any other Lender and outstanding on the date of such Revolving Credit
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the Swing Line Bank or the Issuing Bank, as the case may be, and
such other Lenders for repayment of such Swing Line Advances and Letter of
Credit Advances. Provided that BMCA has delivered a customary indemnity letter
and that notice of the initial Revolving Credit Borrowing is received prior to
9:00 A.M. (New York time) on the date of the proposed initial Revolving Credit
Borrowing (which shall be a Business Day), the initial Revolving Credit
Borrowing may be made on such Business Day and may consist of Eurodollar Rate
Advances.

 


(B)           EACH SWING LINE BORROWING SHALL BE MADE ON NOTICE, GIVEN NOT LATER
THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DATE OF THE PROPOSED SWING LINE
BORROWING, BY THE BORROWERS TO THE SWING LINE BANK AND THE ADMINISTRATIVE AGENT.
EACH SUCH NOTICE OF A SWING LINE BORROWING (A “NOTICE OF SWING LINE BORROWING”)
SHALL BE BY TELEPHONE, CONFIRMED IMMEDIATELY IN WRITING, OR BY EMAIL OR
FACSIMILE, SPECIFYING THEREIN THE REQUESTED (I) DATE OF SUCH BORROWING,
(II) AMOUNT OF SUCH BORROWING AND (III) MATURITY OF SUCH BORROWING (WHICH
MATURITY SHALL BE NO LATER THAN THE SEVENTH DAY AFTER THE REQUESTED DATE OF SUCH
BORROWING). THE SWING LINE BANK WILL MAKE THE AMOUNT OF THE REQUESTED SWING LINE
ADVANCES AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S
ACCOUNT, IN SAME DAY FUNDS. AFTER THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH
FUNDS AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III, THE ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS AVAILABLE TO ANY
BORROWER BY CREDITING THE BORROWERS’ ACCOUNT. UPON WRITTEN DEMAND BY THE SWING
LINE BANK, WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT, EACH OTHER
LENDER SHALL PURCHASE FROM THE SWING LINE BANK, AND THE SWING LINE BANK SHALL
SELL AND ASSIGN TO EACH SUCH OTHER LENDER, SUCH OTHER LENDER’S PRO RATA SHARE OF
SUCH OUTSTANDING SWING LINE ADVANCE AS OF THE DATE OF SUCH DEMAND, BY MAKING
AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE SWING LINE BANK, BY DEPOSIT TO THE ADMINISTRATIVE
AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE PORTION OF THE
OUTSTANDING PRINCIPAL AMOUNT OF SUCH SWING LINE ADVANCE TO BE PURCHASED BY SUCH
LENDER. THE BORROWERS, JOINTLY AND SEVERALLY, HEREBY AGREE TO EACH SUCH SALE AND
ASSIGNMENT. EACH LENDER AGREES TO PURCHASE ITS PRO RATA SHARE OF AN OUTSTANDING
SWING LINE ADVANCE ON (I) THE BUSINESS DAY ON WHICH DEMAND THEREFOR IS MADE BY
THE SWING LINE BANK, PROVIDED THAT NOTICE OF SUCH DEMAND IS GIVEN NOT LATER THAN
11:00 A.M. (NEW YORK CITY TIME) ON SUCH BUSINESS DAY OR (II) THE FIRST BUSINESS
DAY NEXT SUCCEEDING SUCH DEMAND IF NOTICE OF SUCH DEMAND IS GIVEN AFTER SUCH
TIME. UPON ANY SUCH ASSIGNMENT BY THE SWING LINE BANK TO ANY OTHER LENDER OF A
PORTION OF A SWING LINE ADVANCE, THE SWING LINE BANK REPRESENTS AND WARRANTS TO
SUCH OTHER LENDER THAT THE SWING LINE BANK IS THE LEGAL AND BENEFICIAL OWNER OF
SUCH INTEREST BEING ASSIGNED BY IT, BUT MAKES NO OTHER REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH SWING LINE ADVANCE,
THE LOAN DOCUMENTS OR ANY LOAN PARTY. IF AND TO THE EXTENT THAT ANY LENDER SHALL
NOT HAVE SO MADE THE AMOUNT OF SUCH SWING LINE ADVANCE AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE OF DEMAND BY THE SWING LINE BANK UNTIL THE DATE SUCH AMOUNT IS
PAID TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE. IF SUCH LENDER
SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH AMOUNT FOR THE ACCOUNT OF THE SWING

 

39

--------------------------------------------------------------------------------


 


LINE BANK ON ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN RESPECT OF PRINCIPAL SHALL
CONSTITUTE A SWING LINE ADVANCE MADE BY SUCH LENDER ON SUCH BUSINESS DAY FOR
PURPOSES OF THIS AGREEMENT, AND THE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING
LINE ADVANCE MADE BY THE SWING LINE BANK SHALL BE REDUCED BY SUCH AMOUNT ON SUCH
BUSINESS DAY.

 


(C)           ANYTHING IN SUBSECTION (A) ABOVE TO THE CONTRARY NOTWITHSTANDING,
(I) THE BORROWERS MAY NOT SELECT EURODOLLAR RATE ADVANCES FOR THE INITIAL
BORROWING HEREUNDER OR FOR ANY BORROWING IF THE AGGREGATE AMOUNT OF SUCH
BORROWING IS LESS THAN $5 MILLION OR IF THE OBLIGATION OF THE LENDERS TO MAKE
EURODOLLAR RATE ADVANCES SHALL THEN BE SUSPENDED PURSUANT TO SECTION 2.09 OR
2.10 AND (II) THE REVOLVING CREDIT ADVANCES MAY NOT BE OUTSTANDING AS PART OF
MORE THAN EIGHT SEPARATE BORROWINGS.

 


(D)           EACH NOTICE OF BORROWING AND EACH NOTICE OF SWING LINE BORROWING
SHALL BE IRREVOCABLE AND BINDING ON THE BORROWERS. IN THE CASE OF ANY BORROWING
THAT THE RELATED NOTICE OF BORROWING SPECIFIES IS TO BE COMPRISED OF EURODOLLAR
RATE ADVANCES, THE BORROWERS JOINTLY AND SEVERALLY AGREE TO INDEMNIFY EACH
LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF
ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN SUCH NOTICE OF
BORROWING FOR SUCH BORROWING THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III,
INCLUDING ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE
INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS
ACQUIRED BY SUCH LENDER TO FUND THE ADVANCE TO BE MADE BY SUCH LENDER AS PART OF
SUCH BORROWING WHEN SUCH ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON
SUCH DATE.

 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE PORTION OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH SUBSECTION (A) OF THIS SECTION 2.02 AND THE ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS ON SUCH
DATE A CORRESPONDING AMOUNT. IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT
HAVE SO MADE SUCH RATABLE PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH
LENDER AND THE BORROWERS SEVERALLY AGREE TO REPAY OR PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT AND TO PAY INTEREST THEREON,
FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS UNTIL
THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE ADMINISTRATIVE AGENT, AT (I) IN
THE CASE OF THE BORROWERS, THE INTEREST RATE APPLICABLE AT SUCH TIME UNDER
SECTION 2.07 TO ADVANCES COMPRISING SUCH BORROWING AND (II) IN THE CASE OF SUCH
LENDER, THE FEDERAL FUNDS RATE. IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S ADVANCE AS PART OF SUCH BORROWING FOR ALL PURPOSES.

 


(F)            THE FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS ADVANCE ON THE DATE OF SUCH BORROWING, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE ADVANCE TO
BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.

 

SECTION 2.03.      Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a)  Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M.

 

40

--------------------------------------------------------------------------------


 

(New York City time) on the fourth Business Day prior to the date of the
proposed issuance of such Letter of Credit, by the Borrowers to the Issuing
Bank, which shall give to the Administrative Agent and each Lender prompt notice
thereof by telecopier or electronic communication. Each such notice of issuance
of a Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or telecopier electronic communication, specifying
therein the requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as the Issuing Bank may specify
to the Borrowers for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). If (x) the requested form of such Letter of
Credit is acceptable to the Issuing Bank in its sole discretion exercised
reasonably and (y) it has not received notice of objection to such issuance from
the Required Lenders, the Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to any
Borrower at its office referred to in Section 8.02 or as otherwise agreed with
such Borrower in connection with such issuance. In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

 


(B)           LETTER OF CREDIT REPORTS. THE ISSUING BANK SHALL FURNISH (I) TO
THE ADMINISTRATIVE AGENT, ANY BORROWER AND EACH LENDER ON THE FIRST BUSINESS DAY
OF EACH MONTH A WRITTEN REPORT SUMMARIZING ISSUANCE AND EXPIRATION DATES OF
LETTERS OF CREDIT ISSUED DURING THE PRECEDING MONTH AND DRAWINGS DURING SUCH
MONTH UNDER ALL LETTERS OF CREDIT AND, (II) TO THE ADMINISTRATIVE AGENT AND EACH
LENDER ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER A WRITTEN REPORT
SETTING FORTH THE AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT DURING THE PRECEDING
CALENDAR QUARTER OF ALL LETTERS OF CREDIT.

 


(C)           PARTICIPATIONS IN LETTERS OF CREDIT. UPON THE ISSUANCE OF A LETTER
OF CREDIT BY THE ISSUING BANK UNDER SECTION 2.03(A), THE ISSUING BANK SHALL BE
DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE SOLD TO EACH LENDER,
AND EACH SUCH LENDER SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY
HERETO, TO HAVE PURCHASED FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER
OF CREDIT IN AN AMOUNT FOR EACH LENDER EQUAL TO SUCH LENDER’S PRO RATA SHARE OF
THE AVAILABLE AMOUNT OF SUCH LETTER OF CREDIT, EFFECTIVE UPON THE ISSUANCE OF
SUCH LETTER OF CREDIT. IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING,
EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY SUCH LENDER’S
PRO RATA SHARE OF EACH L/C DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWERS FORTHWITH ON THE DATE DUE AS PROVIDED IN
SECTION 2.04(D) BY MAKING AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK BY
DEPOSIT TO THE ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT
EQUAL TO SUCH LENDER’S PRO RATA SHARE OF SUCH L/C DISBURSEMENT. EACH LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS SECTION 2.03(C) IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR
THE TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE
WITHOUT ANY OFF-SET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. IF AND TO
THE EXTENT THAT ANY LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF SUCH L/C
DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT TOGETHER WITH INTEREST

 

41

--------------------------------------------------------------------------------


 


THEREON, FOR EACH DAY FROM THE DATE SUCH L/C DISBURSEMENT IS DUE PURSUANT TO
SECTION 2.04(B) UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT,
AT THE FEDERAL FUNDS RATE FOR ITS ACCOUNT OR THE ACCOUNT OF THE ISSUING BANK, AS
APPLICABLE. IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH AMOUNT FOR
THE ACCOUNT OF THE ISSUING BANK ON ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN
RESPECT OF PRINCIPAL SHALL CONSTITUTE A LETTER OF CREDIT ADVANCE MADE BY SUCH
LENDER ON SUCH BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE OUTSTANDING
PRINCIPAL AMOUNT OF THE RESPECTIVE LETTER OF CREDIT ADVANCE MADE BY THE ISSUING
BANK SHALL BE REDUCED BY SUCH AMOUNT ON SUCH BUSINESS DAY.

 


(D)           DRAWING AND REIMBURSEMENT. THE PAYMENT BY THE ISSUING BANK OF A
DRAFT DRAWN UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE FOR ALL PURPOSES OF THIS
AGREEMENT THE MAKING BY THE ISSUING BANK OF A LETTER OF CREDIT ADVANCE, WHICH
SHALL BE A BASE RATE ADVANCE, IN THE AMOUNT OF SUCH DRAFT.

 


(E)           FAILURE TO MAKE LETTER OF CREDIT ADVANCES. THE FAILURE OF ANY
LENDER TO MAKE THE LETTER OF CREDIT ADVANCE TO BE MADE BY IT ON THE DATE
SPECIFIED IN SECTION 2.03(C) SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE ITS LETTER OF CREDIT ADVANCE ON SUCH DATE, BUT NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE
LETTER OF CREDIT ADVANCE TO BE MADE BY SUCH OTHER LENDER ON SUCH DATE.

 

SECTION 2.04.      Repayment of Advances. (a)  Daily Repayments Upon Default. On
each Business Day after the occurrence and during the continuance of a Default,
the Administrative Agent shall apply all amounts on deposit in the Cash
Collateral Account first, to the prepayment of the Letter of Credit Advances
then outstanding until such Advances are paid in full, second to the prepayment
of the Swing Line Advances then outstanding until such Advances are paid in
full, third to the prepayment of the Revolving Credit Advances until such
Advances are paid in full and fourth to be deposited in the L/C Collateral
Account to cash collateralize 103% of the Available Amount of the Letters of
Credit then outstanding.

 


(B)           REVOLVING CREDIT ADVANCES. THE BORROWERS, JOINTLY AND SEVERALLY,
AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE
LENDERS ON THE TERMINATION DATE THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING
CREDIT ADVANCES THEN OUTSTANDING.

 


(C)           SWING LINE ADVANCES. THE BORROWERS, JOINTLY AND SEVERALLY, AGREE
TO REPAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE BANK AND
EACH OTHER LENDER THAT HAS MADE A SWING LINE ADVANCE THE OUTSTANDING PRINCIPAL
AMOUNT OF EACH SWING LINE ADVANCE MADE BY EACH OF THEM ON THE EARLIER OF THE
MATURITY DATE SPECIFIED IN THE APPLICABLE NOTICE OF SWING LINE BORROWING (WHICH
MATURITY SHALL BE NO LATER THAN THE SEVENTH DAY AFTER THE REQUESTED DATE OF SUCH
BORROWING) AND THE TERMINATION DATE.

 


(D)           LETTER OF CREDIT ADVANCES. (I)  THE BORROWERS, JOINTLY AND
SEVERALLY, AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
ISSUING BANK AND EACH OTHER LENDER THAT HAS MADE A LETTER OF CREDIT ADVANCE ON
THE EARLIER OF DEMAND (ACCOMPANIED BY WRITTEN NOTICE FROM THE ISSUING BANK THAT
A PAYMENT HAS BEEN MADE UNDER SUCH LETTER OF CREDIT) AND THE TERMINATION DATE
THE OUTSTANDING PRINCIPAL AMOUNT OF EACH LETTER OF CREDIT ADVANCE MADE BY EACH
OF THEM.

 

42

--------------------------------------------------------------------------------


 

(II)           THE OBLIGATIONS OF ANY BORROWER UNDER THIS AGREEMENT, ANY LETTER
OF CREDIT AGREEMENT AND ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY LETTER
OF CREDIT SHALL BE UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH LETTER OF CREDIT AGREEMENT AND
SUCH OTHER AGREEMENT OR INSTRUMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE
FOLLOWING CIRCUMSTANCES (IT BEING UNDERSTOOD THAT ANY SUCH PAYMENT BY ANY
BORROWER IS WITHOUT PREJUDICE TO, AND DOES NOT CONSTITUTE A WAIVER OF, ANY
RIGHTS THE BORROWERS MIGHT HAVE OR MIGHT ACQUIRE AS A RESULT OF THE PAYMENT BY
THE ISSUING BANK OF ANY DRAFT OR THE REIMBURSEMENT BY ANY BORROWER THEREOF):

 

(A)          any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of any Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(C)           the existence of any claim, set-off, defense or other right that
the Borrowers may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)           payment by the Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

 

(F)           any non-perfection of any Collateral or any release or amendment
or waiver of or consent to departure from the Guaranty for all or any of the
Obligations of the Borrowers in respect of the L/C Related Documents; or

 

(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
a Guarantor.

 

SECTION 2.05.      Termination or Reduction of the Commitments. (a)  Optional.
Any Borrower may, upon at least three Business Days’ notice to the
Administrative Agent, and without premium or penalty, terminate in whole or
reduce in part the unused portions of the Letter of Credit Facility and/or the
Unused Revolving Credit Commitments; provided, however, that each partial
reduction of a Facility (i) shall be in an aggregate amount of $5 million or an
integral multiple of $1 million in excess thereof and (ii) shall be made ratably
among the Lenders in accordance with their Commitments with respect to such
Facility.

 

43

--------------------------------------------------------------------------------


 


(B)           MANDATORY. (I)  THE LETTER OF CREDIT FACILITY SHALL BE PERMANENTLY
REDUCED FROM TIME TO TIME ON THE DATE OF EACH REDUCTION IN THE REVOLVING CREDIT
FACILITY BY THE AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE LETTER OF CREDIT
FACILITY EXCEEDS THE REVOLVING CREDIT FACILITY AFTER GIVING EFFECT TO SUCH
REDUCTION OF THE REVOLVING CREDIT FACILITY.


 

(II)           THE SWING LINE FACILITY SHALL BE PERMANENTLY REDUCED FROM TIME TO
TIME ON THE DATE OF EACH REDUCTION IN THE REVOLVING CREDIT FACILITY BY THE
AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE SWING LINE FACILITY EXCEEDS THE
REVOLVING CREDIT FACILITY AFTER GIVING EFFECT TO SUCH REDUCTION OF THE REVOLVING
CREDIT FACILITY.

 

SECTION 2.06.      Prepayments. (a)  Optional. The Borrowers may, upon at least
one Business Day’s notice in the case of Base Rate Advances and three Business
Days’ notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and, if such notice is given, the Borrowers shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount so prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) if any prepayment of a Eurodollar Rate Advance is made on a date
other than the last day of an Interest Period for such Advance, the Borrowers
shall also pay any amounts owing pursuant to Section 8.04(d).

 


(B)           MANDATORY. (I)  THE NET CASH PROCEEDS FROM THE SALE OF COLLATERAL
(OTHER THAN AS SET FORTH IN CLAUSES (I) OR (II) OF THE DEFINITION OF CERTAIN
PERMITTED DISPOSITIONS) SHALL BE APPLIED TO REPAY THE REVOLVING CREDIT ADVANCES
(BUT NOT REDUCE THE REVOLVING CREDIT COMMITMENT).


 


(II) IN EACH CASE THE NET CASH PROCEEDS REFERRED TO IN THIS SUBSECTION ARE NOT
APPLIED TO REPAY ADVANCES UNDER THE TERM LOAN FACILITY, THE BORROWERS SHALL, ON
THE APPLICABLE PREPAYMENT DATE WITH RESPECT TO NET CASH PROCEEDS RECEIVED BY ANY
LOAN PARTY FROM (A) THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION INCLUDING ANY
AND ALL INVOLUNTARY DISPOSITIONS, WHETHER BY CONDEMNATION, CASUALTY LOSS OR
OTHERWISE, OF ANY ASSETS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES (OTHER
THAN (W) ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ASSETS REFERRED TO IN
CLAUSE (I), (II), (III) OR (IV) OF THE DEFINITION OF CERTAIN PERMITTED
DISPOSITIONS AND (X) AND SALE, LEASE TRANSFER OR OTHER DISPOSITION OF ASSETS THE
NET CASH PROCEEDS OF WHICH ARE REINVESTED IN ASSETS USED IN THE OPERATION OF THE
BUSINESS WITHIN 18 MONTHS OF RECEIPT OF SUCH PROCEEDS), (B) THE INCURRENCE OR
ISSUANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OF ANY DEBT (OTHER THAN
DEBT PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO SECTION 5.02(B)) AND (C) ANY
EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE ACCOUNT OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES AND NOT OTHERWISE INCLUDED IN CLAUSE (A) OR (B)
ABOVE (OTHER THAN ANY EXTRAORDINARY RECEIPTS WHICH ARE REINVESTED IN ASSETS USED
IN THE OPERATION OF THE BUSINESS WITHIN 18 MONTHS OF RECEIPT OF SUCH PROCEEDS),
PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES COMPRISING PART OF THE SAME
BORROWINGS (WITH APPLICATION TO BE MADE IN ACCORDANCE WITH CLAUSE (V) OF THIS
SECTION 2.06(B)), IN AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH NET CASH
PROCEEDS. EACH SUCH PREPAYMENT SHALL BE APPLIED TO THE REVOLVING CREDIT FACILITY
AS SET FORTH IN CLAUSE (V) BELOW. FOR THE AVOIDANCE OF DOUBT, MANDATORY
PREPAYMENTS SHALL NOT PERMANENTLY REDUCE THE COMMITMENTS.

 

44

--------------------------------------------------------------------------------


 

(iii)          The Borrowers shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Letter of Credit Advances and the Swing Line Advances (with
application to be made in accordance with clause (v) of this Section 2.06(b)) in
an amount equal to the amount by which (A) the sum of (I) the aggregate
principal amount of (x) the Revolving Credit Advances, (y) the Letter of Credit
Advances and (z) the Swing Line Advances then outstanding plus (II) the
aggregate Available Amount of all Letters of Credit then outstanding, exceeds
(B) the lesser of the Revolving Credit Facility and the Loan Value on such
Business Day.

 

(iv)          The Borrowers, jointly and severally, agree to, on each Business
Day, pay to the Administrative Agent for deposit in the L/C Collateral Account
an amount sufficient to cause the aggregate amount on deposit in the L/C
Collateral Account to equal the amount by which the aggregate Available Amount
of all Letters of Credit then outstanding exceeds the Letter of Credit Facility
on such Business Day.

 

(v)           Prepayments of the Revolving Credit Facility made pursuant to
clause (i), (ii), (iii) or (iv) above shall be first applied to prepay Letter of
Credit Advances then outstanding until such Advances are paid in full, second
applied to prepay Swing Line Advances then outstanding until such Advances are
paid in full, and third applied to prepay Revolving Credit Advances then
outstanding comprising part of the same Borrowings until such Advances are paid
in full; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (ii) or (iii) above, the amount remaining (if any)
after the prepayment in full of the Advances then outstanding (the sum of such
prepayment amounts in respect of Revolving Credit Advances, Letter of Credit
Advances and Swing Line Advances, and remaining amount being referred to herein
as the “Reduction Amount”) may be retained by the Borrowers. Upon the drawing of
any Letter of Credit for which funds are on deposit in the L/C Collateral
Account, such funds shall be applied to reimburse the Issuing Bank or Lenders,
as applicable.

 

(vi)          All prepayments under this subsection (b) shall be made together
with accrued interest thereof to the date of such prepayment on the principal
amount prepaid, together with any amounts owing pursuant to Section 8.04. If any
payment of Eurodollar Rate Advances otherwise required to be made under this
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period thereon, each Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in an
account maintained with the Administrative Agent until the last day of the
applicable Interest Period at which time the Administrative Agent shall apply
the amount of such payment to the prepayment of such Advances; provided,
however, that such Advances shall continue to bear interest as set forth in
Section 2.07 until the last day of the applicable Interest Period therefor.

 

SECTION 2.07.      Interest. (a)  Scheduled Interest. The Borrowers, jointly and
severally, agree to pay interest on the unpaid principal amount of each Advance
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

(I)            BASE RATE ADVANCES. DURING SUCH PERIODS AS SUCH ADVANCE IS (A) A
BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO THE BASE RATE IN
EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE MARGIN, PAYABLE IN ARREARS
MONTHLY ON THE FIRST DAY OF EACH

 

45

--------------------------------------------------------------------------------


 

MONTH DURING SUCH PERIODS AND ON THE DATE SUCH BASE RATE ADVANCE SHALL BE
CONVERTED OR PAID IN FULL.

 

(II)           EURODOLLAR RATE ADVANCES. DURING SUCH PERIODS AS SUCH ADVANCE IS
A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES DURING EACH
INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (A) THE EURODOLLAR RATE (ADJUSTED
FOR MAXIMUM RESERVES) FOR SUCH INTEREST PERIOD FOR SUCH ADVANCE PLUS (B) THE
APPLICABLE MARGIN, PAYABLE IN ARREARS ON THE LAST DAY OF SUCH INTEREST PERIOD
AND, IF SUCH INTEREST PERIOD HAS A DURATION OF MORE THAN THREE MONTHS, ON EACH
DAY THAT OCCURS DURING SUCH INTEREST PERIOD EVERY THREE MONTHS FROM THE FIRST
DAY OF SUCH INTEREST PERIOD AND ON THE DATE SUCH EURODOLLAR RATE ADVANCE SHALL
BE CONVERTED OR PAID IN FULL; PROVIDED, HOWEVER, THAT UNTIL THE EARLIER TO OCCUR
OF (I) THE 60TH DAY FOLLOWING THE CLOSING DATE OR (II) THE DATE UPON WHICH THE
JOINT LEAD ARRANGERS SHALL DETERMINE IN THEIR SOLE DISCRETION THAT THE PRIMARY
SYNDICATION OF THIS AGREEMENT HAS BEEN COMPLETED, EURODOLLAR ADVANCES SHALL BE
RESTRICTED TO A SINGLE ONE MONTH INTEREST PERIOD AT ALL TIMES.

 


(B)           DEFAULT INTEREST. UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND UPON THE REQUEST OF
THE REQUIRED LENDERS SHALL, REQUIRE THAT THE BORROWERS PAY INTEREST (“DEFAULT
INTEREST”) ON (I) THE OUTSTANDING AND UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE
OWING TO EACH LENDER PARTY, PAYABLE IN ARREARS ON THE DATES REFERRED TO IN
CLAUSE (I) OR (II) OF SECTION 2.07(A), AS APPLICABLE, OR OTHERWISE ON DEMAND, AT
A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM
REQUIRED TO BE PAID ON SUCH ADVANCE PURSUANT TO CLAUSE (I) OR (II) OF
SECTION 2.07(A), AS APPLICABLE, AND (II) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT PAYABLE UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO ANY AGENT OR ANY LENDER PARTY THAT
IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE DUE UNTIL SUCH AMOUNT
SHALL BE PAID IN FULL, PAYABLE IN ARREARS ON THE DATE SUCH AMOUNT SHALL BE PAID
IN FULL OR OTHERWISE ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER
ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID, IN THE CASE OF INTEREST, ON
THE TYPE OF ADVANCE ON WHICH SUCH INTEREST HAS ACCRUED PURSUANT TO CLAUSE (I) OR
(II) OF SECTION 2.07(A), AS APPLICABLE, AND, IN ALL OTHER CASES, ON BASE RATE
ADVANCES PURSUANT TO CLAUSE (I) OF SECTION 2.07(A); PROVIDED, HOWEVER, THAT
FOLLOWING THE ACCELERATION OF THE ADVANCES, OR THE GIVING OF NOTICE BY THE AGENT
TO ACCELERATE THE ADVANCES THAT HAS NOT BEEN REVOKED OR RESCINDED, PURSUANT TO
SECTION 6.01, DEFAULT INTEREST SHALL ACCRUE AND BE PAYABLE HEREUNDER WHETHER OR
NOT PREVIOUSLY REQUIRED BY THE ADMINISTRATIVE AGENT.


 


(C)           NOTICE OF INTEREST PERIOD AND INTEREST RATE. PROMPTLY AFTER
RECEIPT OF A NOTICE OF BORROWING PURSUANT TO SECTION 2.02(A), A NOTICE OF
CONVERSION PURSUANT TO SECTION 2.09 OR A NOTICE OF SELECTION OF AN INTEREST
PERIOD PURSUANT TO THE TERMS OF THE DEFINITION OF “INTEREST PERIOD”, THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE TO THE BORROWERS AND EACH LENDER OF THE
APPLICABLE INTEREST PERIOD AND THE APPLICABLE INTEREST RATE DETERMINED BY THE
ADMINISTRATIVE AGENT FOR PURPOSES OF CLAUSE (A)(I) OR (A)(II) ABOVE.


 

SECTION 2.08.      Fees. (a)  Commitment Fee. The Borrowers, jointly and
severally, agree to pay to the Administrative Agent for the account of the
Lenders a commitment fee, from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date, payable in arrears monthly on the first day of each month (or
if such day is

 

46

--------------------------------------------------------------------------------


 

not a Business Day, on the next succeeding Business Day), commencing on the
first Business Day of the first month commencing after the Closing Date, and on
the Termination Date, at the rate per annum, on the sum of the daily Unused
Revolving Credit Commitment of such Lender plus their Pro Rata Share of the
daily outstanding Swing Line Advances during such month or portion thereof, of
(i) for an initial period commencing on the Closing Date and ending on February
28, 2007, 0.30%, and (ii) as of any date thereafter, a rate per annum equal to
the rate set forth below opposite the Utilization for the immediately preceding
month or portion thereof:

 

Utilization:

 

Rate:

 

 

 

 

 

Greater than or equal to 50%.

 

0.250

%

 

 

 

 

Greater than or equal to 25% and less than 50%.

 

0.300

%

 

 

 

 

Less than 25%.

 

0.375

%

 

provided, however, that any commitment fee accrued with respect to any of the
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

 


(B)           LETTER OF CREDIT FEES, FACING FEE, ETC. (I)  THE BORROWERS,
JOINTLY AND SEVERALLY, AGREE TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER A COMMISSION, PAYABLE IN ARREARS QUARTERLY ON THE FIRST DAY OF
EACH QUARTER (OR IF SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING
BUSINESS DAY), COMMENCING ON THE FIRST BUSINESS DAY OF THE FIRST CALENDAR
QUARTER COMMENCING AFTER THE CLOSING DATE, AND ON THE TERMINATION OR EXPIRATION
OF ALL LETTERS OF CREDIT, ON SUCH LENDER’S PRO RATA SHARE OF THE AVERAGE DAILY
AGGREGATE STATED AMOUNT DURING SUCH QUARTER OF LETTERS OF CREDIT OUTSTANDING
FROM TIME TO TIME AT THE RATE OF THE APPLICABLE MARGIN FOR EURODOLLAR RATE
ADVANCES. UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE AMOUNT OF COMMISSION PAYABLE BY THE BORROWERS UNDER THIS CLAUSE (B)(I) SHALL
BE INCREASED BY 2% PER ANNUM.


 

(ii)           The Borrowers, jointly and severally, agree to pay to the
respective Issuing Bank, for its own account, (x) an issuance fee for each
Letter of Credit issued by such Issuing Bank in an amount equal to 0.25% per
annum of the Available Amount of such Letter of Credit (but in no event less
than $500 per annum for each Letter of Credit) (the “Facing Fee”); the Facing
Fee shall be payable in arrears quarterly on the first day of each quarter (or
if such day is not a Business Day, on the next succeeding Business Day)
commencing on the first Business Day of the first calendar quarter commencing
after the Closing Date and on the termination or expiration of such Letter of
Credit and (y) such other commissions, fronting fees, transfer fees and other
customary fees and charges in connection with the issuance or administration of
each Letter of Credit as the Borrowers and the Issuing Bank shall agree.

 

47

--------------------------------------------------------------------------------


 


(C)           AGENTS’ FEES. THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY
TO EACH AGENT FOR ITS OWN ACCOUNT SUCH FEES AS MAY FROM TIME TO TIME BE AGREED
BETWEEN THE BORROWERS AND SUCH AGENT.


 

SECTION 2.09.      Conversion of Advances. (a)  Optional. The Borrowers may on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Section 2.10, Convert
all or any portion of the Advances of one Type comprising the same Borrowing
into Advances of the other Type; provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.02(c), no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Advances comprising part of the same
Borrowing shall be made ratably among the Lenders. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrowers.

 


(B)           MANDATORY. (I)  ON THE DATE ON WHICH THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF EURODOLLAR RATE ADVANCES COMPRISING ANY BORROWING SHALL BE
REDUCED, BY PAYMENT OR PREPAYMENT OR OTHERWISE, TO LESS THAN $5 MILLION, SUCH
ADVANCES SHALL AUTOMATICALLY CONVERT INTO BASE RATE ADVANCES.


 

(II)           IF THE BORROWERS SHALL FAIL TO SELECT THE DURATION OF ANY
INTEREST PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE WITH THE
PROVISIONS CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.01, THE
ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY THE BORROWERS AND THE LENDERS,
WHEREUPON EACH SUCH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY
OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE.

 

(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, (X) EACH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF
THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND
(Y) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED.

 

SECTION 2.10.      Increased Costs, Etc. (a)  If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political

 

48

--------------------------------------------------------------------------------


 

subdivision thereof), then the Borrowers shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that the Borrower shall not be responsible for costs
under this Section 2.10(a) arising more than 120 days prior to receipt by the
Borrower of the demand from the affected Lender Party pursuant to this
Section 2.10(a); provided further that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.

 


(B)           IF, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY CHANGE IN OR IN
THE INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE COMPLIANCE WITH ANY
GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE IN THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY LENDER PARTY OR
ANY CORPORATION CONTROLLING SUCH LENDER PARTY AS A RESULT OF OR BASED UPON THE
EXISTENCE OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR PARTICIPATE
IN LETTERS OF CREDIT HEREUNDER AND OTHER COMMITMENTS OF SUCH TYPE OR THE
ISSUANCE OR MAINTENANCE OF OR PARTICIPATION IN THE LETTERS OF CREDIT (OR SIMILAR
CONTINGENT OBLIGATIONS), THEN, UPON DEMAND BY SUCH LENDER PARTY OR SUCH
CORPORATION (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE
BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH LENDER PARTY, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER
PARTY, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER PARTY IN THE
LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT THAT SUCH LENDER PARTY REASONABLY
DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO THE EXISTENCE OF SUCH
LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR PARTICIPATE IN LETTERS OF
CREDIT HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF OR PARTICIPATION IN ANY
LETTERS OF CREDIT; PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE
RESPONSIBLE FOR COSTS UNDER THIS SECTION 2.10(B) ARISING MORE THAN 180 DAYS
PRIOR TO RECEIPT BY THE BORROWERS OF THE DEMAND FROM THE AFFECTED LENDER PARTY
PURSUANT TO THIS SECTION 2.10(B). A CERTIFICATE AS TO SUCH AMOUNTS SUBMITTED TO
THE BORROWERS BY SUCH LENDER PARTY SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.


 


(C)           IF, WITH RESPECT TO ANY EURODOLLAR RATE ADVANCES, THE REQUIRED
LENDERS NOTIFY THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR ANY
INTEREST PERIOD FOR SUCH ADVANCES WILL NOT ADEQUATELY REFLECT THE COST TO SUCH
LENDERS OF MAKING, FUNDING OR MAINTAINING THEIR EURODOLLAR RATE ADVANCES FOR
SUCH INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY THE
BORROWERS AND THE LENDERS, WHEREUPON (I) EACH SUCH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO A BASE RATE ADVANCE AND (II) THE OBLIGATION OF THE LENDERS TO MAKE,
OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS THAT SUCH LENDERS HAVE
DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.

 

49

--------------------------------------------------------------------------------

 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS EURODOLLAR
LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR RATE
ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES HEREUNDER,
THEN, ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO THE BORROWERS
THROUGH THE ADMINISTRATIVE AGENT, (I) EACH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, UPON SUCH DEMAND, CONVERT INTO A BASE RATE ADVANCE AND (II) THE
OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE
ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS THAT SUCH LENDER HAS DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH
SUSPENSION NO LONGER EXIST; PROVIDED, HOWEVER, THAT, BEFORE MAKING ANY SUCH
DEMAND, SUCH LENDER AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT
EURODOLLAR LENDING OFFICE IF THE MAKING OF SUCH A DESIGNATION WOULD ALLOW SUCH
LENDER OR ITS EURODOLLAR LENDING OFFICE TO CONTINUE TO PERFORM ITS OBLIGATIONS
TO MAKE EURODOLLAR RATE ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR
RATE ADVANCES AND WOULD NOT, IN THE JUDGMENT OF SUCH LENDER, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.


 


(E)           IN THE EVENT THAT ANY LENDER PARTY DEMANDS PAYMENT OF COSTS OR
ADDITIONAL AMOUNTS PURSUANT TO SECTION 2.10 OR SECTION 2.12 OR ASSERTS, PURSUANT
TO SECTION 2.10(D), THAT IT IS UNLAWFUL FOR SUCH LENDER PARTY TO MAKE EURODOLLAR
RATE ADVANCES OR BECOMES A DEFAULTING LENDER THEN (SUBJECT TO SUCH LENDER
PARTY’S RIGHT TO RESCIND SUCH DEMAND OR ASSERTION WITHIN 10 DAYS AFTER THE
NOTICE FROM THE BORROWERS REFERRED TO BELOW) THE BORROWERS MAY, UPON 20 DAYS’
PRIOR WRITTEN NOTICE TO SUCH LENDER PARTY AND THE ADMINISTRATIVE AGENT, ELECT TO
CAUSE SUCH LENDER PARTY TO ASSIGN ITS ADVANCES AND COMMITMENTS IN FULL TO ONE OR
MORE PERSONS SELECTED BY THE BORROWERS SO LONG AS (A) EACH SUCH PERSON SATISFIES
THE CRITERIA OF AN ELIGIBLE ASSIGNEE AND IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, (B) SUCH LENDER PARTY RECEIVES PAYMENT IN FULL IN CASH OF
THE OUTSTANDING PRINCIPAL AMOUNT OF ALL ADVANCES MADE BY IT AND ALL ACCRUED AND
UNPAID INTEREST THEREON AND ALL OTHER AMOUNTS DUE AND PAYABLE TO SUCH LENDER
PARTY AS OF THE DATE OF SUCH ASSIGNMENT (INCLUDING AMOUNTS OWING PURSUANT TO
SECTIONS 2.10, 2.12, 2.15 AND 8.04) AND (C) EACH SUCH LENDER PARTY ASSIGNEE
AGREES TO ACCEPT SUCH ASSIGNMENT AND TO ASSUME ALL OBLIGATIONS OF SUCH LENDER
PARTY ASSIGNOR HEREUNDER IN ACCORDANCE WITH SECTION 8.07.


 

                SECTION 2.11.      Payments and Computations. (a)  The
Borrowers, jointly and severally, agree to make each payment hereunder and under
the Notes, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.15), not later than 12:30 P.M. (New York City
time) on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrowers is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrowers is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the

 

50

--------------------------------------------------------------------------------


 

Register pursuant to Section 8.07(d), from and after the effective date of such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

 


(B)           THE BORROWERS HEREBY AUTHORIZE EACH LENDER PARTY AND EACH OF ITS
AFFILIATES, IF AND TO THE EXTENT PAYMENT OWED TO SUCH LENDER PARTY IS NOT MADE
WHEN DUE HEREUNDER OR, IN THE CASE OF A LENDER, UNDER THE NOTE HELD BY SUCH
LENDER, TO CHARGE FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW,
AGAINST ANY OR ALL OF THE BORROWERS’ ACCOUNTS WITH SUCH LENDER PARTY OR SUCH
AFFILIATE ANY AMOUNT SO DUE.


 


(C)           ALL COMPUTATIONS OF INTEREST, FEES AND LETTER OF CREDIT
COMMISSIONS DETERMINED BY THE EURODOLLAR RATE SHALL BE MADE BY THE
ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 360 DAYS, AND ALL COMPUTATIONS OF
INTEREST DETERMINED BY THE BASE RATE SHALL BE MADE BY THE ADMINISTRATIVE AGENT
ON THE BASIS OF A YEAR OF 365/366 DAYS, AS THE CASE MAY BE, AND IN EACH CASE FOR
THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY)
OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST, FEES OR COMMISSIONS ARE
PAYABLE. EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE, FEE
OR COMMISSION HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT
MANIFEST ERROR.


 


(D)           WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED
TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR COMMITMENT OR LETTER OF
CREDIT FEE OR COMMISSION, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH
EXTENSION WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE
ADVANCES TO BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE
MADE ON THE NEXT PRECEDING BUSINESS DAY. ALL REPAYMENTS OF ADVANCES SHALL BE
APPLIED FIRST TO REPAY SUCH ADVANCES THAT ARE BASE RATE ADVANCES AND THEN TO
REPAY SUCH ADVANCES THAT ARE EURODOLLAR RATE ADVANCES.


 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER PARTY
HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER
PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER PARTY.
IF AND TO THE EXTENT THE BORROWERS SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT, EACH SUCH LENDER PARTY SHALL REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER
PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE SUCH LENDER PARTY REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 


(F)            WHENEVER ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS INSUFFICIENT TO PAY IN FULL
ALL AMOUNTS DUE AND PAYABLE TO THE AGENTS AND THE LENDER PARTIES UNDER OR IN
RESPECT OF THIS AGREEMENT AND THE OTHER

 

51

--------------------------------------------------------------------------------


 


LOAN DOCUMENTS ON ANY DATE, SUCH PAYMENT SHALL BE DISTRIBUTED BY THE
ADMINISTRATIVE AGENT AND APPLIED BY THE AGENTS AND THE LENDER PARTIES IN THE
FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE PAYMENT OF ALL OF THE FEES, INDEMNIFICATION
PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE AGENTS (SOLELY IN
THEIR RESPECTIVE CAPACITIES AS AGENTS) UNDER OR IN RESPECT OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE
AGGREGATE AMOUNTS OF ALL SUCH FEES, INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES
OWING TO THE AGENTS ON SUCH DATE;

 

(II)           SECOND, TO THE PAYMENT OF ALL OF THE FEES, INDEMNIFICATION
PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE ISSUING BANK AND
THE SWING LINE BANK (SOLELY IN THEIR RESPECTIVE CAPACITIES AS SUCH) UNDER OR IN
RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY
BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH FEES, INDEMNIFICATION
PAYMENTS, COSTS AND EXPENSES OWING TO THE ISSUING BANK AND THE SWING LINE BANK
ON SUCH DATE;

 

(III)          THIRD, TO THE PAYMENT OF ALL OF THE INDEMNIFICATION PAYMENTS,
COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE LENDERS UNDER SECTIONS 8.04
HEREOF AND ANY SIMILAR SECTION OF ANY OF THE OTHER LOAN DOCUMENTS ON SUCH DATE,
RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH INDEMNIFICATION
PAYMENTS, COSTS AND EXPENSES OWING TO THE LENDERS ON SUCH DATE;

 

(IV)          FOURTH, TO THE PAYMENT OF ALL OF THE AMOUNTS THAT ARE DUE AND
PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES UNDER SECTIONS 2.10
AND 2.12 HEREOF ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS THEREOF OWING TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES ON SUCH
DATE;

 

(V)           FIFTH, TO THE PAYMENT OF ALL OF THE FEES THAT ARE DUE AND PAYABLE
TO THE LENDERS UNDER SECTION 2.08 ON SUCH DATE, RATABLY BASED UPON THE
RESPECTIVE AGGREGATE COMMITMENTS OF THE LENDERS UNDER THE FACILITIES ON SUCH
DATE;

 

(VI)          SIXTH, TO THE PAYMENT OF ALL OF THE ACCRUED AND UNPAID INTEREST ON
THE OBLIGATIONS OF THE BORROWERS UNDER OR IN RESPECT OF THE LOAN DOCUMENTS THAT
IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES UNDER
SECTION 2.07 ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS
OF ALL SUCH INTEREST OWING TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES ON
SUCH DATE;

 

(VII)         SEVENTH, TO THE PAYMENT OF ALL OF THE ACCRUED AND UNPAID INTEREST
ON THE ADVANCES THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE
LENDER PARTIES UNDER SECTION 2.07 ON SUCH DATE, RATABLY BASED UPON THE
RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH INTEREST OWING TO THE ADMINISTRATIVE
AGENT AND THE LENDER PARTIES ON SUCH DATE;

 

(VIII)        EIGHTH, TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF ALL OF THE
OUTSTANDING ADVANCES THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE
LENDER PARTIES ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS
OF ALL SUCH PRINCIPAL AND OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND THE
LENDER PARTIES ON SUCH DATE;

 

52

--------------------------------------------------------------------------------


 

(IX)           NINTH, TO THE PAYMENT OF ANY AND ALL OBLIGATIONS IN RESPECT OF
ANY CASH MANAGEMENT SERVICES OWING TO DBNY, ANY LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES; AND

 

(X)            TENTH, TO THE PAYMENT OF ALL OTHER OBLIGATIONS, INCLUDING UNDER
THE SECURED HEDGE AGREEMENTS, OF THE LOAN PARTIES OWING UNDER OR IN RESPECT OF
THE LOAN DOCUMENTS OR ARE SECURED PURSUANT TO THE COLLATERAL DOCUMENTS THAT ARE
DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES ON
SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH
OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES ON
SUCH DATE.

 

                SECTION 2.12.      Taxes. (a)  Any and all payments by any Loan
Party to or for the account of any Lender Party or any Agent hereunder or under
the Notes or any other Loan Document shall be made, in accordance with
Section 2.11 or the applicable provisions of such other Loan Document, if any,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and each Agent,
taxes that are imposed on its overall net income by the United States and taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or such Agent, as the case may be, is organized or any political
subdivision thereof and, in the case of each Lender Party, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Lender Party’s Applicable Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If any Loan Party shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Note or any other Loan
Document to any Lender Party or any Agent, (i) the sum payable by the Borrowers
shall be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 


(B)           IN ADDITION, A LOAN PARTY SHALL PAY ANY PRESENT OR FUTURE STAMP,
DOCUMENTARY, EXCISE, PROPERTY, INTANGIBLE, MORTGAGE RECORDING OR SIMILAR TAXES,
CHARGES OR LEVIES THAT ARISE FROM ANY PAYMENT MADE BY SUCH LOAN PARTY HEREUNDER
OR UNDER ANY NOTES OR ANY OTHER LOAN DOCUMENTS OR FROM THE EXECUTION, DELIVERY
OR REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS
AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS (HEREINAFTER REFERRED TO AS
“OTHER TAXES”).


 


(C)           THE LOAN PARTIES SHALL INDEMNIFY EACH LENDER PARTY AND EACH AGENT
FOR AND HOLD THEM HARMLESS AGAINST THE FULL AMOUNT OF TAXES AND OTHER TAXES, AND
FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED OR ASSERTED BY ANY JURISDICTION
ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12, IMPOSED ON OR PAID BY SUCH LENDER
PARTY OR SUCH AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO. THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH

 

53

--------------------------------------------------------------------------------


 


LENDER PARTY OR SUCH AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND SETTING
FORTH IN REASONABLE DETAIL ITS CLAIM AND THE BASIS FOR INDEMNIFICATION
HEREUNDER.


 


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE
APPROPRIATE LOAN PARTY SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS
REFERRED TO IN SECTION 8.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT
EVIDENCING SUCH PAYMENT, TO THE EXTENT SUCH A RECEIPT IS ISSUED THEREFOR, OR
OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT. IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE NOTES OR
THE OTHER LOAN DOCUMENTS BY OR ON BEHALF OF A LOAN PARTY THROUGH AN ACCOUNT OR
BRANCH OUTSIDE THE UNITED STATES OR BY A PAYOR THAT IS NOT A UNITED STATES
PERSON, IF SUCH LOAN PARTY DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT
THEREOF, SUCH LOAN PARTY SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO
THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL ACCEPTABLE TO
THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS EXEMPT FROM TAXES.


 


(E)           EACH LENDER PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER PARTY AND ON THE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A LENDER
PARTY IN THE CASE OF EACH OTHER LENDER PARTY, AND FROM TIME TO TIME THEREAFTER
AS REASONABLY REQUESTED IN WRITING BY THE BORROWERS (BUT ONLY SO LONG THEREAFTER
AS SUCH LENDER PARTY REMAINS LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE
ADMINISTRATIVE AGENT AND THE BORROWERS WITH TWO ORIGINAL INTERNAL REVENUE
SERVICE FORMS W-8BEN OR W-8ECI (OR IN THE CASE OF A LENDER PARTY THAT HAS
CERTIFIED IN WRITING TO THE ADMINISTRATIVE AGENT THAT IT IS NOT (I) A “BANK” (AS
DEFINED IN SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (II) A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE
CODE) OF THE BORROWERS OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWERS (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE
CODE), INTERNAL REVENUE SERVICE FORM W-8BEN), AS APPROPRIATE, OR ANY SUCCESSOR
OR OTHER FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH
LENDER PARTY IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES
WITHHOLDING TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR THE NOTES OR ANY OTHER
LOAN DOCUMENT OR, IN THE CASE OF A LENDER PARTY THAT HAS CERTIFIED THAT IT IS
NOT A “BANK” AS DESCRIBED ABOVE, CERTIFYING THAT SUCH LENDER PARTY IS A FOREIGN
CORPORATION, PARTNERSHIP, ESTATE OR TRUST ENTITLED TO EXEMPTION FROM WITHHOLDING
AS PORTFOLIO INTEREST UNDER SECTION 871(H) OR 881(C) OF THE INTERNAL REVENUE
CODE. IF THE FORMS PROVIDED BY A LENDER PARTY AT THE TIME SUCH LENDER PARTY
FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATE A UNITED STATES INTEREST
WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE
CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PARTY PROVIDES THE
APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON WITHHOLDING
TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES FOR PERIODS
GOVERNED BY SUCH FORMS; PROVIDED, HOWEVER, THAT IF, AT THE EFFECTIVE DATE OF THE
ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER PARTY BECOMES A PARTY TO
THIS AGREEMENT, THE LENDER PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER
SUBSECTION (A) OF THIS SECTION 2.12 IN RESPECT OF UNITED STATES WITHHOLDING TAX
WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES
SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE
FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING
TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER PARTY ASSIGNEE ON SUCH DATE.
IF ANY FORM OR DOCUMENT REFERRED TO IN THIS SUBSECTION (E) REQUIRES THE
DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX
PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF BY INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8EC1 OR THE RELATED CERTIFICATE DESCRIBED ABOVE,

 

54

--------------------------------------------------------------------------------


 


THAT THE APPLICABLE LENDER PARTY REASONABLY CONSIDERS TO BE CONFIDENTIAL, SUCH
LENDER PARTY SHALL GIVE NOTICE THEREOF TO THE BORROWERS AND SHALL NOT BE
OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL INFORMATION. FOR
PURPOSES OF SUBSECTIONS (D) AND (E) OF THIS SECTION 2.12, THE TERMS “UNITED
STATES” AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN
SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER PARTY HAS FAILED TO
PROVIDE THE BORROWERS WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE
IN LAW, OR IN THE INTERPRETATION OR APPLICATION THEREOF, OCCURRING AFTER THE
DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO
BE PROVIDED OR IF SUCH FORM, CERTIFICATE OR OTHER DOCUMENT OTHERWISE IS NOT
REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH LENDER PARTY SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER SUBSECTION (A) OR (C) OF THIS SECTION 2.12 WITH RESPECT TO
TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER,
THAT SHOULD A LENDER PARTY BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO
DELIVER A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, THE LOAN
PARTIES SHALL TAKE SUCH STEPS AS SUCH LENDER PARTY SHALL REASONABLY REQUEST TO
ASSIST SUCH LENDER PARTY TO RECOVER SUCH TAXES.


 


(G)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED
HEREIN, THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION 2.12 SHALL
SURVIVE THE PAYMENT IN FULL OF THE PRINCIPAL AND OF INTEREST ON ALL BORROWINGS
AND ADVANCES MADE HEREUNDER.


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.12, ANY
LENDER PARTY CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION 2.12 SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL
POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS
APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE WOULD AVOID THE NEED
FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT WOULD BE PAYABLE
OR MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE SOLE DETERMINATION OF SUCH
LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER PARTY.


 


(I)            IF BMCA DETERMINES IN GOOD FAITH THAT SUBSTANTIAL AUTHORITY
EXISTS FOR SUCCESSFULLY CONTESTING ANY TAXES PAID OR OTHERWISE INDEMNIFIED
AGAINST UNDER SECTION 2.12(C), AND SO LONG AS THE BORROWERS, JOINTLY AND
SEVERALLY, AGREE IN WRITING TO INDEMNIFY THE RELEVANT LENDER, THE ADMINISTRATIVE
AGENT OR ANY OTHER AGENT AGAINST ANY DAMAGES OR COSTS IN CONNECTION WITH SUCH
CONTEST, THE RELEVANT LENDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, AS
APPLICABLE, SHALL COOPERATE WITH THE BORROWERS IN CHALLENGING SUCH TAXES AT THE
BORROWERS’ EXPENSE, IF SO REQUESTED BY THE BORROWERS, UNLESS THE RELEVANT
LENDER, THE ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, DETERMINES
IN ITS DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY SUCH CONTEST. IF ANY
LENDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, AS APPLICABLE, RECEIVES A
REFUND OF A TAX PREVIOUSLY PAID BY THE BORROWERS OR OTHERWISE INDEMNIFIED
AGAINST UNDER SECTION 2.12(C), WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH
LENDER, THE ADMINISTRATIVE AGENT OR SUCH OTHER AGENT, AS THE CASE MAY BE, IS
ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE BORROWERS, THEN THE LENDER, THE
ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE
BORROWERS FOR SUCH AMOUNT (TOGETHER WITH ANY INTEREST RECEIVED THEREON) AS THE
LENDER, THE ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, DETERMINES
TO BE THE PROPORTION OF THE REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT,
IN NO BETTER OR WORSE POSITION (TAKING INTO ACCOUNT EXPENSES OR ANY TAXES
IMPOSED ON THE REFUND) THAN IT WOULD HAVE

 

55

--------------------------------------------------------------------------------


 


BEEN IN IF THE PAYMENT HAD NOT BEEN REQUIRED, PROVIDED, HOWEVER, THAT ANY SUCH
REIMBURSEMENT SHALL BE MADE ONLY AFTER SUCH REFUND HAS BEEN FINALLY DETERMINED
AND CANNOT BE ADJUSTED AND THE BORROWERS SHALL RETURN SUCH REFUND TO SUCH LENDER
OR AGENT IF ERRONEOUSLY MADE OR OTHERWISE CHANGED. AT THE EXPENSE OF THE
BORROWERS, THE LENDER, AN ADMINISTRATIVE AGENT OR OTHER AGENT SHALL CLAIM ANY
REFUND INVOLVING A TAX AGAINST WHICH IT IS INDEMNIFIED BY THE BORROWERS THAT
SUCH LENDER OR AGENT DETERMINES IS AVAILABLE TO IT, UNLESS SUCH LENDER OR AGENT
CONCLUDES IN ITS DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH A
CLAIM. THE AGREEMENTS IN THIS CLAUSE (I) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

                SECTION 2.13.      Sharing of Payments, Etc. If any Lender Party
shall obtain at any time any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 8.07) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations due and payable to all Lender Parties hereunder
and under the Notes at such time obtained by all the Lender Parties at such time
or (b) on account of Obligations owing (but not due and payable) to such Lender
Party hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the other Loan Documents at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrowers agree that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrowers in the amount of such interest or
participating interest, as the case may be.

 

                SECTION 2.14.      Use of Proceeds. The proceeds of the Advances
and issuances of Letters of Credit shall be available to provide financing for
working capital, capital expenditures and other general corporate purposes,
including to pay amounts owing to effect the Tender Offer or the Merger or

 

56

--------------------------------------------------------------------------------


 

the refinancing of the indebtedness of BMCA or Elk or to pay any fees and
expenses occurred in connection with the Transaction.

 

                SECTION 2.15.      Defaulting Lenders. (a)  In the event that,
at any one time, (i) any Lender Party shall be a Defaulting Lender, (ii) such
Defaulting Lender shall owe a Defaulted Advance to the Borrowers and (iii) the
Borrowers shall be required to make any payment hereunder or under any other
Loan Document to or for the account of such Defaulting Lender, then the
Borrowers may, so long as no Default shall occur or be continuing at such time
and to the fullest extent permitted by applicable law, set off and otherwise
apply the Obligation of the Borrowers to make such payment to or for the account
of such Defaulting Lender against the obligation of such Defaulting Lender to
make such Defaulted Advance. In the event that, on any date, the Borrowers shall
so set off and otherwise apply its obligation to make any such payment against
the obligation of such Defaulting Lender to make any such Defaulted Advance on
or prior to such date, the amount so set off and otherwise applied by the
Borrowers shall constitute for all purposes of this Agreement and the other Loan
Documents an Advance by such Defaulting Lender made on the date of such setoff
under the Facility pursuant to which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01. Such Advance shall be
considered, for all purposes of this Agreement, to comprise part of the
Borrowing in connection with which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01, even if the other Advances
comprising such Borrowing shall be Eurodollar Rate Advances on the date such
Advance is deemed to be made pursuant to this subsection (a). The Borrowers
shall notify the Administrative Agent at any time the Borrowers exercise their
right of set-off pursuant to this subsection (a) and shall set forth in such
notice (A) the name of the Defaulting Lender and the Defaulted Advance required
to be made by such Defaulting Lender and (B) the amount set off and otherwise
applied in respect of such Defaulted Advance pursuant to this subsection (a).
Any portion of such payment otherwise required to be made by the Borrowers to or
for the account of such Defaulting Lender which is paid by the Borrowers, after
giving effect to the amount set off and otherwise applied by the Borrowers
pursuant to this subsection (a), shall be applied by the Administrative Agent as
specified in subsection (b) or (c) of this Section 2.15.

 


(B)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL OWE A DEFAULTED AMOUNT TO
ANY AGENT OR ANY OF THE OTHER LENDER PARTIES AND (III) THE BORROWERS SHALL MAKE
ANY PAYMENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN THE ADMINISTRATIVE AGENT
MAY, ON ITS BEHALF OR ON BEHALF OF SUCH OTHER AGENTS OR SUCH OTHER LENDER
PARTIES AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY AT SUCH
TIME THE AMOUNT SO PAID BY THE BORROWERS TO OR FOR THE ACCOUNT OF SUCH
DEFAULTING LENDER TO THE PAYMENT OF EACH SUCH DEFAULTED AMOUNT TO THE EXTENT
REQUIRED TO PAY SUCH DEFAULTED AMOUNT. IN THE EVENT THAT THE ADMINISTRATIVE
AGENT SHALL SO APPLY ANY SUCH AMOUNT TO THE PAYMENT OF ANY SUCH DEFAULTED AMOUNT
ON ANY DATE, THE AMOUNT SO APPLIED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE
FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PAYMENT, TO SUCH
EXTENT, OF SUCH DEFAULTED AMOUNT ON SUCH DATE. ANY SUCH AMOUNT SO APPLIED BY THE
ADMINISTRATIVE AGENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT OR
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO SUCH OTHER AGENTS OR SUCH OTHER
LENDER PARTIES, RATABLY IN ACCORDANCE WITH THE RESPECTIVE PORTIONS OF SUCH
DEFAULTED AMOUNTS PAYABLE AT SUCH TIME TO THE ADMINISTRATIVE AGENT, SUCH OTHER
AGENTS AND SUCH OTHER LENDER PARTIES AND, IF THE AMOUNT OF

 

57

--------------------------------------------------------------------------------


 


SUCH PAYMENT MADE BY THE BORROWERS SHALL AT SUCH TIME BE INSUFFICIENT TO PAY ALL
DEFAULTED AMOUNTS OWING AT SUCH TIME TO THE ADMINISTRATIVE AGENT, SUCH OTHER
AGENTS AND SUCH OTHER LENDER PARTIES, IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE AGENTS FOR ANY DEFAULTED AMOUNTS THEN OWING TO
THEM, IN THEIR CAPACITIES AS SUCH, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO THE AGENTS;

 

(II)           SECOND, TO THE ISSUING BANK AND THE SWING LINE BANK FOR ANY
DEFAULTED AMOUNTS THEN OWING TO THEM, RESPECTIVELY IN THEIR CAPACITIES AS SUCH,
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE DEFAULTED AMOUNTS THEN OWING TO THE
ISSUING BANK AND THE SWING LINE BANK; AND

 

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY DEFAULTED AMOUNTS THEN
OWING TO SUCH OTHER LENDER PARTIES, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO SUCH OTHER LENDER PARTIES.

 

Any portion of such amount paid by the Borrowers for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 


(C)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A DEFAULTED
ADVANCE OR A DEFAULTED AMOUNT AND (III) THE BORROWERS, ANY AGENT OR ANY OTHER
LENDER PARTY SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY AMOUNT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING LENDER,
THEN THE BORROWERS OR SUCH AGENT OR SUCH OTHER LENDER PARTY SHALL PAY SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT TO BE HELD BY THE ADMINISTRATIVE AGENT, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN ESCROW OR THE ADMINISTRATIVE
AGENT SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLD IN ESCROW
SUCH AMOUNT OTHERWISE HELD BY IT. ANY FUNDS HELD BY THE ADMINISTRATIVE AGENT IN
ESCROW UNDER THIS SUBSECTION (C) SHALL BE DEPOSITED BY THE ADMINISTRATIVE AGENT
IN AN ACCOUNT WITH A BANK (THE “ESCROW BANK”) SELECTED BY THE ADMINISTRATIVE
AGENT, IN THE NAME AND UNDER THE CONTROL OF THE ADMINISTRATIVE AGENT, BUT
SUBJECT TO THE PROVISIONS OF THIS SUBSECTION (C). THE TERMS APPLICABLE TO SUCH
ACCOUNT, INCLUDING THE RATE OF INTEREST PAYABLE WITH RESPECT TO THE CREDIT
BALANCE OF SUCH ACCOUNT FROM TIME TO TIME, SHALL BE THE ESCROW BANK’S STANDARD
TERMS APPLICABLE TO ESCROW ACCOUNTS MAINTAINED WITH IT. ANY INTEREST CREDITED TO
SUCH ACCOUNT FROM TIME TO TIME SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN
ESCROW UNDER, AND APPLIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME IN
ACCORDANCE WITH THE PROVISIONS OF, THIS SUBSECTION (C). THE ADMINISTRATIVE AGENT
SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY ALL FUNDS SO
HELD IN ESCROW FROM TIME TO TIME TO THE EXTENT NECESSARY TO MAKE ANY ADVANCES
REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER AND TO PAY ANY AMOUNT PAYABLE BY
SUCH DEFAULTING LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY, AS AND WHEN SUCH ADVANCES OR
AMOUNTS ARE REQUIRED TO BE MADE OR PAID AND, IF THE AMOUNT SO HELD IN ESCROW
SHALL AT ANY TIME BE INSUFFICIENT TO MAKE AND PAY ALL SUCH ADVANCES AND AMOUNTS
REQUIRED TO BE MADE OR PAID AT SUCH TIME, IN THE FOLLOWING ORDER OF PRIORITY:

 

58

--------------------------------------------------------------------------------


 

(I)            FIRST, TO THE AGENTS FOR ANY AMOUNTS THEN DUE AND PAYABLE BY SUCH
DEFAULTING LENDER TO THEM HEREUNDER, IN THEIR CAPACITIES AS SUCH, RATABLY IN
ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO THE AGENTS;

 

(II)           SECOND, TO THE ISSUING BANK AND THE SWING LINE BANK FOR ANY
AMOUNTS THEN DUE AND PAYABLE TO THEM HEREUNDER, IN THEIR CAPACITIES AS SUCH, BY
SUCH DEFAULTING LENDER, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN
DUE AND PAYABLE TO THE ISSUING BANK AND THE SWING LINE BANK;

 

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY AMOUNT THEN DUE AND
PAYABLE BY SUCH DEFAULTING LENDER TO SUCH OTHER LENDER PARTIES HEREUNDER,
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO SUCH
OTHER LENDER PARTIES; AND

 

(IV)          FOURTH, TO THE BORROWERS FOR ANY ADVANCE THEN REQUIRED TO BE MADE
BY SUCH DEFAULTING LENDER PURSUANT TO A COMMITMENT OF SUCH DEFAULTING LENDER.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 


(D)           THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS
SECTION 2.15 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT THE BORROWERS MAY
HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED ADVANCE AND
THAT ANY AGENT OR ANY LENDER PARTY MAY HAVE AGAINST SUCH DEFAULTING LENDER WITH
RESPECT TO ANY DEFAULTED AMOUNT.


 

                SECTION 2.16.      Evidence of Debt. (a)  Each Lender Party
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrowers to such Lender resulting from each
Advance owing to such Lender Party from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. The Borrowers agree that upon notice by any Lender Party to the
Borrowers (with a copy of such notice to the Administrative Agent) to the effect
that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender Party, the Borrowers shall promptly execute and deliver to such Lender
Party, with a copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A hereto, payable to the order of such Lender Party in a
principal amount equal to the Revolving Credit Commitment of such Lender Party.
All references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 


(B)           THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 8.07(D) SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR
EACH LENDER PARTY, IN WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE
DATE AND AMOUNT OF EACH BORROWING MADE HEREUNDER, THE TYPE OF ADVANCES
COMPRISING SUCH BORROWING AND, IF APPROPRIATE, THE INTEREST PERIOD APPLICABLE
THERETO, (II) THE TERMS OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO

 

59

--------------------------------------------------------------------------------


 


AND ACCEPTED BY IT, (III) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO EACH LENDER PARTY
HEREUNDER, AND (IV) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
FROM THE BORROWERS HEREUNDER AND EACH LENDER PARTY’S SHARE THEREOF.


 


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SUBSECTION (B) ABOVE, AND BY EACH LENDER PARTY IN ITS
ACCOUNT OR ACCOUNTS PURSUANT TO SUBSECTION (A) ABOVE, SHALL BE PRIMA FACIE
EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME
DUE AND PAYABLE FROM THE BORROWERS TO, IN THE CASE OF THE REGISTER, EACH LENDER
PARTY AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER PARTY, UNDER
THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER PARTY TO MAKE AN ENTRY, OR ANY FINDING
THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL
NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWERS UNDER THIS
AGREEMENT.


 

SECTION 2.17. Increase in Revolving Credit Commitments

 


(A)           INCREMENTAL COMMITMENTS. PROVIDED THERE EXISTS NO DEFAULT OR EVENT
OF DEFAULT, THE BORROWERS MAY FROM TIME TO TIME, IN ACCORDANCE WITH THIS SECTION
2.17, ELECT TO INCREASE THE REVOLVING CREDIT COMMITMENTS BY A WRITTEN NOTICE TO
THE ADMINISTRATIVE AGENT (EACH, AN “INCREMENTAL REVOLVING CREDIT COMMITMENT
NOTICE”), WHICH INCREMENTAL REVOLVING CREDIT COMMITMENT NOTICE SHALL BE PROMPTLY
NOTIFIED BY THE ADMINISTRATIVE AGENT TO THE LENDERS, BY AN AMOUNT (WHEN
AGGREGATED WITH ALL SUCH INCREMENTAL REVOLVING CREDIT COMMITMENTS AND ALL
INCREMENTAL TERM LOAN BORROWINGS UNDER THE TERM LOAN FACILITY (OR ANY SIMILAR
PROVISION IN ANY SUCCESSOR AGREEMENT) NOT EXCEEDING $350,000,000) (EACH SUCH
INCREASE, AN “INCREMENTAL REVOLVING CREDIT COMMITMENT”) ; PROVIDED THAT ANY SUCH
INCREASE SHALL BE IN A MINIMUM AMOUNT OF $25,000,000. SUCH INCREMENTAL REVOLVING
CREDIT COMMITMENT NOTICE SHALL SPECIFY THE TIME PERIOD (TO BE DETERMINED BY THE
BORROWERS UPON CONSULTATION WITH THE ADMINISTRATIVE AGENT, BUT IN NO EVENT TO BE
LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH INCREMENTAL
REVOLVING CREDIT COMMITMENT NOTICE TO THE ADMINISTRATIVE AGENT) WITHIN WHICH
EACH LENDER IS REQUIRED TO INFORM THE BORROWERS AND THE ADMINISTRATIVE AGENT
WHETHER SUCH LENDER DESIRES TO PARTICIPATE IN SUCH INCREMENTAL REVOLVING CREDIT
COMMITMENT.


 


(B)           LENDER ELECTIONS TO INCREASE. EACH LENDER SHALL NOTIFY THE
BORROWERS AND THE ADMINISTRATIVE AGENT WITHIN THE PRESCRIBED TIME PERIOD WHETHER
OR NOT IT DESIRES (IN ITS SOLE DISCRETION) TO PARTICIPATE IN SUCH INCREMENTAL
REVOLVING CREDIT COMMITMENT AND INCREASE ITS REVOLVING CREDIT COMMITMENT IN
CONNECTION THEREWITH AND, IF SO, SHALL SPECIFY THE AMOUNT OF THE ADDITIONAL
REVOLVING CREDIT COMMITMENT OF SUCH INCREMENTAL REVOLVING CREDIT COMMITMENT
REQUESTED TO BE ALLOCATED TO IT. ANY LENDER NOT RESPONDING WITHIN SUCH TIME
PERIOD SHALL BE DEEMED TO HAVE DECLINED TO PARTICIPATE IN SUCH INCREMENTAL
REVOLVING CREDIT COMMITMENT.


 

(c)           Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each Incremental Revolving Credit Commitment Notice. To obtain
commitments in an aggregate amount equal to the Incremental Revolving Credit
Commitment subject to each Incremental Revolving Credit Commitment Notice, and
subject to the approval of the Administrative Agent and the Issuing Bank (which
approvals shall not be unreasonably withheld

 

60

--------------------------------------------------------------------------------


 

or delayed), the Borrowers may obtain the commitments of additional Eligible
Assignees to become Lenders under this Agreement pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent.

 

(d)           Effective Date and Allocations. If the Revolving Credit
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrowers shall determine the effective date (the “Revolving
Credit Increase Effective Date”) and the final allocation of the applicable
Incremental Revolving Credit Commitment. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Revolving Credit Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase. As a condition precedent
to each Incremental Revolving Credit Commitment, (i) in respect of Incremental
Revolving Credit Commitments up to an aggregate of $100,000,000, BMCA shall
coincidentally with the effectiveness of such Incremental Revolving Credit
Commitments prepay advances under the Term Loan Facility in an amount equal to
such Incremental Revolving Credit Commitments (but not in excess of
$100,000,000) and (ii) the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date signed by a Responsible Officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such Incremental Revolving Credit Commitment, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such Incremental
Revolving Credit Commitment, (1) the representations and warranties contained in
Article IV and the other Loan Documents are true and correct on and as of the
relevant Revolving Credit Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.17(b), the representations and warranties
contained in subsection (i) of Section 4.01(g) shall be deemed to refer to the
most recent statements furnished pursuant to clause (b) of Section 5.03, (2) no
Default or Event of Default exists or would exist after giving effect to such
Incremental Revolving Credit Commitment and the application of any proceeds
thereof, and (3) all accrued fees and expenses of the Agents and the Lender
Parties participating in such Incremental Revolving Credit Commitment in
connection with such Incremental Revolving Credit Commitment (including the
reasonable accrued fees and expenses of counsel to the Administrative Agent as
set forth in an invoice to be provided to the Borrowers from the Administrative
Agent) have been paid. The Borrowers shall prepay any Revolving Credit Loans
outstanding on the Revolving Credit Increase Effective Date (and pay any
additional amounts required pursuant to Section 2.10) to the extent necessary to
keep the outstanding Revolving Credit Advances ratable with any revised Pro Rata
Shares in respect of Revolving Credit Commitments arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

 

SECTION 2.18. Relationship Among the Borrowers.

 


(A)           ADMINISTRATIVE BORROWER. BMCA ACQUISITION AND BMCA ACQUISITION SUB
HEREBY APPOINT BMCA, AND BMCA SHALL ACT UNDER THIS AGREEMENT, AS THE AGENT,
ATTORNEY-IN-FACT AND LEGAL REPRESENTATIVE OF BMCA ACQUISITION AND BMCA
ACQUISITION SUB FOR ALL PURPOSES, INCLUDING REQUESTING ADVANCES, ISSUING NOTICES
OF BORROWING OR TAKING ANY OTHER ACTION UNDER THE LOAN DOCUMENTS AND RECEIVING
ACCOUNT STATEMENTS AND OTHER NOTICES AND

 

61

--------------------------------------------------------------------------------


 


COMMUNICATIONS TO THE BORROWERS (OR ANY OF THEM) FROM ANY AGENT OR ANY LENDER.
ANY AGENT AND THE LENDERS MAY RELY, AND SHALL BE FULLY PROTECTED IN RELYING, ON
ANY NOTICE OF BORROWING, DISBURSEMENT INSTRUCTION, REPORT, INFORMATION OR ANY
OTHER NOTICE OR COMMUNICATION MADE OR GIVEN BY BMCA, WHETHER IN ITS OWN NAME, AS
BORROWERS’ AGENT, ON BEHALF OF BMCA ACQUISITION AND BMCA ACQUISITION SUB OR ON
BEHALF OF THE BORROWERS, AND NEITHER ANY AGENT NOR ANY LENDER SHALL HAVE ANY
OBLIGATION TO MAKE ANY INQUIRY OR REQUEST ANY CONFIRMATION FROM OR ON BEHALF OF
ANY OTHER BORROWER AS TO THE BINDING EFFECT ON IT OF ANY SUCH NOTICE, REQUEST,
INSTRUCTION, REPORT, INFORMATION, OTHER NOTICE OR COMMUNICATIONS, NOR SHALL THE
JOINT AND SEVERAL CHARACTER OF THE BORROWERS’ OBLIGATIONS HEREUNDER BE AFFECTED.


 


(B)           JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE BORROWERS
PURSUANT TO THE LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL AS PROVIDED IN THE
GUARANTY. THE BORROWERS SHALL BE JOINTLY AND SEVERALLY LIABLE FOR THE PAYMENT
AND PERFORMANCE OF ALL OBLIGATIONS AND COVENANTS REQUIRED BY THIS AGREEMENT TO
BE PERFORMED BY ANY OF THEM, INCLUDING BMCA ACTING AS AGENT HEREUNDER, AND EACH
BORROWER SHALL BE BOUND BY ANY NOTICES (INCLUDING NOTICES OF BORROWINGS,
CONVERSIONS AND CONTINUATIONS), CONSENTS OR OTHER ACTIONS FURNISHED OR TAKEN BY
SUCH BORROWER OR ANY OTHER BORROWER HEREUNDER.


 


(C)           RESIGNATION. BMCA MAY RESIGN AT ANY TIME BY NOTIFYING THE
ADMINISTRATIVE AGENT, PROVIDED THAT SUCH RESIGNATION SHALL NOT BECOME EFFECTIVE
UNTIL THE EARLIER OF (I) THE APPOINTMENT BY THE BORROWERS OF ANOTHER BORROWER AS
SUCCESSOR AGENT HEREUNDER, AND ACCEPTANCE BY SUCH BORROWER OF SUCH APPOINTMENT
AND (II) THE DATE THAT IS 30 DAYS AFTER DELIVERY OF NOTICE BY BMCA OF ITS
RESIGNATION. AT ANY TIME THAT THERE IS NO BORROWER ACTING AS AGENT HEREUNDER OR
UNDER ANY OF THE LOAN DOCUMENTS, ALL RIGHTS AND OBLIGATIONS OF THE BORROWERS,
INCLUDING THE DELIVERY OF SUCH NOTICES, REQUESTS, CERTIFICATES, STATEMENTS AND
OTHER DOCUMENTS, PERMITTED TO BE EXERCISED OR PERFORMED BY BORROWER AS SUCH
AGENT ON BEHALF OF THE BORROWERS SHALL BE PERFORMED BY THE BORROWERS IN RESPECT
OF THE LOAN DOCUMENTS.


 


ARTICLE III

CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT

 

                SECTION 3.01.      Conditions Precedent to Effectiveness of
Revolving Credit Agreement. This Agreement shall become effective on and as of
the date (the “Closing Date”) on which each of the following conditions
precedent shall have been satisfied:

 

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE
CLOSING DATE THE FOLLOWING, EACH DATED AS OF SUCH DAY (UNLESS OTHERWISE
SPECIFIED), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (EXCEPT FOR THE NOTES) IN SUFFICIENT COPIES FOR EACH LENDER PARTY:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           the Notes payable to the order of the Lenders to the extent
requested by the Lenders pursuant to the terms of Section 2.16;

 

62

--------------------------------------------------------------------------------


 

(iii)          a guaranty in substantially the form of Exhibit J hereto (the
“Guaranty”) duly executed by BMCA and each domestic Subsidiary of BMCA;

 

(iv)          a security agreement in substantially the form of Exhibit I hereto
(the “Security Agreement”), duly executed by the Collateral Monitoring Agent and
each Loan Party, together with:

 

(A)          copies of financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary in order to perfect and protect the first priority liens and
security interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,

 

(B)           except as provided in Section 5.01(k)(iii), evidence that all
other action that the Administrative Agent may reasonably deem necessary in
order to perfect and protect the first-priority liens and security interests
created under the Security Agreement has been or will be taken (including
receipt of duly executed payoff letter and UCC-3 termination statements in form
appropriate for filing);

 

(v)           copies of reports in respect of completed Lien searches (as of a
recent date reasonably satisfactory to the Administrative Agent), listing all
effective financing statements that name any Loan Party as debtor filed in any
jurisdiction relevant to the perfection of the Liens created under the Security
Agreement in the Collateral described therein and owned by such Loan Party;

 

(vi)          certified copies of the resolutions of the Board of Directors or
Board of Managers, as applicable, of each Loan Party approving this Agreement
and each Loan Document to which it is or is to be a party, and copies of all
documents evidencing other necessary corporate or limited liability company
action and governmental and other third party approvals and consents, if any,
with respect to the Transaction and each Loan Document to which it is or is to
be a party;

 

(vii)         a copy of a certificate of the Secretary of State of the
jurisdiction of organization of each Loan Party, dated reasonably near the
Closing Date, certifying (A) as to a true and correct copy of the charter or
other constituent document of such Loan Party and each amendment thereto on file
in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter or other constituent document on file in
such Secretary’s office, (2) such Loan Party has paid all franchise taxes to the
date of such certificate and (3) such Loan Party is duly organized and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its organization;

 

(viii)        a certificate of each Loan Party, signed on behalf of such Loan
Party by its Secretary or any Assistant Secretary, dated as of the Closing Date
(the

 

63

--------------------------------------------------------------------------------


 

statements made in which certificate shall be true on and as of the Closing
Date), certifying as to (A) the absence of any amendments to the relevant
certificate of incorporation or other constituent document as certified by the
Secretary of State’s certificate referred to in Section 3.01(a)(vii) since the
date of such Secretary of State’s certificate, (B) a true and correct copy of
the bylaws, if any, of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(a)(vi) were adopted and on the Closing
Date, and (C) the due incorporation and good standing or valid existence of such
Loan Party as a corporation organized under the laws of the jurisdiction of its
incorporation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party;

 

(ix)           a certificate of each Loan Party, signed on behalf of such Loan
Party by its President or other Responsible Officer acceptable to the
Administrative Agent, dated as of the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to the
absence of any event occurring and continuing, or resulting from the Closing
Date, that constitutes a Default;

 

(x)            a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;

 

(xi)           copy of the Merger Agreement, duly executed by the parties
thereto and, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall request,
certified as being true, complete and correct by an officer of BMCA;

 

(xii)          a certificate, in substantially the form of Exhibit D, attesting
to the Solvency of BMCA and its subsidiaries, taken as a whole, before and after
giving effect to the transactions contemplated hereunder (and assuming that
neither BMCA nor any of its Subsidiaries is subject to asbestos-related
liabilities), from the Chief Financial Officer of BMCA;

 

(xiii)         evidence of insurance maintained by BMCA and its respective
subsidiaries as required under the Loan Documents, and the Collateral Monitoring
Agent shall be named as an additional insured and loss payee under all insurance
polices to be maintained with respect to properties constituting Collateral;

 

(xiv)        a Borrowing Base Certificate satisfactory to the Administrative
Agent, updated as of a date not earlier than January 28, 2007;

 

(xv)         evidence that not less than $245,000,000 in aggregate principal
amount of the 2007 Notes and the 2008 Notes shall have been validly tendered,

 

64

--------------------------------------------------------------------------------


 

and not withdrawn, and that holders thereof provided their consent to, and in
accordance with the requirements of, the tender offer and consent solicitation
dated December 20, 2006, and that such notes have been accepted for payment by
BMCA pursuant to the respective supplemental indenture to the Existing
Indentures and prior to or coincidentally with the Closing Date, such notes will
be repaid;

 

(xvi)        a favorable opinion of Weil, Gotshal & Manges LLP, counsel for the
Loan Parties, in substantially the form of Exhibit G hereto;

 

(xvii)       a favorable opinion of Marc J. Kurzman, the acting General Counsel
to BMCA, in substantially the form of Exhibit H hereto;

 

(xviii)      a Form U 1 referred to in Regulation U;

 

(xix)         the Intercreditor Agreement duly executed by the parties thereto;
and

 

(xx)          a Second Supplemented Indenture to the 2014 Indenture, duly
executed by the parties thereto and in form and substance satisfactory to the
Administrative Agent.

 

(B)           PRIOR TO OR COINCIDENTALLY WITH THE CLOSING DATE, THE TENDER OFFER
SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE IN ALL MATERIAL RESPECTS WITH THE
DOCUMENTATION THEREFOR AFTER GIVING EFFECT TO ANY WAIVERS OR AMENDMENTS TO SUCH
DOCUMENTATION THAT (I) ARE NOT MATERIALLY ADVERSE TO THE INTERESTS OF THE
LENDERS OR (II) TO WHICH THE LEAD ARRANGERS HAVE GIVEN THEIR CONSENT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONAL OR DELAYED.

 

(C)           PRIOR TO OR COINCIDENTALLY WITH THE CLOSING DATE, BMCA SHALL HAVE
PAID ALL OF ITS OUTSTANDING OBLIGATIONS AND TERMINATED THE COMMITMENTS UNDER THE
EXISTING CREDIT AGREEMENT AND ALL LIENS GRANTED THEREUNDER SHALL HAVE BEEN
TERMINATED OR AUTHORIZED TO BE TERMINATED AND TAKEN ALL OTHER ACTIONS SUCH THAT,
AFTER GIVING EFFECT TO THE TENDER OFFER, THE BRIDGE LOAN FACILITY AND THE TERM
LOAN FACILITY, BMCA AND ITS SUBSIDIARIES SHALL HAVE NO DEBT OUTSTANDING OTHER
THAN (A) DEBT UNDER THIS AGREEMENT, (B) DEBT UNDER THE TERM LOAN FACILITY, (C)
DEBT UNDER THE EXISTING INDENTURES IN AN AGGREGATE AMOUNT NOT IN EXCESS
$260,000,000, (D) DEBT UNDER THE BRIDGE LOAN FACILITY AND (E) DEBT LISTED ON
SCHEDULE 4.01(O).

 

(D)           PRIOR TO OR COINCIDENTALLY WITH THE CLOSING DATE, THE BORROWERS
SHALL HAVE RECEIVED $325,000,000 IN GROSS CASH PROCEEDS FROM THE BORROWINGS
UNDER THE BRIDGE LOAN FACILITY AND NOT LESS THAN $487,500,000 IN GROSS CASH
PROCEEDS FROM THE BORROWINGS UNDER THE TERM LOAN FACILITY, WHICH PROCEEDS (AFTER
DEDUCTION OF RELATED COSTS AND EXPENSES WITH RESPECT THERETO) SHALL HAVE BEEN
USED TO MAKE PAYMENTS IN CONNECTION WITH THE TRANSACTION.

 

(E)           (A) APPROPRIATE NOTICE SHALL HAVE BEEN DULY PROVIDED IN THE
BANKRUPTCY CASE OF G-I HOLDINGS, INC. WITHOUT ANY ADVERSE ACTION BEING TAKE WITH
RESPECT THERETO, OR

 

65

--------------------------------------------------------------------------------


 

IF ANY OBJECTIONS ARE MADE IN RESPECT OF SUCH NOTICE, THE BANKRUPTCY COURT HAS
ISSUED AN ORDER (WHICH HAS BECOME FINAL) SATISFACTORY TO THE ADMINISTRATIVE
AGENT APPROVING THIS AGREEMENT AS REFERRED TO SECTION 8.14 AND (B) ALL REQUIRED
FILINGS IN CONNECTION WITH THE TRANSACTION SHALL HAVE BEEN MADE AND ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY
ANY COMPETENT AUTHORITY WHICH PREVENTS THE CONSUMMATION OF THE TRANSACTION.
ADDITIONALLY, THERE SHALL NOT EXIST ANY EVENT OR ORDER ARISING IN THE BANKRUPTCY
CASE OF G-I HOLDINGS, INC., PROHIBITING OR IMPOSING MATERIALLY ADVERSE
CONDITIONS UPON THE TRANSACTION OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

(F)            ALL COSTS, FEES, EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) AND
OTHER COMPENSATION CONTEMPLATED HEREBY, PAYABLE TO THE JOINT LEAD ARRANGERS AND
THE LENDERS OR OTHERWISE PAYABLE IN RESPECT OF THE TRANSACTION SHALL HAVE BEEN
PAID TO THE EXTENT DUE.

 

(G)           THERE HAS NOT OCCURRED ANY CONDITION OR CIRCUMSTANCE CONSTITUTING
AN ELK MATERIAL ADVERSE EFFECT.

 

(H)           BMCA SHALL HAVE USED REASONABLE EFFORTS TO RECEIVE RATINGS (OF ANY
LEVEL) FOR THIS AGREEMENT FROM S&P AND MOODY’S.

 

SECTION 3.02.      Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance (other than a Letter of Credit
Advance made by the Issuing Bank or a Lender pursuant to Section 2.03(c) and a
Swing Line Advance made by a Lender pursuant to Section 2.02(b)) on the occasion
of each Borrowing (including the initial Borrowing), and the obligation of the
Issuing Bank to issue a Letter of Credit (including the initial issuance) and
the right of the Borrowers to request a Swing Line Borrowing, shall be subject
to the further conditions precedent that on the date of such Borrowing or
issuance (a) the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender or the Issuing Bank a
certificate signed by a duly authorized officer of BMCA, dated the date of such
Borrowing or issuance, stating that (and each of the giving of the applicable
Notice of Borrowing, Notice of Swing Line Borrowing, or Notice of Issuance and
the acceptance by the Borrowers of the proceeds of such Borrowing or of such
Letter of Credit shall constitute a representation and warranty by the Borrowers
that both on the date of such notice and on the date of such Borrowing or
issuance such statements are true):

 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN
DOCUMENT AND IN THE MERGER AGREEMENT ARE CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF SUCH DATE, BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR
ISSUANCE AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH MADE ON AND
AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY
THEIR TERMS, REFER TO A SPECIFIC DATE OTHER THAN THE DATE OF SUCH BORROWING OR
ISSUANCE, IN WHICH CASE AS OF SUCH SPECIFIC DATE, PROVIDED, THAT IN THE CASE OF
THE INITIAL BORROWING, THE REPRESENTATION AND WARRANTY SET FORTH IN SECTION
4.01(G)(I)(B) SHALL NOT BE BROUGHT DOWN TO THE DATE THEREOF AND PROVIDED,
FURTHER, HOWEVER, THAT UNTIL THE MERGER THE REPRESENTATIONS AND WARRANTIES IN
THE MERGER AGREEMENT AND THE LOAN DOCUMENTS IN RESPECT OF ELK AND ITS
SUBSIDIARIES, FOR PURPOSES OF THIS SECTION 3.02(A) AND SECTION 4.01, (A) IN THE
CASE OF BORROWINGS THE PROCEEDS OF WHICH ARE USED TO PURCHASE COMPANY STOCK,
SHALL BE LIMITED TO (1) THOSE SET FORTH IN THE

 

66

--------------------------------------------------------------------------------


 

MERGER AGREEMENT AS ARE MATERIAL TO THE INTERESTS OF THE LENDERS, BUT ONLY TO
THE EXTENT THAT BMCA ACQUISITION OR BMCA ACQUISITION SUB HAS THE RIGHT TO
TERMINATE THEIR OBLIGATIONS UNDER THE MERGER AGREEMENT AS A RESULT OF A BREACH
OF SUCH REPRESENTATIONS AND (2) THE SPECIFIED REPRESENTATIONS AND (B) IN THE
CASE OF BORROWINGS THE PROCEEDS OF WHICH ARE NOT USED TO PURCHASE COMPANY STOCK,
SHALL BE TRUE AND CORRECT TO THE BEST OF THE BORROWERS’ KNOWLEDGE AND SHALL
EXCLUDE THE ACCURACY OF ANY SCHEDULE INSOFAR AS IT RELATES TO ELK AND ITS
SUBSIDIARIES. FOR PURPOSES HEREOF, “SPECIFIED REPRESENTATIONS” MEANS THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE MERGER AGREEMENT AS TO THE
CORPORATE POWER AND AUTHORITY OF ELK AND ITS SUBSIDIARIES AND THE EXECUTION,
DELIVERY AND ENFORCEABILITY BY ELK AND ITS SUBSIDIARIES OF THE MERGER AGREEMENT
AND DOCUMENTS RELATED THERETO;

 

(II)           NO DEFAULT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH BORROWING OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM (EXCEPT WITH
RESPECT TO A BREACH OF REPRESENTATIONS THAT ARE NOT CONDITIONS TO FUNDING OF ANY
BORROWINGS THE PROCEEDS OF WHICH ARE USED TO PURCHASE COMPANY STOCK); AND

 

(III)          FOR EACH REVOLVING CREDIT ADVANCE OR SWING LINE ADVANCE MADE BY
THE SWING LINE BANK OR ISSUANCE OR RENEWAL OF ANY LETTER OF CREDIT, THE LOAN
VALUE EXCEEDS THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT ADVANCES
PLUS SWING LINE ADVANCES PLUS LETTER OF CREDIT ADVANCES TO BE OUTSTANDING PLUS
THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT TO BE OUTSTANDING AFTER
GIVING EFFECT TO SUCH ADVANCE OR ISSUANCE OR RENEWAL, RESPECTIVELY; AND

 

(b) the Administrative Agent shall be satisfied in its reasonable judgment that
(i) no action adverse to the validity and enforceability of the liens created in
favor of the Collateral Monitoring Agent, for the benefit of the Lender Parties,
under the Collateral Documents or the rights or remedies of the Agents or the
Lenders under any of the Loan Documents has been taken in or in connection with
the G-I Holdings bankruptcy proceedings (it being understood that the filings on
June 30, 2003 of the Notice of Appeal and the brief in support thereof by the
Official Committee of Asbestos Claimants in the G-I Holdings bankruptcy
proceedings shall not, solely by themselves, be deemed to be adverse actions for
purposes of this clause (b)) or (ii) if any such action has been taken, such
action has been resolved in a manner reasonably satisfactory to the
Administrative Agent.

 

                SECTION 3.03.      Determinations Under Section 3.01. For
purposes of determining compliance with the conditions specified in
Section 3.01, each Lender Party shall be deemed to have consented to, approved
or accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender Parties unless an officer of the Administrative Agent responsible for
the transactions contemplated by the Loan Documents shall have received notice
from such Lender Party prior to the Closing Date specifying its objection
thereto.

 

67

--------------------------------------------------------------------------------


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

                SECTION 4.01.      Representations and Warranties of the
Borrowers. Each Borrower represents and warrants that the following statements
are true and correct, provided, however, that until the Merger such
representations and warranties with respect to Elk and its Subsidiaries shall be
limited as set forth in Section 3.02(a)(i):

 

(A)           CORPORATE EXISTENCE. EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES
(I) IS A CORPORATION OR LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, (II) IS DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN
CORPORATION OR LIMITED LIABILITY COMPANY IN EACH OTHER JURISDICTION IN WHICH IT
OWNS OR LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO
SO QUALIFY OR BE LICENSED EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE LICENSED
COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (III) HAS
ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY
(INCLUDING ALL GOVERNMENTAL AUTHORIZATIONS) TO OWN OR LEASE AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED. ALL OF THE OUTSTANDING EQUITY INTERESTS IN BMCA HAVE BEEN VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY BMCA HOLDINGS
CORPORATION IN THE AMOUNTS SPECIFIED ON SCHEDULE 4.01(A) HERETO FREE AND CLEAR
OF ALL LIENS.

 

(B)           SUBSIDIARIES. SET FORTH ON SCHEDULE 4.01(B) HERETO IS A COMPLETE
AND ACCURATE LIST OF ALL SUBSIDIARIES OF EACH LOAN PARTY AS OF THE DATE HEREOF,
SHOWING (AS TO EACH SUCH SUBSIDIARY) THE JURISDICTION OF ITS ORGANIZATION, THE
NUMBER OF SHARES OF EACH CLASS OF ITS AUTHORIZED EQUITY INTERESTS, AND THE
NUMBER OUTSTANDING ON THE DATE HEREOF AND THE PERCENTAGE OF EACH SUCH CLASS OF
ITS EQUITY INTERESTS OWNED (DIRECTLY OR INDIRECTLY) BY SUCH LOAN PARTY AND THE
NUMBER OF SHARES COVERED BY ALL OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF
CONVERSION OR PURCHASE AND SIMILAR RIGHTS AT THE DATE HEREOF. ALL OF THE
OUTSTANDING EQUITY INTERESTS IN EACH LOAN PARTY’S SUBSIDIARIES HAVE BEEN VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY SUCH LOAN PARTY OR
ONE OR MORE OF ITS SUBSIDIARIES FREE AND CLEAR OF ALL LIENS, EXCEPT THOSE
CREATED UNDER THE COLLATERAL DOCUMENTS AND TO SECURE DEBT UNDER THE TERM LOAN
FACILITY, THE EXISTING INDENTURES, THE BRIDGE LOAN FACILITY AND, WHEN ISSUED,
THE SENIOR NOTES.

 

(C)           CORPORATE POWER; AUTHORIZATION. THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH TRANSACTION DOCUMENT TO WHICH IT IS OR IS
TO BE A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER,
ARE WITHIN SUCH LOAN PARTY’S CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND DO NOT (I) CONTRAVENE SUCH LOAN PARTY’S CHARTER
OR BYLAWS OR OTHER CONSTITUENT DOCUMENTS, (II) VIOLATE ANY LAW, RULE, REGULATION
(INCLUDING REGULATION X AND REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE,
DETERMINATION OR AWARD, (III) CONFLICT WITH OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT OR REQUIRE ANY PAYMENT TO BE MADE UNDER, ANY CONTRACT, LOAN
AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST, LEASE OR OTHER INSTRUMENT BINDING
ON OR AFFECTING ANY LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR (IV) EXCEPT FOR THE LIENS CREATED UNDER THE LOAN DOCUMENTS AND TO
SECURE DEBT UNDER THE TERM LOAN FACILITY, THE EXISTING INDENTURES, THE BRIDGE
LOAN FACILITY AND, WHEN ISSUED, THE SENIOR NOTES, RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH

 

68

--------------------------------------------------------------------------------


 

RESPECT TO ANY OF THE PROPERTIES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.
NO LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY SUCH LAW, RULE,
REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD OR
IN BREACH OF ANY SUCH CONTRACT, LOAN AGREEMENT, INDENTURE, MORTGAGE, DEED OF
TRUST, LEASE OR OTHER INSTRUMENT, THE VIOLATION OR BREACH OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. IN MAKING THE
FOREGOING REPRESENTATION WITH RESPECT TO NON-CONTRAVENTION OF REGULATIONS U AND
X, THE BORROWERS ARE RELYING ON EACH LENDER PARTY HAVING DETERMINED THAT THE
GOOD FAITH LOAN VALUE OF THE COLLATERAL SECURING ITS EXTENSIONS OF CREDIT
PURSUANT TO THIS AGREEMENT IS NOT LESS THAN THE AMOUNT OF SUCH EXTENSIONS OF
CREDIT.

 

(D)           GOVERNMENTAL AUTHORIZATIONS. NO GOVERNMENTAL AUTHORIZATION, AND NO
NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD PARTY IS
REQUIRED FOR (I) THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR PERFORMANCE
BY ANY LOAN PARTY OF ANY LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, OR
FOR THE CONSUMMATION OF THE TRANSACTION (EXCEPT FOR THE FILING OF A CERTIFICATE
OF MERGER IN CONNECTION WITH THE MERGER), (II) THE GRANT BY ANY LOAN PARTY OF
THE LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS, (III) THE
PERFECTION OR MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS
(INCLUDING THE FIRST PRIORITY NATURE THEREOF (SUBJECT TO LIENS PERMITTED UNDER
ANY LOAN DOCUMENT)) OR (IV) THE EXERCISE BY ANY AGENT OR ANY LENDER PARTY OF ITS
RIGHTS UNDER THE LOAN DOCUMENTS OR THE REMEDIES IN RESPECT OF THE COLLATERAL
PURSUANT TO THE COLLATERAL DOCUMENTS, EXCEPT FOR THE AUTHORIZATIONS, APPROVALS,
ACTIONS, NOTICES AND FILINGS WHICH HAVE BEEN DULY OBTAINED, TAKEN, GIVEN OR MADE
ON OR PRIOR TO THE DATE HEREOF AND ARE IN FULL FORCE AND EFFECT OR WILL BE MADE
TO PERFECT A SECURITY INTEREST AS CONTEMPLATED BY SECTION 3.01(A)(IV) AND
SECTION 5.01(J). ALL APPLICABLE WAITING PERIODS IN CONNECTION WITH THE
TRANSACTION HAVE EXPIRED WITHOUT ANY ACTION HAVING BEEN TAKEN BY ANY COMPETENT
AUTHORITY RESTRAINING, PREVENTING OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON
THE TRANSACTION OR THE RIGHTS OF THE LOAN PARTIES OR THEIR SUBSIDIARIES FREELY
TO TRANSFER OR OTHERWISE DISPOSE OF, OR TO CREATE ANY LIEN ON, ANY PROPERTIES
NOW OWNED OR HEREAFTER ACQUIRED BY ANY OF THEM.

 

(E)           ENFORCEABLE OBLIGATIONS. THIS AGREEMENT HAS BEEN, AND EACH OTHER
TRANSACTION DOCUMENT WHEN DELIVERED HEREUNDER WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY PARTY THERETO. THIS AGREEMENT IS, AND EACH OTHER
TRANSACTION DOCUMENT WHEN DELIVERED HEREUNDER WILL BE, THE LEGAL, VALID AND
BINDING OBLIGATION OF EACH LOAN PARTY PARTY THERETO, ENFORCEABLE AGAINST SUCH
LOAN PARTY IN ACCORDANCE WITH ITS TERMS.

 

(F)            LITIGATION. OTHER THAN THE MATTERS DESCRIBED ON SCHEDULE 4.01(F)
HERETO (THE “DISCLOSED LITIGATION”), THERE IS NO ACTION, SUIT, INVESTIGATION,
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
INCLUDING ANY ENVIRONMENTAL ACTION, PENDING OR TO THE KNOWLEDGE OF BMCA,
THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR THAT (I) COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (OTHER THAN THE
DISCLOSED LITIGATION), (II) AS OF THE CLOSING DATE PURPORTS TO AFFECT THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT OR THE
CONSUMMATION OF THE TRANSACTION OR (III) COULD REASONABLY BE LIKELY TO
MATERIALLY AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT,
AND SINCE DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
STATUS, OR FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OF THE
DISCLOSED LITIGATION FROM THAT DESCRIBED ON SCHEDULE 4.01(F) HERETO.

 

69

--------------------------------------------------------------------------------


 

(G)           FINANCIAL STATEMENTS. (I) (A) THE CONSOLIDATED BALANCE SHEET OF
BMCA AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2006, AND THE RELATED CONSOLIDATED
STATEMENT OF INCOME AND CONSOLIDATED STATEMENT OF CASH FLOWS OF BMCA AND ITS
SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, ACCOMPANIED BY AN UNQUALIFIED
OPINION OF ERNST & YOUNG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, COPIES OF WHICH
HAVE BEEN FURNISHED TO EACH LENDER PARTY, FAIRLY PRESENT THE CONSOLIDATED
FINANCIAL CONDITION OF BMCA AND ITS SUBSIDIARIES AS AT SUCH DATE AND THE
CONSOLIDATED RESULTS OF OPERATIONS OF BMCA AND ITS SUBSIDIARIES FOR THE PERIOD
ENDED ON SUCH DATE, ALL IN ACCORDANCE WITH GAAP, AND (B) SINCE DECEMBER 31,
2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE.

 

(II)           THE CONSOLIDATED FORECASTED BALANCE SHEETS, STATEMENTS OF INCOME
AND STATEMENTS OF CASH FLOWS OF BMCA AND ITS SUBSIDIARIES DELIVERED TO THE
LENDER PARTIES IN FEBRUARY 2007, AND ALL OTHER WRITTEN INFORMATION IN CONNECTION
THEREWITH, OR OTHERWISE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.03 WERE
PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH
ASSUMPTIONS WERE FAIR IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF
DELIVERY OF SUCH FORECASTS, AND REPRESENTED, AT THE TIME OF DELIVERY, BMCA’S
GOOD FAITH AND REASONABLE ESTIMATE OF THE FUTURE FINANCIAL PERFORMANCE OF BMCA
AND ITS SUBSIDIARIES.

 

(III)          NO WRITTEN INFORMATION, EXHIBIT OR REPORT DELIVERED OR FURNISHED
BY OR ON BEHALF OF ANY LOAN PARTY TO ANY AGENT OR ANY LENDER PARTY IN CONNECTION
WITH THE NEGOTIATION AND SYNDICATION OF THE LOAN DOCUMENTS OR PURSUANT TO THE
TERMS OF THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION THE INFORMATION
MEMORANDUM WHEN DELIVERED, CONTAINED OR WILL CONTAIN (WHEN TAKEN TOGETHER) AT
THE TIME SUCH INFORMATION WAS OR WILL BE DELIVERED OR FURNISHED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN AT THE TIME MADE NOT MISLEADING.

 

(IV)          NO BORROWER IS ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND EXCEPT FOR THE PURCHASE OF
THE SHARES OF ELK, NO PROCEEDS OF ANY ADVANCE OR DRAWINGS UNDER ANY LETTER OF
CREDIT WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO
OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.

 

(H)           INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.
NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY”,
OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN
“INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED. NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS A
“HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF
2005, AS AMENDED. NEITHER THE MAKING OF ANY ADVANCES, NOR THE ISSUANCE OF ANY
LETTERS OF CREDIT, NOR THE APPLICATION OF THE PROCEEDS OR REPAYMENT THEREOF BY
THE BORROWERS, NOR THE CONSUMMATION OF THE OTHER TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS, WILL VIOLATE ANY PROVISION OF ANY SUCH ACT OR ANY RULE,
REGULATION OR ORDER OF THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER.

 

70

--------------------------------------------------------------------------------


 

(I)            NO BURDENSOME RESTRICTIONS. NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY LEASE
OR OTHER AGREEMENT OR INSTRUMENT CONTAINING RESTRICTIONS, OR SUBJECT TO ANY
CHARTER OR CORPORATE RESTRICTION, THAT COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(J)            SOLVENCY. BMCA AND ITS SUBSIDIARIES, TAKEN AS A WHOLE ARE SOLVENT
(ASSUMING THAT NEITHER BMCA NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY IN
RESPECT OF ASBESTOS CLAIMS).

 

(K)           ERISA MATTERS. (I)  SET FORTH ON SCHEDULE 4.01(K) HERETO, AS OF
THE DATE HEREOF, IS A COMPLETE AND ACCURATE LIST OF ALL PLANS AND MULTIEMPLOYER
PLANS.

 

(II)           NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR
WITH RESPECT TO ANY PLAN THAT WOULD RESULT IN A MATERIAL LIABILITY.

 

(III)          SCHEDULE B (ACTUARIAL INFORMATION) TO THE MOST RECENT ANNUAL
REPORT (FORM 5500 SERIES) FOR EACH PLAN, COPIES OF WHICH HAVE BEEN FILED WITH
THE INTERNAL REVENUE SERVICE AND FURNISHED TO THE LENDER PARTIES, IS COMPLETE
AND ACCURATE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENTS THE FUNDING STATUS OF
SUCH PLAN, AND SINCE THE DATE OF SUCH SCHEDULE B THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN SUCH FUNDING STATUS.

 

(IV)          NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED OR IS
REASONABLY EXPECTED TO INCUR ANY MATERIAL WITHDRAWAL LIABILITY TO ANY
MULTIEMPLOYER PLAN WHICH HAS NOT BEEN FULLY SATISFIED.

 

(V)           NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS BEEN NOTIFIED
BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR HAS BEEN TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
AND NO SUCH MULTIEMPLOYER PLAN IS REASONABLY EXPECTED TO BE IN REORGANIZATION OR
TO BE TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA EXCEPT TO THE EXTENT
SUCH REORGANIZATION OR TERMINATION HAS NOT RESULTED, AND IS NOT REASONABLY
EXPECTED TO RESULT, IN A MATERIAL LIABILITY OF ANY LOAN PARTY OR ANY ERISA
AFFILIATE.

 

(L)            ENVIRONMENTAL MATTERS. EXCEPT AS SET FORTH ON SCHEDULE 4.01(L),

 

(I)            THE OPERATIONS AND PROPERTIES OF EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS, ALL PAST NON-COMPLIANCE WITH SUCH ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS HAS BEEN RESOLVED OR IS EXPECTED TO BE RESOLVED WITHOUT
MATERIAL ONGOING OBLIGATIONS OR COSTS, AND, TO THE KNOWLEDGE OF THE LOAN
PARTIES, NO CIRCUMSTANCES EXIST THAT COULD BE REASONABLY LIKELY TO (A) FORM THE
BASIS OF AN ENVIRONMENTAL ACTION AGAINST ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR PROPERTIES THAT COULD REASONABLY BE LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT OR (B) CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO ANY
RESTRICTION ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY
ENVIRONMENTAL LAW, ASSUMING CONTINUED USE OF THE PROPERTY FOR INDUSTRIAL
PURPOSES, THAT COULD REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

71

--------------------------------------------------------------------------------


 

(II)           NO PROPERTIES CURRENTLY OR, TO THE KNOWLEDGE OF THE LOAN PARTIES,
FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS
LISTED OR PROPOSED FOR LISTING ON THE NPL OR ON ANY ANALOGOUS FOREIGN, OR STATE
LIST AND THE LIABILITY WHICH SUCH LOAN PARTY OR SUBSIDIARY IS REASONABLY LIKELY
TO HAVE IN RESPECT THEREOF (NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE
RECEIVED) OR INDEMNIFICATION AGREEMENTS OF THE TYPE REFERRED TO IN CLAUSE (IV)
BELOW) IS IN EXCESS OF $37,500,000 IN THE AGGREGATE (WHEN COMBINED WITH THE
LIABILITIES REFERRED TO IN CLAUSES (III), (IV), (V) AND (VI) OF THIS SECTION
4.01(L)).

 

(III)          NO PROPERTIES OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A TREATMENT, STORAGE OR DISPOSAL FACILITY REQUIRING A PERMIT
UNDER THE RESOURCE CONSERVATION AND RECOVERY ACT, 42 U.S.C. §6901 ET SEQ., THE
REGULATIONS THEREUNDER OR ANY STATE ANALOGUE AND THE LIABILITY WHICH SUCH LOAN
PARTY OR SUBSIDIARY IS REASONABLY LIKELY TO HAVE IN RESPECT THEREOF (NET OF
INSURANCE PROCEEDS RECEIVED (OR TO BE RECEIVED) OR INDEMNIFICATION AGREEMENTS OF
THE TYPE REFERRED TO IN CLAUSE (IV) BELOW) IS IN EXCESS OF $37,500,000 IN THE
AGGREGATE (WHEN COMBINED WITH THE LIABILITIES REFERRED TO IN CLAUSES (II), (IV),
(V) AND (VI) OF THIS SECTION 4.01(L)).

 

(IV)          THERE ARE NO FACTS OR CIRCUMSTANCES OR CONDITIONS ARISING OUT OF
THE LOCATION AND OPERATION OF ANY UNDERGROUND OR ABOVE GROUND STORAGE TANKS,
SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS
MATERIALS ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED OF OR THE RELEASE,
DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY PROPERTY CURRENTLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF
ANY LOAN PARTY, ON ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO CAUSE THE LOAN
PARTIES OR ANY OF THEIR SUBSIDIARIES ANY LIABILITY ((I) EXCLUDING (A)
LIABILITIES INCURRED IN THE ORDINARY CAUSE OF BUSINESS, AND (B) LIABILITIES WITH
RESPECT TO WHICH THE APPLICABLE LOAN PARTY IS THE BENEFICIARY OF A THIRD PARTY
INDEMNIFICATION AGREEMENT WHICH IS SUPPORTED BY A LETTER OF CREDIT OR OTHER
CREDIT FACILITY, IN EITHER CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY INDEMNIFICATION AGREEMENT IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (II) IN ALL CASES, SUCH
LIABILITIES SHALL BE DETERMINED NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE
RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION WITH SUCH LIABILITY) IN
EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED IN CLAUSES (II), (III),
(V) AND (VI) OF THIS SECTION 4.01(L), $37,500,000 IN THE AGGREGATE PURSUANT TO
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.

 

(V)           NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS UNDERTAKING,
AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY
RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE
ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF
HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, PURSUANT TO THE ORDER
UNDER ENVIRONMENTAL LAW OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY ((I) EXCLUDING (A) LIABILITIES
INCURRED IN THE ORDINARY CAUSE OF BUSINESS, AND (B) LIABILITIES WITH RESPECT TO
WHICH THE APPLICABLE LOAN PARTY IS THE BENEFICIARY OF A THIRD PARTY
INDEMNIFICATION AGREEMENT WHICH IS SUPPORTED BY A LETTER OF CREDIT OR OTHER
CREDIT FACILITY, IN EITHER CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY INDEMNIFICATION AGREEMENT IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE

 

72

--------------------------------------------------------------------------------


 

AGENT, AND (II) IN ALL CASES, SUCH LIABILITIES SHALL BE DETERMINED NET OF
INSURANCE PROCEEDS RECEIVED (OR TO BE RECEIVED) BY THE APPLICABLE LOAN PARTY IN
CONNECTION WITH SUCH LIABILITY) IN EXCESS OF, TOGETHER WITH ALL OTHER
OCCURRENCES DESCRIBED IN CLAUSES (II), (III), (IV) AND (VI) OF THIS
SECTION 4.01(L), $37,500,000 IN THE AGGREGATE.

 

(VI)          NO WASTES GENERATED AT, STORED AT, OR TRANSPORTED TO OR FROM ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER THAT WOULD REASONABLY BE EXPECTED
TO RESULT IN LIABILITY ((I) EXCLUDING (A) LIABILITIES INCURRED IN THE ORDINARY
CAUSE OF BUSINESS, AND (B) LIABILITIES WITH RESPECT TO WHICH THE APPLICABLE LOAN
PARTY IS THE BENEFICIARY OF A THIRD PARTY INDEMNIFICATION AGREEMENT WHICH IS
SUPPORTED BY A LETTER OF CREDIT OR OTHER CREDIT FACILITY, IN EITHER CASE IN FORM
AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY
INDEMNIFICATION AGREEMENT IS OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
AND (II) IN ALL CASES, SUCH LIABILITIES SHALL BE DETERMINED NET OF INSURANCE
PROCEEDS RECEIVED (OR TO BE RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION
WITH SUCH LIABILITY) IN EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED
IN CLAUSES (II), (III), (IV) AND (V) OF THIS SECTION 4.01(L), $37,500,000 IN THE
AGGREGATE PURSUANT TO ENVIRONMENTAL LAWS.

 

(M)          TAX MATTERS. (I)  NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS PARTY TO ANY TAX SHARING AGREEMENT OTHER THAN THE TAX AGREEMENT.

 

(II)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES AND AFFILIATES HAS
FILED, HAS CAUSED TO BE FILED OR HAS BEEN INCLUDED IN ALL FEDERAL INCOME AND
OTHER MATERIAL TAX RETURNS REQUIRED TO BE FILED BY OR ON BEHALF OF IT AND HAS
PAID OR CAUSED TO BE PAID ALL TAXES SHOWN THEREON TO BE DUE FOR ITS ACCOUNT,
TOGETHER WITH ALL TAX ASSESSMENTS IMPOSED ON THEM PLUS ANY APPLICABLE INTEREST
AND PENALTIES EXCEPT FOR THOSE TAXES CONTESTED IN GOOD FAITH AND FOR WHICH
RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP.

 

(III)          SET FORTH ON PART I OF SCHEDULE 4.01(M) HERETO IS A COMPLETE AND
ACCURATE LIST, AS OF THE DATE HEREOF, OF EACH TAXABLE YEAR OF EACH LOAN PARTY
AND EACH OF ITS SUBSIDIARIES AND AFFILIATES FOR WHICH FEDERAL INCOME TAX RETURNS
HAVE BEEN FILED ON BEHALF OF EACH LOAN PARTY AND FOR WHICH THE EXPIRATION OF THE
APPLICABLE STATUTE OF LIMITATIONS FOR ASSESSMENT OR COLLECTION HAS NOT OCCURRED
BY REASON OF EXTENSION OR OTHERWISE (AN “OPEN YEAR”). NO ISSUES HAVE BEEN RAISED
BY THE INTERNAL REVENUE SERVICE IN RESPECT OF OPEN YEARS THAT, IN THE AGGREGATE,
COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(IV)          THERE ARE NO PROPOSED TAX ADJUSTMENTS OR TAX ASSESSMENTS IN
WRITING AGAINST BMCA OR ANY OF ITS SUBSIDIARIES IN RESPECT OF OPEN YEARS THAT IF
PAID, COLLECTED OR OTHERWISE ENFORCED ON A LOAN PARTY WOULD BE REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.

 

(V)           THE AGGREGATE UNPAID AMOUNT, AS OF THE DATE HEREOF, OF ADJUSTMENTS
TO THE STATE, LOCAL AND FOREIGN TAX LIABILITY OF EACH LOAN PARTY AND ITS
SUBSIDIARIES AND AFFILIATES PROPOSED IN WRITING BY ALL STATE, LOCAL AND FOREIGN
TAXING AUTHORITIES (OTHER THAN AMOUNTS ARISING FROM ADJUSTMENTS TO FEDERAL
INCOME TAX RETURNS) DOES NOT EXCEED $10,000,000.

 

73

--------------------------------------------------------------------------------


 

NO ISSUES HAVE BEEN RAISED BY SUCH TAXING AUTHORITIES THAT, IN THE AGGREGATE,
COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(VI)          BASED ON CURRENT INFORMATION AND CIRCUMSTANCES, NEITHER BMCA NOR
ANY OF ITS SUBSIDIARIES EXPECT ANY OF THE BORROWINGS OR ADVANCES HEREUNDER TO BE
SPECIFICALLY IDENTIFIED (IN WHOLE OR IN PART) AS A “REPORTABLE TRANSACTION” ON
INTERNAL REVENUE SERVICE FORM 8886 FILED WITH U.S. FEDERAL TAX RETURNS FILED BY
THEM OR THE G-I HOLDINGS TAX GROUP FOR PURPOSES OF SECTION 6011, 6111 OR 6112 OF
THE INTERNAL REVENUE CODE OR THE TREASURY REGULATIONS PROMULGATED THEREUNDER.

 

(N)           LABOR MATTERS. NEITHER THE BUSINESS NOR THE PROPERTIES OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES ARE AFFECTED BY ANY STRIKE, LOCKOUT OR OTHER
LABOR DISPUTE, THAT COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.

 

(O)           SURVIVING DEBT. SET FORTH ON SCHEDULE 4.01(O) HERETO IS A COMPLETE
AND ACCURATE LIST OF ALL SURVIVING DEBT AS OF THE DATE HEREOF, SHOWING THE
OBLIGOR AND THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, THE MATURITY DATE
THEREOF AND THE AMORTIZATION SCHEDULE THEREFOR.

 

(P)           EXISTING LIENS. SET FORTH ON SCHEDULE 4.01(P) HERETO IS A COMPLETE
AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL LIENS ON THE PROPERTY OR ASSETS
OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, SHOWING THE LIENHOLDER THEREOF,
THE PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR
ASSETS OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO.

 

(Q)           LEASED REAL PROPERTY. (1)  SET FORTH ON SCHEDULE 4.01(Q)(1) HERETO
IS AS OF THE DATE HEREOF A COMPLETE (EXCEPT FOR NON-MATERIAL LEASES WHICH (A)
PROVIDE FOR ANNUAL RENTAL PAYMENTS TOTALING IN THE AGGREGATE (TOGETHER WITH THE
ANNUAL RENTAL PAYMENTS FOR ALL OTHER LEASES NOT INCLUDED ON SCHEDULE 4.01(Q)(1)
OR SCHEDULE 4.01(Q)(2)) NOT MORE THAN $1,000,000, AND (B) HAVE A TERM OF NOT
LONGER THAN FIVE YEARS) AND ACCURATE LIST OF ALL LEASES OF REAL PROPERTY UNDER
WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS THE LESSEE, SHOWING THE
STREET ADDRESS, CITY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE,
EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF. TO THE KNOWLEDGE OF THE
APPLICABLE LOAN PARTY OR SUBSIDIARY THAT IS THE LESSEE, EACH SUCH LEASE IS THE
LEGAL, VALID AND BINDING OBLIGATION OF THE LESSOR THEREOF, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.

 

(2)           To the knowledge of the applicable Loan Party or Subsidiary that
is the lessor, set forth on Schedule 4.01(q)(2) hereto is a complete (except for
non-material leases which (A) provide for annual rental payments totaling in the
aggregate (together with the annual rental payments for all other leases not
included on Schedule 4.01(q)(1) or Schedule 4.01(q)(2)) not more than
$1,000,000, and (B) have a term of not longer than five years) and accurate list
as of the date hereof of all leases of real property under which any Loan Party
is the lessor, showing as of the date hereof the street address, city or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the knowledge of the applicable Loan Party or Subsidiary that
is the lessor, each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

 

(R)            INVESTMENTS. SET FORTH ON SCHEDULE 4.01(R) HERETO IS A COMPLETE
AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL INVESTMENTS (OTHER THAN
INVESTMENTS PERMITTED UNDER

 

74

--------------------------------------------------------------------------------


 

SECTION 5.02(F)(I) THROUGH (IV)) HELD BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES ON THE DATE HEREOF, SHOWING THE AMOUNT, OBLIGOR OR ISSUER AND
MATURITY, IF ANY, THEREOF.

 

(S)           INTELLECTUAL PROPERTY. SET FORTH ON SCHEDULE 4.01(S) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL REGISTERED PATENTS,
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS, AND ALL APPLICATIONS
THEREFOR AND LICENSES THEREOF, OF EACH LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
SHOWING THE JURISDICTION IN WHICH REGISTERED, THE REGISTRATION NUMBER, THE DATE
OF REGISTRATION AND THE EXPIRATION DATE.

 

(T)            MATERIAL CONTRACTS. SET FORTH ON SCHEDULE 4.01(T) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL MATERIAL CONTRACTS OF
EACH LOAN PARTY AND ITS SUBSIDIARIES, SHOWING THE PARTIES AND TERM THEREOF. EACH
SUCH MATERIAL CONTRACT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH
LOAN PARTY PARTY THERETO, HAS NOT BEEN AMENDED OR OTHERWISE MODIFIED, EXCEPT AS
DELIVERED PRIOR TO THE DATE HEREOF OR IN THE CASE OF MODIFICATIONS AFTER THE
DATE OF THIS AGREEMENT, AS PERMITTED UNDER THE LOAN DOCUMENTS, IS IN FULL FORCE
AND EFFECT AND IS BINDING UPON AND ENFORCEABLE AGAINST ALL PARTIES THERETO IN
ACCORDANCE WITH ITS TERMS, AND THERE EXISTS NO DEFAULT UNDER ANY MATERIAL
CONTRACT THAT WOULD GIVE THE COUNTERPARTY THERETO THE RIGHT TO TERMINATE SUCH
MATERIAL CONTRACT (AFTER THE EXPIRATION OF ANY APPLICABLE CURE PERIOD).

 


ARTICLE V

COVENANTS OF THE BORROWERS

 

                SECTION 5.01.      Affirmative Covenants. So long as any Advance
or any other Obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, BMCA will (provided, that until the consummation of
the Merger, compliance with respect to Elk and its Subsidiaries with the
provisions of this Section 5.01 will not be required, but BMCA will use
commercially reasonable efforts to cause Elk and its Subsidiaries to so comply
except for Section 5.01(j) compliance with which in respect of Elk and its
Subsidiaries will only be required from and after the consummation of the
Merger):

 

(A)           COMPLIANCE WITH LAWS, ETC. COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION,
COMPLIANCE WITH ERISA AND THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
CHAPTER OF THE ORGANIZED CRIME CONTROL ACT OF 1970.

 

(B)           PAYMENT OF TAXES, ETC. PAY AND DISCHARGE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT,
(I) ALL FEDERAL INCOME AND OTHER MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES LAWFULLY IMPOSED UPON IT OR UPON ITS PROPERTY AND (II) ALL
LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON ITS PROPERTY;
PROVIDED, HOWEVER, THAT NEITHER BMCA NOR ANY OF ITS SUBSIDIARIES SHALL BE
REQUIRED TO PAY OR DISCHARGE ANY SUCH FEDERAL INCOME OR OTHER MATERIAL TAX,
ASSESSMENT, CHARGE OR CLAIM THAT IS BEING CONTESTED IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND AS TO WHICH APPROPRIATE RESERVES ARE BEING MAINTAINED IN
CONFORMITY WITH GAAP, UNLESS AND

 

75

--------------------------------------------------------------------------------


 

UNTIL ANY LIEN RESULTING THEREFROM ATTACHES TO ITS PROPERTY AND BECOMES
ENFORCEABLE AGAINST ITS OTHER CREDITORS.

 

(C)           COMPLIANCE WITH ENVIRONMENTAL LAWS. COMPLY, CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY, AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL
LESSEES AND OTHER PERSONS OPERATING OR OCCUPYING ITS PROPERTIES TO COMPLY, IN
ALL MATERIAL RESPECTS, WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS; OBTAIN
AND RENEW, AND CAUSE EACH OF ITS SUBSIDIARIES TO OBTAIN AND RENEW, ALL MATERIAL
ENVIRONMENTAL PERMITS NECESSARY FOR ITS OPERATIONS AND PROPERTIES; AND UPON
RECEIPT OF ANY NOTIFICATION OR OTHERWISE OBTAINING KNOWLEDGE OF ANY RELEASE OF
HAZARDOUS MATERIALS OR OTHER EVENT THAT HAS A REASONABLE LIKELIHOOD OF CAUSING
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES TO INCUR ANY MATERIAL LIABILITY
PURSUANT TO ENVIRONMENTAL LAWS, CONDUCT, OR PAY FOR CONSULTANTS TO CONDUCT, ANY
INVESTIGATION, STUDY, SAMPLING AND TESTING REASONABLY NECESSARY TO EVALUATE THE
CONDITION OF THE PROPERTY, AND UNDERTAKE ANY CLEANUP, REMOVAL, FURTHER
INVESTIGATION, AND REMEDIAL OR OTHER ACTION REQUIRED BY ENVIRONMENTAL LAWS;
PROVIDED, HOWEVER, THAT NEITHER BMCA NOR ANY OF ITS SUBSIDIARIES SHALL BE
REQUIRED TO UNDERTAKE ANY SUCH CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION TO THE
EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD FAITH AND BY
PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT TO
SUCH CIRCUMSTANCES.

 

(D)           MAINTENANCE OF INSURANCE. MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE
COMPANIES OR ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY
CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES
IN THE SAME GENERAL AREAS IN WHICH BMCA OR SUCH SUBSIDIARY OPERATES.

 

(E)           PRESERVATION OF CORPORATE EXISTENCE, ETC. PRESERVE AND MAINTAIN,
AND CAUSE EACH OF ITS SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS EXISTENCE,
LEGAL STRUCTURE, LEGAL NAME, RIGHTS (CHARTER AND STATUTORY), PERMITS, LICENSES,
APPROVALS, PRIVILEGES AND FRANCHISES; PROVIDED, HOWEVER, THAT BMCA AND ITS
SUBSIDIARIES MAY CONSUMMATE ANY MERGER OR CONSOLIDATION PERMITTED UNDER
SECTION 5.02(D); AND PROVIDED FURTHER THAT NEITHER BMCA NOR ANY OF ITS
SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT, PERMIT, LICENSE, APPROVAL,
PRIVILEGE OR FRANCHISE IF THE BOARD OF DIRECTORS (OR SIMILAR ENTITY) OF BMCA OR
SUCH SUBSIDIARY SHALL DETERMINE THAT THE PRESERVATION THEREOF IS NO LONGER
DESIRABLE IN THE CONDUCT OF THE BUSINESS OF BMCA OR SUCH SUBSIDIARY, AS THE CASE
MAY BE, AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT
TO BMCA, SUCH SUBSIDIARY OR THE LENDER PARTIES; PROVIDED FURTHER THAT ANY
GUARANTOR MAY BE DISSOLVED, PROVIDED THAT (I) NO EVENT OF DEFAULT SHALL THEN
EXIST AND BE CONTINUING, (II) ALL OF THE PROPERTY OF SUCH GUARANTOR SHALL BE
TRANSFERRED TO BMCA OR ANY OTHER GUARANTOR, AND (III) NO SUCH DISSOLUTION SHALL
ADVERSELY AFFECT THE COLLATERAL (INCLUDING THE NATURE, STATUS, QUALITY OR VALUE
THEREOF) OR THE INTEREST OF THE COLLATERAL AGREEMENT AGENT THEREIN; PROVIDED,
FURTHER, THAT ANY LOAN PARTY WHICH IS NOW A CORPORATION CAN CONVERT INTO A
LIMITED LIABILITY COMPANY, AS LONG AS (1)  NO EVENT OF DEFAULT SHALL THEN EXIST
AND THEN BE CONTINUING, (2) NO SUCH CONVERSION SHALL ADVERSELY AFFECT THE
OBLIGATIONS OF SUCH LOAN PARTY UNDER THE LOAN DOCUMENTS OR THE COLLATERAL
(INCLUDING THE NATURE, STATUS, QUALITY OR VALUE THEREOF) OR THE INTEREST OF THE
COLLATERAL MONITORING AGENT THEREIN AND SUCH LOAN PARTY SHALL EXECUTE ALL
DOCUMENTS AND TAKE SUCH ACTIONS IN CONNECTION WITH SUCH CONVERSION PRIOR TO THE
EFFECT THEREOF AS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.

 

76

--------------------------------------------------------------------------------

 

(F)            VISITATION RIGHTS. AT ANY REASONABLE TIME AND FROM TIME TO TIME
AND IN EACH CASE, DURING NORMAL BUSINESS HOURS, PERMIT THE ADMINISTRATIVE AGENT
OR THE COLLATERAL MONITORING AGENT, OR ANY AGENTS OR REPRESENTATIVES THEREOF, TO
EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF ACCOUNT
OF, AND VISIT THE PROPERTIES OF, BMCA AND ANY OF ITS SUBSIDIARIES, TO CONDUCT
APPRAISALS AND FIELD EXAMINATIONS AND MONITOR THE COLLATERAL AS THE
ADMINISTRATIVE AGENT OR THE COLLATERAL MONITORING AGENT MAY REQUIRE, AND TO
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF BMCA AND ANY OF ITS SUBSIDIARIES
WITH ANY OF THEIR OFFICERS OR DIRECTORS AND WITH THEIR INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS; PROVIDED, HOWEVER, THAT ANY SUCH DISCUSSIONS SHALL BE IN THE
PRESENCE OF A RESPONSIBLE OFFICER OF BMCA, SO LONG AS THE RESPONSIBLE OFFICERS
OF BMCA HAVE MADE REASONABLE EFFORTS TO MAKE THEMSELVES AVAILABLE FOR SUCH
PURPOSE.

 

(G)           KEEPING OF BOOKS. KEEP, AND CAUSE EACH OF ITS SUBSIDIARIES TO
KEEP, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF BMCA
AND EACH SUCH SUBSIDIARY IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN EFFECT FROM TIME TO TIME.

 

(H)           MAINTENANCE OF PROPERTIES, ETC. MAINTAIN AND PRESERVE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS PROPERTIES THAT
ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED AND WILL FROM TIME TO TIME MAKE OR
CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF
EXCEPT WHERE FAILURE TO DO SO WOULD NOT MATERIALLY ADVERSELY AFFECT THE USE OF
THE RELATED PROPERTY.

 

(I)            TRANSACTIONS WITH AFFILIATES. CONDUCT, AND CAUSE EACH OF ITS
SUBSIDIARIES TO CONDUCT, ALL TRANSACTIONS OTHERWISE PERMITTED UNDER THE LOAN
DOCUMENTS WITH ANY OF THEIR AFFILIATES (INCLUDING PAYMENTS OF ANY MANAGEMENT
FEES) ON TERMS THAT ARE FAIR AND REASONABLE AND NO LESS FAVORABLE TO BMCA OR
SUCH SUBSIDIARY THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION
WITH A PERSON NOT AN AFFILIATE.

 

(J)            COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY. UPON (X) THE
REQUEST OF THE ADMINISTRATIVE AGENT, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT OR (Y) THE FORMATION OR ACQUISITION OF ANY NEW DIRECT
OR INDIRECT SUBSIDIARIES BY ANY LOAN PARTY, THEN IN EACH CASE AT BMCA’S
REASONABLE EXPENSE:

 

(I)            IN CONNECTION WITH THE FORMATION OR ACQUISITION OF A SUBSIDIARY
THAT IS NOT (X) A CFC OR (Y) A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY
A CFC, WITHIN 15 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE EACH SUCH
SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY OWNED
BY BMCA (IF IT HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A GUARANTY OR GUARANTY SUPPLEMENT AND A SECURITY AGREEMENT
SUPPLEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT,
GUARANTEEING THE OTHER LOAN PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
PROVIDING SECURITY IN RESPECT OF SUCH GUARANTY, EXCEPT IN THE CASE OF ELK AND
ITS SUBSIDIARIES AS OF THE DATE OF THE MERGER, DELIVER SUCH DOCUMENTS ON OR
PRIOR TO THE DATE OF THE MERGER,

 

77

--------------------------------------------------------------------------------


 

(II)           WITHIN 30 DAYS AFTER SUCH REQUEST, FORMATION OR ACQUISITION,
TAKE, AND CAUSE EACH LOAN PARTY AND EACH NEWLY ACQUIRED OR NEWLY FORMED
SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A CFC OR A SUBSIDIARY THAT IS HELD
DIRECTLY OR INDIRECTLY BY A CFC) TO TAKE, WHATEVER ACTION (INCLUDING THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND THE GIVING OF NOTICES) MAY
BE NECESSARY OR REASONABLY ADVISABLE IN THE OPINION OF THE COLLATERAL MONITORING
AGENT TO VEST IN THE COLLATERAL MONITORING AGENT (OR IN ANY REPRESENTATIVES OF
THE COLLATERAL MONITORING AGENT DESIGNATED BY SUCH ENTITY) VALID AND SUBSISTING
LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE PLEDGES, ASSIGNMENTS,
SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS DELIVERED PURSUANT TO
THIS SECTION 5.01(J), ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH
THEIR TERMS,

 

(III)          WITHIN 60 DAYS AFTER SUCH REQUEST, FORMATION OR ACQUISITION OR,
IN THE CASE OF ELK AND ITS SUBSIDIARIES, 90 DAYS AFTER CONSUMMATION OF THE
MERGER (OR SUCH LATER DATE AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT),
DELIVER TO THE ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION, EXERCISED REASONABLY, A SIGNED COPY OF A FAVORABLE
OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES, OF
COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO
(1) SUCH GUARANTIES, GUARANTY SUPPLEMENTS, PLEDGES, ASSIGNMENTS, SECURITY
AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS BEING LEGAL, VALID AND BINDING
OBLIGATIONS OF EACH LOAN PARTY PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS, (2) SUCH RECORDINGS, FILINGS, NOTICES, ENDORSEMENTS AND OTHER
ACTIONS BEING SUFFICIENT TO CREATE VALID PERFECTED LIENS ON SUCH PROPERTIES, AND
(3) SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

 

(IV)          AT ANY TIME AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER,
AND CAUSE TO EXECUTE AND DELIVER, EACH LOAN PARTY AND EACH NEWLY ACQUIRED OR
NEWLY FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A CFC OR A SUBSIDIARY
THAT IS HELD DIRECTLY OR INDIRECTLY BY A CFC) ANY AND ALL FURTHER INSTRUMENTS
AND DOCUMENTS AND TAKE, AND CAUSE EACH LOAN PARTY AND EACH NEWLY ACQUIRED OR
NEWLY FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A CFC OR A SUBSIDIARY
THAT IS HELD DIRECTLY OR INDIRECTLY BY A CFC) TO TAKE, ALL SUCH OTHER ACTION AS
THE COLLATERAL MONITORING AGENT AND/OR THE ADMINISTRATIVE AGENT MAY REASONABLY
DEEM NECESSARY IN OBTAINING THE FULL BENEFITS OF, OR IN PERFECTING AND
PRESERVING THE LIENS OF, SUCH GUARANTIES, ASSIGNMENTS, SECURITY AGREEMENT
SUPPLEMENTS AND SECURITY AGREEMENTS.

 

(K)           FURTHER ASSURANCES. (I)  PROMPTLY UPON REQUEST BY THE
ADMINISTRATIVE AGENT, CORRECT, AND CAUSE EACH OF ITS SUBSIDIARIES PROMPTLY TO
CORRECT, ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY LOAN
DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF, AND

 

(II)           PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT, DO, EXECUTE,
ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER
ANY AND ALL SUCH FURTHER ACTS, DEEDS, CONVEYANCES, PLEDGE AGREEMENTS,
ASSIGNMENTS, FINANCING

 

78

--------------------------------------------------------------------------------


 

STATEMENTS AND CONTINUATIONS THEREOF, TERMINATION STATEMENTS, NOTICES OF
ASSIGNMENT, TRANSFERS, CERTIFICATES, ASSURANCES AND OTHER INSTRUMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO
(A) CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS, (B) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S OR ANY OF
ITS SUBSIDIARIES’ PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR
HEREAFTER INTENDED TO BE CREATED BY ANY OF THE COLLATERAL DOCUMENTS, (C) PERFECT
AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF THE COLLATERAL
DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER AND (D) ASSURE,
CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY
UNTO THE SECURED PARTIES THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE
GRANTED TO THE SECURED PARTIES UNDER ANY LOAN DOCUMENT OR UNDER ANY OTHER
INSTRUMENT EXECUTED IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF ITS
SUBSIDIARIES TO DO SO.

 

(III)          ON OR PRIOR TO A DATE THAT IS 45 DAYS FOLLOWING THE CLOSING DATE
OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE
DISCRETION, BMCA AND ITS SUBSIDIARIES SHALL HAVE ENTERED INTO ONE OR MORE
ACCOUNT CONTROL AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN RESPECT OF DEPOSIT ACCOUNTS OF BMCA AND ITS SUBSIDIARIES
(OTHER THAN ELK AND ITS SUBSIDIARIES) AND ON OR PRIOR TO A DATE THAT IS 45 DAYS
FOLLOWING THE DATE OF THE MERGER OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT
MAY DETERMINE IN ITS SOLE DISCRETION, ELK AND ITS SUBSIDIARIES SHALL HAVE
ENTERED INTO ONE OR MORE ACCOUNT CONTROL AGREEMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT IN RESPECT OF DEPOSIT ACCOUNTS OF ELK
AND ITS SUBSIDIARIES.

 

(IV)          WITH RESPECT TO ELK AND ITS SUBSIDIARIES AS OF THE DATE OF THE
MERGER, (A) ON OR PRIOR TO A DATE THAT IS 15 DAYS FOLLOWING THE DATE OF THE
MERGER OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN IS SOLE
DISCRETION, BMCA SHALL CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
RESOLUTIONS AND LEGAL OPINIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, WITH RESPECT TO THE SUPPLEMENTS TO THE SECURITY
AGREEMENT AND THE GUARANTY DELIVERED ON THE DATE OF THE MERGER BY SUCH ENTITIES
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE AND ON OR PRIOR TO A DATE THAT
IS 90 DAYS FOLLOWING THE DATE OF THE MERGER OR SUCH LATER DATE AS THE
ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE DISCRETION, BMCA SHALL CAUSE TO
BE DELIVERED TO THE ADMINISTRATIVE AGENT SUCH RESOLUTIONS AND LEGAL OPINIONS
WITH RESPECT TO SUCH SUPPLEMENTS DELIVERED BY EACH SUCH ENTITY ORGANIZED UNDER
THE LAWS OF A JURISDICTION IN WHICH A MORTGAGE IS TO BE RECORDED PURSUANT TO THE
TERM LOAN FACILITY AND (B) ON OR PRIOR TO A DATE THAT IS 45 DAYS FOLLOWING THE
DATE OF THE MERGER OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE
IN ITS SOLE DISCRETION, BMCA SHALL CAUSE TO BE DELIVERED TO THE COLLATERAL
MONITORING AGENT CERTIFICATES REPRESENTING EQUITY INTERESTS (ACCOMPANIED BY
UNDATED STOCK POWERS EXECUTED IN BLANK) AND INSTRUMENTS EVIDENCING DEBT,
INDORSED IN BLANK, IN EACH CASE PLEDGED UNDER THE SECURITY AGREEMENT ON THE DATE
OF THE MERGER.

 

(L)            PERFORMANCE OF TAX AGREEMENT. PERFORM AND OBSERVE, AND CAUSE EACH
OF ITS SUBSIDIARIES TO PERFORM AND OBSERVE, ALL OF THE TERMS AND PROVISIONS OF
THE TAX AGREEMENT TO BE PERFORMED OR OBSERVED BY IT, MAINTAIN THE TAX AGREEMENT
IN FULL FORCE AND EFFECT, ENFORCE THE

 

79

--------------------------------------------------------------------------------


 

TAX AGREEMENT IN ACCORDANCE WITH ITS TERMS, AND TAKE ALL SUCH ACTION UNDER THE
TAX AGREEMENT TO SUCH END AS MAY BE FROM TIME TO TIME REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT.

 

(M)          COMPLIANCE WITH TERMS OF LEASEHOLDS. MAKE ALL PAYMENTS AND
OTHERWISE PERFORM ALL OBLIGATIONS IN RESPECT OF ALL LEASES OF REAL PROPERTY TO
WHICH BMCA OR ANY OF ITS SUBSIDIARIES IS A PARTY, KEEP SUCH LEASES IN FULL FORCE
AND EFFECT AND NOT ALLOW SUCH LEASES TO LAPSE OR BE TERMINATED OR ANY RIGHTS TO
RENEW SUCH LEASES TO BE FORFEITED OR CANCELLED, NOTIFY THE ADMINISTRATIVE AGENT
OF ANY MATERIAL DEFAULT OF WHICH IT IS AWARE BY ANY PARTY WITH RESPECT TO SUCH
LEASES AND COOPERATE WITH THE ADMINISTRATIVE AGENT IN ALL RESPECTS TO CURE ANY
SUCH DEFAULT BY A LOAN PARTY, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO SO,
EXCEPT, IN ANY CASE, WHERE THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(N)           PERFORMANCE OF MATERIAL CONTRACTS. PERFORM AND OBSERVE ALL THE
TERMS AND PROVISIONS OF EACH MATERIAL CONTRACT TO BE PERFORMED OR OBSERVED BY
IT, MAINTAIN EACH SUCH MATERIAL CONTRACT IN FULL FORCE AND EFFECT, ENFORCE EACH
SUCH MATERIAL CONTRACT IN ACCORDANCE WITH ITS TERMS, TAKE ALL SUCH ACTION TO
SUCH END AS MAY BE FROM TIME TO TIME REQUESTED BY THE ADMINISTRATIVE AGENT, AND
CAUSE EACH OF ITS SUBSIDIARIES TO DO SO, EXCEPT, IN ANY CASE, WHERE THE FAILURE
TO DO SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(O)           G-I HOLDINGS. UPON THE ADMINISTRATIVE AGENT’S REASONABLE REQUEST,
BUT NOT MORE FREQUENTLY THAN ONCE PER MONTH, MAKE A SENIOR OFFICER OF BMCA
AVAILABLE TO PROVIDE TO THE ADMINISTRATIVE AGENT (I) AN UPDATE OF DEVELOPMENTS
IN (A) THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS, AND (B) ANY PROCEEDINGS RELATED
TO ASSERTED FEDERAL INCOME TAX LIABILITIES IN CONNECTION WITH THE RHONE POULENC
TRANSACTIONS AND (II) ANY INFORMATION RELATING THERETO THAT THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.

 

(P)           REPORTABLE TRANSACTION. BMCA WILL NOTIFY THE ADMINISTRATIVE AGENT
PROMPTLY IN THE EVENT THAT BMCA OR ANY OTHER MEMBER OF THE G-I HOLDINGS TAX
GROUP SPECIFICALLY IDENTIFIES ANY OF THE BORROWINGS OR ADVANCES UNDER THIS
AGREEMENT AS A “REPORTABLE TRANSACTION” ON INTERNAL REVENUE SERVICE FORM 8886
FILED WITH THE U.S. FEDERAL TAX RETURNS FOR PURPOSES OF SECTIONS 6011, 6111 OR
6112 OF THE INTERNAL REVENUE CODE OR THE TREASURY REGULATIONS PROMULGATED
THEREUNDER.

 

(Q)           TAX LIABILITIES. BMCA (I) SHALL IMMEDIATELY INFORM THE LENDERS
WITH RESPECT TO THE RHONE POULENC TRANSACTIONS OF (A) ANY COURT RULING
DETERMINING TAX LIABILITY OR OTHERWISE ADDRESSING THE MERITS OF THE CASE; (B)
ANY PROPOSED OR ACTUAL ASSESSMENT OR DEFICIENCY AS TO WHICH ANY LOAN PARTY OR
ANY MEMBER OF THE G-I HOLDINGS TAX GROUP HAS KNOWLEDGE; OR (C) ANY WRITTEN
DEMAND FOR PAYMENT OF TAXES FROM A TAX AUTHORITY, AND (II) SHALL PROVIDE ANY
INFORMATION AVAILABLE TO THEM AND REASONABLY REQUIRED BY THE LENDERS TO MAKE A
DETERMINATION WITH RESPECT TO THE MATTERS SET FORTH IN SECTION 6.01(H)(I).

 

                SECTION 5.02.      Negative Covenants. So long as any Advance or
any other Obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, BMCA will not, at any time (provided, that until the
consummation of the Merger, compliance with respect to Elk and its Subsidiaries
with the

 

80

--------------------------------------------------------------------------------


 

provisions of this Section 5.02 will not be required, but BMCA will use
commercially reasonable efforts to cause Elk and its Subsidiaries to so comply):

 

(A)           LIENS, ETC. CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY LIEN ON
OR WITH RESPECT TO ANY OF ITS PROPERTIES OF ANY CHARACTER (INCLUDING ACCOUNTS)
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR SIGN OR FILE OR SUFFER TO EXIST, OR
PERMIT ANY OF ITS SUBSIDIARIES TO SIGN OR FILE OR SUFFER TO EXIST, UNDER THE
UNIFORM COMMERCIAL CODE OF ANY JURISDICTION, A FINANCING STATEMENT THAT NAMES
BMCA OR ANY OF ITS SUBSIDIARIES AS DEBTOR, OR SIGN OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO SIGN OR SUFFER TO EXIST, ANY SECURITY AGREEMENT
AUTHORIZING ANY SECURED PARTY THEREUNDER TO FILE SUCH FINANCING STATEMENT, OR
ASSIGN, OR PERMIT ANY OF ITS SUBSIDIARIES TO ASSIGN, ANY ACCOUNTS OR OTHER RIGHT
TO RECEIVE INCOME, EXCEPT:

 

(I)            LIENS CREATED UNDER THE LOAN DOCUMENTS AND LIENS SECURING THE
TERM LOAN FACILITY (AND THE OTHER OBLIGATIONS REFERRED TO THEREIN ENTITLED TO
SHARE IN THE COLLATERAL THEREFOR), THE BRIDGE LOAN FACILITY, THE EXISTING
INDENTURES AND THE SENIOR NOTES;

 

(II)           PERMITTED LIENS;

 

(III)          (A) LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 4.01(P) HERETO, (B) AFTER THE CONSUMMATION OF THE MERGER, CASH
COLLATERAL TO SECURE ANY OUTSTANDING ELK LETTERS OF CREDIT AND (C) ON OR AFTER
THE CLOSING DATE, THE LIENS LISTED ON SCHEDULE 5.02(A)(III) HERETO;

 

(IV)          PURCHASE MONEY LIENS UPON OR IN REAL PROPERTY OR EQUIPMENT
ACQUIRED OR HELD BY BMCA OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY OR EQUIPMENT OR TO SECURE
DEBT INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION, CONSTRUCTION
OR IMPROVEMENT OF ANY SUCH PROPERTY OR EQUIPMENT TO BE SUBJECT TO SUCH LIENS, OR
LIENS EXISTING ON ANY SUCH PROPERTY OR EQUIPMENT AT THE TIME OF ACQUISITION
(OTHER THAN ANY SUCH LIENS CREATED IN CONTEMPLATION OF SUCH ACQUISITION THAT DO
NOT SECURE THE PURCHASE PRICE), OR EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY
OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT, IN EACH CASE, TO THE EXTENT
PERMITTED UNDER SECTION 5.02(B)(III)(B)(I); PROVIDED, HOWEVER, THAT NO SUCH LIEN
SHALL EXTEND TO OR COVER ANY PROPERTY OTHER THAN THE PROPERTY OR EQUIPMENT BEING
ACQUIRED, CONSTRUCTED OR IMPROVED, AND NO SUCH EXTENSION, RENEWAL OR REPLACEMENT
SHALL EXTEND TO OR COVER ANY PROPERTY NOT THERETOFORE SUBJECT TO THE LIEN BEING
EXTENDED, RENEWED OR REPLACED; AND PROVIDED FURTHER THAT THE AGGREGATE PRINCIPAL
AMOUNT OF THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE (IV) SHALL NOT
EXCEED THE AMOUNT PERMITTED WITH RESPECT THERETO UNDER SECTION 5.02(B)(III)(B)
AT ANY TIME OUTSTANDING;

 

(V)           LIENS ARISING IN CONNECTION WITH CAPITALIZED LEASES PERMITTED
UNDER SECTION 5.02(B)(III)(B)(II); PROVIDED, HOWEVER, THAT NO SUCH LIEN SHALL
EXTEND TO OR COVER ANY COLLATERAL OR ASSETS OTHER THAN THE ASSETS SUBJECT TO
SUCH CAPITALIZED LEASES; AND PROVIDED, FURTHER THAT THE AGGREGATE PRINCIPAL
AMOUNT OF

 

81

--------------------------------------------------------------------------------


 

THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE (V) SHALL NOT EXCEED THE
AMOUNT PERMITTED WITH RESPECT THERETO UNDER SECTION 5.02(B)(III)(B) AT ANY TIME
OUTSTANDING;

 

(VI)          LIENS ON FIXED ASSETS TO SECURE DEBT PERMITTED UNDER
SECTION 5.02(B)(III)(B)(III); PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL
AMOUNT OF THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE (VI) SHALL NOT
EXCEED THE AMOUNT PERMITTED WITH RESPECT THERETO UNDER SECTION 5.02(B)(III)(B)
AT ANY TIME OUTSTANDING;

 

(VII)         LIENS ARISING IN CONNECTION WITH SALE-LEASEBACK TRANSACTIONS
PERMITTED UNDER SECTION 5.02(B)(III)(B)(IV); PROVIDED, HOWEVER, THAT NO SUCH
LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL OR ASSETS OTHER THAN THE ASSETS
SUBJECT TO SUCH SALE-LEASEBACK TRANSACTIONS; AND PROVIDED, FURTHER THAT THE
AGGREGATE PRINCIPAL AMOUNT OF THE DEBT SECURED BY LIENS PERMITTED BY THIS
CLAUSE (VII) SHALL NOT EXCEED THE AMOUNT PERMITTED WITH RESPECT THERETO UNDER
SECTION 5.02(B)(III)(B) AT ANY TIME OUTSTANDING;

 

(VIII)        LIENS TO SECURE DEBT PERMITTED UNDER SECTION 5.02(B)(III)(J);

 

(IX)           THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY
CLAUSES (III) THROUGH (VII) ABOVE UPON OR IN THE SAME PROPERTY THERETOFORE
SUBJECT THERETO OR THE REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT INCREASE IN
THE AMOUNT OR CHANGE IN ANY DIRECT OR CONTINGENT OBLIGOR) OF THE DEBT SECURED
THEREBY; PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE DEBT
SECURED BY LIENS PERMITTED BY THIS CLAUSE (IX) (EXCLUDING THE REPLACEMENT,
EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY CLAUSE (III) ABOVE) SHALL NOT
EXCEED THE APPLICABLE AMOUNT PERMITTED WITH RESPECT THERETO UNDER
SECTION 5.02(B)(III)(B) OR (E), AS THE CASE MAY BE, AT ANY TIME OUTSTANDING; AND

 

(X)            LIENS ARISING IN CONNECTION WITH OPERATING LEASES TO THE EXTENT
SUCH OPERATING LEASES ARE OTHERWISE PERMITTED HEREUNDER; PROVIDED, HOWEVER, THAT
NO SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL OR ASSETS OTHER THAN THE
ASSETS SUBJECT TO SUCH OPERATING LEASES.

 

(B)           DEBT. CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY DEBT, EXCEPT:

 

(I)            IN THE CASE OF BMCA, DEBT OWED TO A WHOLLY OWNED SUBSIDIARY OF
BMCA WHICH IS A GUARANTOR;

 

(II)           IN THE CASE OF ANY SUBSIDIARY OF BMCA, DEBT OWED TO BMCA OR TO A
WHOLLY OWNED SUBSIDIARY OF BMCA, PROVIDED THAT, IN EACH CASE, SUCH DEBT SHALL BE
PERMITTED UNDER SECTION 5.02(F); AND

 

82

--------------------------------------------------------------------------------


 

(III)          IN THE CASE OF BMCA AND ITS SUBSIDIARIES,

 

(A)          Debt under this Agreement, the Term Loan Facility, the Existing
Indentures, the Senior Notes, the Bridge Loan Facility and the Elk Letters of
Credit,

 

(B)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance with the provisions of Section 5.04, if applicable (such compliance
to be determined on the basis of the required financial information most
recently delivered to the Administrative Agent and the Lender Parties as though
such Debt had been incurred as of the first day of the fiscal period covered
thereby), (I) Debt secured by Liens permitted by Section 5.02(a)(iv), (II)
Capitalized Leases permitted by Section 5.02(a)(v), (III) Debt secured by Liens
on BMCA’s or any of its Subsidiaries’ fixed assets, and (IV) Debt in respect of
sale-leaseback transactions permitted by Section 5.02(a)(vii), provided,
however, that (i) such Debt incurred pursuant to this Section 5.02(b)(iii)(B)
shall not have scheduled amortization payments prior to the fifth anniversary of
the Closing Date in an aggregate principal amount in any Fiscal Year (together
with the aggregate scheduled amortization payments in any Fiscal Year prior to
the fifth anniversary of the Closing Date of any Debt permitted pursuant to
clauses (C), (E) and (J)) greater than the Amortization Basket, and (ii) Debt
incurred pursuant to this Section 5.02(b)(iii)(B) shall not exceed $200,000,000
in the aggregate during the term of this Agreement,

 

(C)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance with the provisions of Section 5.04, if applicable (such compliance
to be determined on the basis of the required financial information most
recently delivered to the Administrative Agent and the Lender Parties as though
such Debt had been incurred as of the first day of the fiscal period covered
thereby), Debt extending the maturity of, or refunding or refinancing, in whole
or in part (without any increase in the principal amount thereof or any change
in any direct or contingent obligor thereof), any Debt under the 2014 Notes
Indenture, the Bridge Loan Facility, the Term Loan Facility or the Senior Notes,
provided, however, that (x) the terms and conditions of such extending,
refunding or refinancing Debt are market terms and conditions at the time of
such extension, refunding or refinancing, and (y) any security arrangements in
respect of such extended, refunded or refinanced Debt shall be no more onerous
to the Lender Parties than those set forth in the security documentation in
effect at such time; and, provided, further, that there are no remaining
scheduled amortization payments in respect of such

 

83

--------------------------------------------------------------------------------


 

extending, refunding or refinancing Debt prior to December 31, 2012 that is more
onerous than the remaining scheduled amortization prior to December 31, 2012
applicable to the Debt being refinanced; and, that any Net Cash Proceeds
received by BMCA in connection with any refinancing of such Debt and not applied
for such refinancing shall be applied as provided in Section 2.06.

 

(D)          The Surviving Debt and, on or after the Closing Date, the Debt
listed on Schedule 5.02(b)(iii)(D) hereto,

 

(E)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance with the provisions of Section 5.04, if applicable (such compliance
to be determined on the basis of the required financial information most
recently delivered to the Administrative Agent and the Lender Parties as though
such Debt had been incurred as of the first day of the fiscal period covered
thereby), Debt extending the maturity of, or refunding or refinancing, in whole
or in part (without any increase in the principal amount thereof or any change
in any direct or contingent obligor thereof), any Debt described in clause (B)
above and any other Surviving Debt, provided that (x) there are no remaining
scheduled amortization payments in respect of such extending, refunding or
refinancing Debt prior to December 31, 2012 that is more onerous than the
remaining scheduled amortization prior to December 31, 2012, if any, applicable
to the Debt being extended, refunded or refinanced, (y) any security
arrangements in respect of such extended, refunded or refinanced Debt shall be
no more onerous to the Lender Parties than those set forth in the security
documentation in effect at such time, and (z) there are no scheduled
amortization payments of principal in respect of such Debt prior to the fifth
anniversary of the Closing Date in an aggregate principal amount in any Fiscal
Year (together with the aggregated scheduled amortization payments in any Fiscal
Year prior to the fifth anniversary of the Closing Date of any Debt permitted
pursuant to clauses (B) and (C) above and clause (J) below) greater than the
Amortization Basket; provided, however, that the principal amount of such Debt
being extended, refunded or refinanced shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing and the direct and contingent obligors therefor shall
not be changed as a result of or in connection with such extension, refunding or
refinancing,

 

(F)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance, with the provisions of Section 5.04, if applicable (such compliance
to be determined on the basis of the required financial information most
recently delivered to the Administrative Agent and the

 

84

--------------------------------------------------------------------------------


 

Lender Parties as though such Debt had been incurred as of the first day of the
fiscal period covered thereby), unsecured, subordinated Debt owing to G-I
Holdings or BMCA Holdings; provided, however, that no payments shall be made
with respect to Debt permitted under this clause (F) unless after giving effect
to each such payment, the Available Liquidity (as certified to the
Administrative Agent by a Responsible Financial Officer of BMCA) shall be least
$25,000,000,

 

(G)           Debt consisting of surety bonds or similar instruments in favor of
government agencies in connection with workers’ compensation liabilities, taxes,
assessments or other obligations, provided, however, that such Debt is incurred
in the ordinary course of business,

 

(H)          Debt of any entity acquired by BMCA or its Subsidiaries in
accordance with the terms hereof so long as (i) such Debt was incurred prior to
such acquisition (and not in connection with or contemplation of, such
acquisition), (ii) both before and after giving effect to such acquisition, no
Default or Event of Default shall exist, and (iii) such Debt has no additional
direct, indirect or contingent obligor,

 

(I)            Debt of any Loan Party consisting of Contingent Obligations in
respect of Debt of other Loan Parties, so long as such other Loan Parties are
permitted to incur such Debt hereunder,

 

(J)            So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance, with the provisions of Section 5.04, if applicable (such compliance
to be determined on the basis of the required financial information most
recently delivered to the Administrative Agent and the Lender Parties as though
such Debt had been incurred as of the first day of the fiscal period covered
thereby), Debt ranked junior (in respect of any Liens securing such Debt, which
Liens shall be ranked junior to the Liens securing this Revolving Credit
Facility) , provided, however, that there are no scheduled amortization payments
of principal in respect of such Debt prior to the fifth anniversary of the
Closing Date in an aggregate principal amount in any Fiscal Year (together with
the aggregated scheduled amortization payments in any Fiscal Year prior to the
fifth anniversary of the Closing Date of any Debt permitted pursuant to clauses
(B), (C) and (E) above) greater than the Amortization Basket, and

 

(K)          At any time prior to the thirtieth Business Day after the date of
the Merger, the Elk Private Notes.

 

(C)           CHANGE IN NATURE OF BUSINESS. MAKE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE, ANY MATERIAL CHANGE IN THE NATURE OF ITS BUSINESS AS
CARRIED ON AT THE DATE HEREOF (OTHER

 

85

--------------------------------------------------------------------------------


 

THAN AS A RESULT OF AN INVESTMENT PERMITTED BY SECTION 5.02(F)(VII)(B) INVOLVING
COMPLEMENTARY LINES OF BUSINESS).

 

(D)           MERGERS, ETC. OTHER THAN PURSUANT TO THE MERGER, MERGE INTO OR
CONSOLIDATE WITH ANY PERSON OR PERMIT ANY PERSON TO MERGE INTO IT, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO, EXCEPT THAT:

 

(I)            ANY SUBSIDIARY OF BMCA MAY MERGE INTO OR CONSOLIDATE WITH ANY
OTHER SUBSIDIARY OF BMCA, PROVIDED, HOWEVER, THAT, IN THE CASE OF ANY SUCH
MERGER OR CONSOLIDATION, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL
BE A WHOLLY OWNED SUBSIDIARY OF BMCA, AND, PROVIDED FURTHER THAT, IN THE CASE OF
ANY SUCH MERGER OR CONSOLIDATION TO WHICH A GUARANTOR IS A PARTY, THE PERSON
FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A GUARANTOR;

 

(II)           IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER
SECTION 5.02(F), ANY SUBSIDIARY OF BMCA MAY MERGE INTO OR CONSOLIDATE WITH ANY
OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT;
PROVIDED, HOWEVER, THAT (X) THE PERSON SURVIVING SUCH MERGER SHALL BE A WHOLLY
OWNED DIRECT OR INDIRECT SUBSIDIARY OF BMCA AND (Y) IN THE CASE OF ANY SUCH
MERGER OR CONSOLIDATION TO WHICH A GUARANTOR IS A PARTY, THE PERSON FORMED BY
SUCH MERGER OR CONSOLIDATION SHALL BE A GUARANTOR;

 

(III)          IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION PERMITTED UNDER
SECTION 5.02(E) (OTHER THAN CLAUSE (II) THEREOF), ANY SUBSIDIARY OF BMCA MAY
MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT; AND

 

(IV)          ANY OF BMCA’S SUBSIDIARIES MAY MERGE INTO BMCA; PROVIDED THAT THE
PERSON SURVIVING SUCH MERGER SHALL BE BMCA.

 

provided, however, that in each case, immediately before and after giving effect
thereto, no Event of Default shall have occurred and be continuing and, in the
case of any such merger to which BMCA is a party, BMCA is the surviving
corporation.

 

(E)           SALES, ETC., OF ASSETS. SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF, OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF, ANY ASSETS, OR GRANT ANY OPTION OR OTHER RIGHT TO PURCHASE, LEASE OR
OTHERWISE ACQUIRE ANY ASSETS, EXCEPT:

 

(I)            CERTAIN PERMITTED DISPOSITIONS;

 

(II)           IN A TRANSACTION AUTHORIZED BY SECTION 5.02(D) (OTHER THAN
SUBSECTION (III) THEREOF) OR SECTION 5.02(F);

 

(III)          THE SALE OF ANY (X) ASSET IDENTIFIED ON SCHEDULE 5.02(E) HERETO
(SUCH ASSETS BEING “EXCLUDED ASSETS”) OR (Y) ANY OTHER ASSETS IN ANY FISCAL YEAR
BY BMCA OR ANY SUBSIDIARY, THE FAIR MARKET VALUE OF WHICH IS NOT GREATER THAN
$100,000,000; PROVIDED, HOWEVER, THAT ANY UNUSED PORTION THEREOF MAY BE CARRIED
FORWARD TO ANY SUCCEEDING YEAR, AND PROVIDED FURTHER THAT THE FAIR MARKET VALUE
OF

 

86

--------------------------------------------------------------------------------


 

ALL ASSETS SOLD BY BMCA OR ANY SUBSIDIARY DURING THE TERM OF THIS AGREEMENT
SHALL IN NO EVENT BE GREATER THAN $300,000,000 IN THE AGGREGATE (THE FOREGOING
ASSET SALES DESCRIBED IN CLAUSES (X) AND (Y) ABOVE BEING COLLECTIVELY,
“PERMITTED ASSET SALES”) SO LONG AS IN EACH CASE (A) THE TERMS OF ANY SUCH SALE
SHALL BE COMMERCIALLY REASONABLE, (B) THE PURCHASE PRICE PAID TO BMCA OR SUCH
SUBSIDIARY FOR SUCH ASSET SHALL BE NO LESS THAN THE FAIR MARKET VALUE OF SUCH
ASSET AT THE TIME OF SUCH SALE AND (C) AT LEAST 66 2/3% OF THE PURCHASE PRICE
FOR SUCH ASSET SHALL BE PAID TO BMCA OR SUCH SUBSIDIARY SOLELY IN CASH;

 

(IV)          SALES BY MEANS OF A LEASE OR SUBLEASE OF PROPERTY OF BMCA OR ANY
OF ITS SUBSIDIARIES, SO LONG AS (X) SUCH TRANSACTION IS PERMITTED PURSUANT TO
SECTION 5.02(B) AND (Y) BMCA OR SUCH SUBSIDIARY CONTINUES TO REFLECT OWNERSHIP
OF SUCH PROPERTY IN ITS FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP;

 

(V)           ASSIGNMENTS AND LICENSES OF INTELLECTUAL PROPERTY OF BMCA AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; AND

 

(VI)          DISPOSITIONS OF PROPERTY NOT TO EXCEED AN AGGREGATE FAIR MARKET
VALUE OF $10,000,000 IN THE AGGREGATE, WHICH IN THE COMMERCIALLY REASONABLE
OPINION OF BMCA OR SUCH SUBSIDIARY, AND CONSISTENT WITH HISTORIC BUSINESS
PRACTICE, IS OBSOLETE;

 

provided that in the case of sales of assets pursuant to clauses (i), (iii),
(iv), and (vi) above, BMCA shall, on the date of receipt by any Loan Party or
any of its Subsidiaries of the Net Cash Proceeds from such sale, prepay the
Advances pursuant to, to the extent and in the amount and order of priority set
forth in, Section 2.06(b), as specified therein.

 

(F)            INVESTMENTS IN OTHER PERSONS. MAKE OR HOLD, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY PERSON, EXCEPT:

 

(I)            (A) EQUITY INVESTMENTS BY BMCA AND ITS SUBSIDIARIES IN THEIR
SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF, (B) ADDITIONAL INVESTMENTS IN LOAN
PARTIES AND (C) ADDITIONAL INVESTMENTS BY SUBSIDIARIES OF BMCA THAT ARE NOT LOAN
PARTIES IN OTHER SUCH SUBSIDIARIES;

 

(II)           SO LONG AS (1) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING (BOTH AT THE TIME OF SUCH INVESTMENT AND AFTER GIVING PRO FORMA
EFFECT THERETO), AND (2) AFTER GIVING EFFECT TO SUCH INVESTMENT THE AVAILABLE
LIQUIDITY (AS CERTIFIED TO THE ADMINISTRATIVE AGENT BY A RESPONSIBLE FINANCIAL
OFFICER OF BMCA) SHALL EQUAL OR EXCEED THE SPECIFIED LIQUIDITY AMOUNT,
INVESTMENTS IN NON-RECOURSE SUBSIDIARIES OR ANY OTHER PERSONS THAT ARE NOT LOAN
PARTIES, EXCLUDING G-I HOLDINGS AND BMCA HOLDINGS (COLLECTIVELY, “PERMITTED
ADVANCES”);

 

(III)          LOANS AND ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF THE
BUSINESS OF BMCA AND ITS SUBSIDIARIES AS PRESENTLY CONDUCTED IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $2,500,000 AT ANY TIME OUTSTANDING;

 

87

--------------------------------------------------------------------------------


 

(IV)          INVESTMENTS BY BMCA AND ITS SUBSIDIARIES IN CASH EQUIVALENTS;

 

(V)           INVESTMENTS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 4.01(S) HERETO;

 

(VI)          INVESTMENTS BY BMCA IN HEDGE AGREEMENTS TO THE EXTENT PERMITTED
UNDER SECTION 5.02(S);

 

(VII)         THE PURCHASE OR OTHER ACQUISITION (A “PERMITTED ACQUISITION”) OF
ALL OF THE EQUITY INTERESTS IN, OR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY AND
ASSETS OF, ANY PERSON THAT, UPON THE CONSUMMATION THEREOF, WILL BE WHOLLY OWNED
DIRECTLY BY BMCA OR ONE OR MORE OF ITS WHOLLY OWNED SUBSIDIARIES (INCLUDING AS A
RESULT OF A MERGER OR CONSOLIDATION); PROVIDED THAT, WITH RESPECT TO EACH
PURCHASE OR OTHER ACQUISITION MADE PURSUANT TO THIS CLAUSE (VII):

 

(A)          any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

 

(B)           the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be (a)
substantially the same lines of business as, or (b) lines of business
complementary to, one or more of the principal businesses of BMCA and its
Subsidiaries in the ordinary course;

 

(C)           such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to result in a
Material Adverse Change (as determined in good faith by the board of directors
(or the persons performing similar functions) of BMCA or such Subsidiary if the
board of directors is otherwise approving such transaction;

 

(D)          (1) immediately before and immediately after giving pro forma
effect to any such Permitted Acquisition, no Default or Event of Default shall
have occurred and be continuing, (2) immediately after giving effect to such
purchase or other acquisition, the Available Liquidity (as certified to the
Administrative Agent by a Responsible Financial Officer of BMCA) shall equal or
exceed the Specified Liquidity Amount, and (3) BMCA and its Subsidiaries shall
be in pro forma compliance with the covenant set forth in Section 5.04, if
applicable (each of (1), (2) and (3) above to be determined on the basis of the
required financial information most recently delivered to the Administrative
Agent and the Lender Parties as though such purchase or other acquisition had
been consummated as of the first day of the fiscal period covered thereby); and

 

(E)           BMCA shall have delivered to the Administrative Agent, on behalf
of the Lender Parties, at least three Business Days prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and

 

88

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this clause (vii) have been satisfied or
will be satisfied on or prior to the consummation of such Permitted Acquisition;

 

provided, however, that the property and assets so purchased or acquired shall
not be considered to be Eligible Collateral until so determined by the
Administrative Agent and the Collateral Monitoring Agent after the performance
of due diligence with results reasonably satisfactory to the Administrative
Agent and the Collateral Monitoring Agent applying their customary criteria for
determining eligibility;

 

(VIII)        INVESTMENTS IN ANY “STRATEGIC ALLIANCE” JOINT MARKETING
ARRANGEMENT, PROVIDED THAT SUCH INVESTMENTS DO NOT EXCEED $10,000,000 IN THE
AGGREGATE FOR ANY FISCAL YEAR;

 

(IX)           (A) INVESTMENTS CONSISTING OF INITIAL G-I HOLDINGS LETTERS OF
CREDIT OR SUBSTITUTIONS THEREOF (AS DESCRIBED IN, AND SUBJECT TO SECTION
5.02(G)) AND (B) SUBJECT TO SECTION 5.02(G), INVESTMENTS CONSISTING OF FUTURE
G-I LETTERS OF CREDIT AND RENEWALS THEREOF;

 

(X)            SO LONG AS THE PROVISIONS OF SECTION 5.02(G) ARE SATISFIED
(DETERMINED AS IF SUCH INVESTMENT WERE A PAYMENT, DIVIDEND OR DISTRIBUTION
DESCRIBED IN SECTION 5.02(G)), INVESTMENTS (OTHER THAN INVESTMENTS DESCRIBED IN
CLAUSE (IX) ABOVE) IN G-I HOLDINGS AND BMCA HOLDINGS; AND

 

(XI)           THE PURCHASE OF THE REMAINING OUTSTANDING SHARES OF ELK PURSUANT
TO THE MERGER OR OTHERWISE.

 

(G)           RESTRICTED PAYMENTS. DECLARE OR PAY ANY DIVIDENDS, PURCHASE,
REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY OF ITS EQUITY
INTERESTS NOW OR HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO ITS STOCKHOLDERS,
PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF) AS SUCH, MAKE ANY
DISTRIBUTION OF ASSETS, EQUITY INTERESTS, OBLIGATIONS OR SECURITIES TO ITS
STOCKHOLDERS, PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF) AS SUCH OR
ISSUE OR SELL ANY EQUITY INTERESTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY
OF THE FOREGOING, OR PERMIT ANY OF ITS SUBSIDIARIES TO PURCHASE, REDEEM, RETIRE,
DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY EQUITY INTERESTS IN BMCA OR TO ISSUE
OR SELL ANY EQUITY INTERESTS THEREIN, EXCEPT THAT, SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF ANY ACTION
DESCRIBED BELOW OR WOULD RESULT THEREFROM:

 

(I)            BMCA MAY DECLARE AND PAY DIVIDENDS AND DISTRIBUTIONS PAYABLE ONLY
IN COMMON STOCK OF BMCA;

 

(II)           ANY SUBSIDIARY OF BMCA MAY (A) DECLARE AND PAY CASH DIVIDENDS TO
BMCA, (B) DECLARE AND PAY CASH DIVIDENDS TO ANY OTHER WHOLLY OWNED SUBSIDIARY OF
BMCA OF WHICH IT IS A SUBSIDIARY, AND (C) ACCEPT CAPITAL CONTRIBUTIONS FROM ITS
PARENT TO THE EXTENT PERMITTED UNDER SECTION 5.02(F);

 

89

--------------------------------------------------------------------------------


 

(III)          SO LONG AS (A) BOTH AT THE TIME OF SUCH PAYMENT, DIVIDEND OR
OTHER DISTRIBUTION AND AFTER GIVING PRO FORMA EFFECT THERETO, NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (B) AFTER GIVING EFFECT TO
SUCH PAYMENT, DIVIDEND OR OTHER DISTRIBUTION, THE AVAILABLE LIQUIDITY (AS
CERTIFIED TO THE ADMINISTRATIVE AGENT BY A RESPONSIBLE FINANCIAL OFFICER OF
BMCA) SHALL EQUAL OR EXCEED (I) SO LONG AS, SUBSTANTIALLY SIMULTANEOUSLY WITH
SUCH PAYMENT, DIVIDEND OR OTHER DISTRIBUTION, A LOAN OR CONTRIBUTION IN AN EQUAL
AMOUNT IS MADE TO BMCA, $25,000,000 OR (II) OTHERWISE, THE SPECIFIED LIQUIDITY
AMOUNT (TO BE DETERMINED ON THE BASIS OF THE REQUIRED FINANCIAL INFORMATION MOST
RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES AS THOUGH
SUCH PAYMENT, DIVIDEND OR OTHER DISTRIBUTION HAD BEEN MADE AS OF THE FIRST DAY
OF THE FISCAL PERIOD COVERED THEREBY), BMCA SHALL BE PERMITTED TO MAKE PAYMENTS,
DIVIDENDS OR OTHER DISTRIBUTIONS TO G-I HOLDINGS AND BMCA HOLDINGS CORPORATION
IN ANY CALENDAR YEAR, AND

 

(IV)          INVESTMENTS CONSISTING OF THE INITIAL G-I HOLDINGS LETTERS OF
CREDIT, OR ANY SUBSTITUTION OF SUCH INITIAL G-I HOLDINGS LETTER OF CREDIT
(SIMULTANEOUSLY WITH THE CANCELLATION, EXPIRATION OR OTHER TERMINATION OF SUCH
INITIAL G-I HOLDINGS LETTER OF CREDIT) FOR A CONTRIBUTION OF CASH OR THE POSTING
OF A BOND OR SIMILAR INSTRUMENT BY ANY LOAN PARTY SOLELY TO THE EXTENT THAT
CASH, BOND OR SIMILAR INSTRUMENT IS USED TO SECURE PAYMENT FOR THE SAME
OBLIGATION (AND FOR THE BENEFIT OF THE SAME BENEFICIARY) AS SUCH INITIAL G-I
HOLDINGS LETTER OF CREDIT SO SUBSTITUTED.

 

(H)           AMENDMENTS OF CONSTITUTIVE DOCUMENTS. AMEND, OR PERMIT ANY OF ITS
SUBSIDIARIES TO AMEND, ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHER
CONSTITUTIVE DOCUMENTS OTHER THAN AMENDMENTS THAT COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(I)            ACCOUNTING CHANGES. MAKE OR PERMIT, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE OR PERMIT, ANY CHANGE IN (I) ACCOUNTING POLICIES OR
REPORTING PRACTICES, EXCEPT AS REQUIRED OR PERMITTED BY GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, OR (II) SUCH PERSON’S FISCAL YEAR.

 

(J)            PREPAYMENTS, ETC., OF DEBT. PREPAY, REDEEM, PURCHASE, DEFEASE,
EXCHANGE OR OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY
MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF, ANY DEBT
(EACH, A “PREPAYMENT”), EXCEPT (I) THE PREPAYMENT OF THE ADVANCES IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, (II) THE MANDATORY PREPAYMENT OF DEBT UNDER
THE TERM LOAN FACILITY IN ACCORDANCE WITH THE TERMS THEREOF, (III) THE REPAYMENT
OF DEBT UNDER THE BRIDGE LOAN FACILITY WITH THE PROCEEDS OF THE ISSUANCE OF THE
SENIOR NOTES AND THE MANDATORY PREPAYMENT OF DEBT UNDER THE BRIDGE LOAN FACILITY
IN ACCORDANCE WITH THE TERMS THEREOF, (IV) AFTER THE CONSUMMATION OF THE MERGER,
PREPAYMENT OF ANY DEBT OF ELK OR ANY OF ITS SUBSIDIARIES, (V) PREPAYMENT OF THE
RESPECTIVE DEBT WITH PROCEEDS OF A REFINANCING OF SUCH DEBT PERMITTED UNDER
SECTION 5.02(B), (VI) REGULARLY SCHEDULED OR REQUIRED REPAYMENTS OR REDEMPTIONS
OF SURVIVING DEBT, AND (VII) SO LONG AS, IN EACH CASE, BOTH AT THE TIME OF SUCH
PAYMENT AND AFTER GIVING PRO FORMA EFFECT THERETO, (X) NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND (Y) AFTER GIVING EFFECT TO
SUCH TRANSACTION, THE AVAILABLE LIQUIDITY (AS CERTIFIED TO THE ADMINISTRATIVE
AGENT BY A RESPONSIBLE FINANCIAL OFFICER OF BMCA) SHALL EQUAL OR EXCEED (A) IN
THE CASE OF ANY PREPAYMENT OF DEBT OWING TO G-I HOLDINGS OR BMCA HOLDINGS
CORPORATION, $25,000,000 OR (B) OTHERWISE, THE SPECIFIED LIQUIDITY AMOUNT,
PREPAYMENT OF ANY DEBT (“PERMITTED DEBT REPURCHASES”); OR, IF THE LOAN PARTIES,
THE

 

90

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR THE LENDERS WILL BE MATERIALLY AND ADVERSELY AFFECTED
THEREBY, AMEND, MODIFY OR CHANGE IN ANY MATERIAL MANNER ANY TERM OR CONDITION OF
ANY SURVIVING DEBT OR SUBORDINATED DEBT, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO
ANY OF THE FOREGOING OTHER THAN TO PREPAY ANY DEBT PAYABLE TO BMCA OR ANY OTHER
LOAN PARTY.

 

(K)           AMENDMENT, ETC., OF THE TAX AGREEMENT. EXCEPT TO THE EXTENT SUCH
ACTION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
CANCEL OR TERMINATE THE TAX AGREEMENT OR CONSENT TO OR ACCEPT ANY CANCELLATION
OR TERMINATION THEREOF, AMEND, MODIFY OR CHANGE IN ANY MANNER ANY TERM OR
CONDITION OF ANY THE TAX AGREEMENT OR GIVE ANY CONSENT, WAIVER OR APPROVAL
THEREUNDER, WAIVE ANY DEFAULT UNDER OR ANY BREACH OF ANY TERM OR CONDITION OF
THE TAX AGREEMENT, AGREE IN ANY MANNER TO ANY OTHER AMENDMENT, MODIFICATION OR
CHANGE OF ANY TERM OR CONDITION OF THE TAX AGREEMENT OR TAKE ANY OTHER ACTION IN
CONNECTION WITH THE TAX AGREEMENT THAT WOULD IMPAIR THE VALUE OF THE INTEREST OR
RIGHTS OF ANY LOAN PARTY THEREUNDER OR THAT WOULD IMPAIR THE RIGHTS OR INTERESTS
OF ANY AGENT OR ANY LENDER PARTY, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF
THE FOREGOING.

 

(L)            NEGATIVE PLEDGE. ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT PROHIBITING OR
CONDITIONING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ANY OF ITS PROPERTY OR
ASSETS EXCEPT (I) IN FAVOR OF THE SECURED PARTIES OR (II) IN CONNECTION WITH
(A) ANY SURVIVING DEBT, OR (B) THE TERM LOAN FACILITY OR (C) THE SENIOR NOTES
INDENTURE, OR (D) THE BRIDGE LOAN FACILITY, (E) ANY PURCHASE MONEY DEBT
PERMITTED BY SECTION 5.02(B)(III)(B) SOLELY TO THE EXTENT THAT THE AGREEMENT OR
INSTRUMENT GOVERNING SUCH DEBT PROHIBITS A LIEN ON THE PROPERTY ACQUIRED WITH
THE PROCEEDS OF SUCH DEBT, OR (F) ANY CAPITALIZED LEASE PERMITTED BY
SECTION 5.02(B)(III)(B) SOLELY TO THE EXTENT THAT SUCH CAPITALIZED LEASE
PROHIBITS A LIEN ON THE PROPERTY SUBJECT THERETO.

 

(M)          PARTNERSHIPS, ETC. BECOME A GENERAL PARTNER IN ANY GENERAL OR
LIMITED PARTNERSHIP OR JOINT VENTURE, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO
SO, OTHER THAN ANY SUBSIDIARY THE SOLE ASSETS OF WHICH CONSIST OF ITS INTEREST
IN SUCH PARTNERSHIP OR JOINT VENTURE.

 

(N)           SPECULATIVE TRANSACTIONS. ENGAGE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENGAGE, IN ANY TRANSACTION INVOLVING COMMODITY OPTIONS OR
FUTURES CONTRACTS OR ANY SIMILAR SPECULATIVE TRANSACTIONS.

 

(O)           CAPITAL EXPENDITURES. MAKE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, ANY CAPITAL EXPENDITURES THAT WOULD CAUSE THE AGGREGATE OF ALL SUCH
CAPITAL EXPENDITURES MADE BY BMCA AND ITS SUBSIDIARIES, IN ANY CALENDAR YEAR
COMMENCING WITH CALENDAR YEAR 2007, TO EXCEED THE SUM OF (A) IN CALENDAR YEAR
2007, $125,000,000, AND IN EACH CALENDAR YEAR THEREAFTER, $150,000,000 (THE
“BASE CAPEX BASKET”), PLUS (B) IN EACH CALENDAR YEAR THE AMOUNT (IF ANY) OF THE
BASE CAPEX BASKET WHICH WAS NOT USED DURING ANY PRECEDING CALENDAR YEAR UP TO A
MAXIMUM CARRY-OVER UNDER THIS CLAUSE (B) OF $75,000,000 PLUS (C) IN EACH
CALENDAR YEAR, SUCH ADDITIONAL AMOUNT THAT AFTER GIVING EFFECT TO SUCH CAPITAL
EXPENDITURE MADE PURSUANT TO THIS CLAUSE (C), THE AVAILABLE LIQUIDITY SHALL
EQUAL OR EXCEED THE SPECIFIED LIQUIDITY AMOUNT.

 

(P)           FORMATION OF SUBSIDIARIES. ORGANIZE OR INVEST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO ORGANIZE OR INVEST, IN ANY NEW SUBSIDIARY EXCEPT AS
PERMITTED UNDER SECTION 5.02(F).

 

91

--------------------------------------------------------------------------------


 

(Q)           PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES. DIRECTLY OR
INDIRECTLY, ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT OR ARRANGEMENT LIMITING THE ABILITY
OF ANY OF ITS SUBSIDIARIES TO DECLARE OR PAY DIVIDENDS OR OTHER DISTRIBUTIONS IN
RESPECT OF ITS EQUITY INTERESTS OR REPAY OR PREPAY ANY DEBT OWED TO, MAKE LOANS
OR ADVANCES TO, OR OTHERWISE TRANSFER ASSETS TO OR INVEST IN, BMCA OR ANY
SUBSIDIARY OF BMCA (WHETHER THROUGH A COVENANT RESTRICTING DIVIDENDS, LOANS,
ASSET TRANSFERS OR INVESTMENTS, A FINANCIAL COVENANT OR OTHERWISE), EXCEPT
(I) THE LOAN DOCUMENTS, (II) THE TERM LOAN FACILITY, (III) THE SENIOR NOTES
INDENTURE, (IV) THE BRIDGE LOAN FACILITY AND (V) ANY AGREEMENT OR INSTRUMENT
EVIDENCING SURVIVING DEBT.

 

(R)            AMENDMENT, ETC., OF MATERIAL CONTRACTS. EXCEPT TO THE EXTENT SUCH
ACTION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
CANCEL OR TERMINATE ANY MATERIAL CONTRACT OR CONSENT TO OR ACCEPT ANY
CANCELLATION OR TERMINATION THEREOF, AMEND OR OTHERWISE MODIFY ANY MATERIAL
CONTRACT OR GIVE ANY CONSENT, WAIVER OR APPROVAL THEREUNDER, WAIVE ANY DEFAULT
UNDER OR BREACH OF ANY MATERIAL CONTRACT, AGREE IN ANY MANNER TO ANY OTHER
AMENDMENT, MODIFICATION OR CHANGE OF ANY TERM OR CONDITION OF ANY MATERIAL
CONTRACT OR TAKE ANY OTHER ACTION IN CONNECTION WITH ANY MATERIAL CONTRACT THAT
WOULD IMPAIR THE VALUE OF THE INTEREST OR RIGHTS OF ANY LOAN PARTY THEREUNDER OR
THAT WOULD IMPAIR THE INTEREST OR RIGHTS OF ANY AGENT OR ANY LENDER PARTY, OR
PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING.

 

(S)           HEDGE AGREEMENTS. BECOME A PARTY TO ANY HEDGE AGREEMENTS OTHER
THAN NON-SPECULATIVE HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE TO HEDGE AGAINST
FLUCTUATIONS IN INTEREST RATES, COMMODITY PRICES AND FOREIGN EXCHANGE RATES.

 

SECTION 5.03.      Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, BMCA will furnish to the Agents and the Lender Parties;
provided, however, that the financial statements required to be delivered by
BMCA pursuant to clauses (b) and (c) below and the reports and statements
required to be delivered by BMCA pursuant to clause (g) below shall be deemed to
have been delivered on the date on which such reports containing such financial
statements or other materials are posted on the SEC’s website on the internet at
“www.sec.gov”; provided, further, that BMCA shall deliver paper copies of such
financial statements or other materials to any Lender who so requests until BMCA
receives written notice from such Lender to cease delivering paper copies:

 

(A)           DEFAULT NOTICE. AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO
DAYS AFTER THE OCCURRENCE OF EACH DEFAULT OR ANY EVENT, DEVELOPMENT OR
OCCURRENCE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT CONTINUING ON THE
DATE OF SUCH STATEMENT, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OF BMCA
SETTING FORTH DETAILS OF SUCH DEFAULT AND THE ACTION THAT BMCA HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO.

 

(B)           ANNUAL FINANCIALS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 95
DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE ANNUAL AUDIT REPORT FOR
SUCH YEAR FOR BMCA AND ITS SUBSIDIARIES, INCLUDING THEREIN A CONSOLIDATED
BALANCE SHEET OF BMCA AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
A CONSOLIDATED STATEMENT OF INCOME AND A CONSOLIDATED STATEMENT OF CASH FLOWS OF
BMCA AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH CASE

 

92

--------------------------------------------------------------------------------


 

ACCOMPANIED BY AN OPINION ACCEPTABLE TO THE ADMINISTRATIVE AGENT OF ERNST &
YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH (I) A SCHEDULE, CERTIFIED
BY A RESPONSIBLE FINANCIAL OFFICER OF BMCA, IN FORM REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT SETTING FORTH (X) THE INTEREST COVERAGE RATIO FOR SUCH
FISCAL YEAR, (Y) THE CAPITAL EXPENDITURES FOR SUCH FISCAL YEAR, AND (Z) THE
COMPUTATIONS USED BY BMCA IN DETERMINING COMPLIANCE WITH THE COVENANT CONTAINED
IN SECTION 5.04, WHEN APPLICABLE, PROVIDED THAT IN THE EVENT OF ANY CHANGE IN
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED IN THE PREPARATION OF SUCH
FINANCIAL STATEMENTS, BMCA SHALL ALSO PROVIDE, IF NECESSARY FOR THE
DETERMINATION OF ANY OF (W), (X), (Y) OR (Z) ABOVE, A STATEMENT OF
RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP AND (II) A
CERTIFICATE OF A RESPONSIBLE FINANCIAL OFFICER OF BMCA STATING THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE ACTION THAT BMCA
HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO.

 

(C)           QUARTERLY FINANCIALS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
50 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR
(I) SO LONG AS BMCA IS A REPORTING COMPANY UNDER THE SECURITIES ACT OF 1934, AS
AMENDED (A “REPORTING COMPANY”), A COPY OF BMCA’S FORM 10-Q FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION FOR EACH SUCH FISCAL QUARTER AND (II) IF BMCA
IS NOT A REPORTING COMPANY AT SUCH TIME, THEN BMCA SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT THE UNAUDITED CONSOLIDATED BALANCE SHEET OF BMCA AND ITS
SUBSIDIARIES AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER AND THE PORTION OF THE
FISCAL YEAR THROUGH END OF SUCH FISCAL QUARTER, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE CORRESPONDING PERIOD
IN THE PREVIOUS FISCAL YEAR, IN EACH CASE DULY CERTIFIED (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS) BY A RESPONSIBLE FINANCIAL OFFICER OF BMCA AS HAVING
BEEN PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (1) A CERTIFICATE OF SAID
OFFICER STATING THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE
THEREOF AND THE ACTION THAT BMCA HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT
THERETO, AND (2) A SCHEDULE TO SUCH CERTIFICATE IN FORM REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT SETTING FORTH (Y) THE INTEREST COVERAGE RATIO FOR
THE FOUR FISCAL QUARTERS OF BMCA ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER,
AND (Z) THE COMPUTATIONS USED BY BMCA IN DETERMINING COMPLIANCE WITH THE
COVENANT CONTAINED IN SECTION 5.04, WHEN APPLICABLE, PROVIDED THAT IN THE EVENT
OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED IN THE
PREPARATION OF SUCH FINANCIAL STATEMENTS, BMCA SHALL ALSO PROVIDE, IF NECESSARY
FOR THE DETERMINATION OF ANY OF (X), (Y) OR (Z) ABOVE, A STATEMENT OF
RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP.

 

(D)           MONTHLY FINANCIALS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
(I) 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL
YEAR, (II) 60 DAYS AFTER THE END OF THE LAST QUARTER OF EACH FISCAL YEAR, AND
(III) 30 DAYS AFTER THE END OF EACH OTHER FISCAL MONTH OF BMCA, A CONSOLIDATED
BALANCE SHEET OF BMCA AND ITS SUBSIDIARIES AS OF THE END OF SUCH MONTH AND A
CONSOLIDATED STATEMENT OF INCOME AND A CONSOLIDATED STATEMENT OF CASH FLOWS OF
BMCA AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS
MONTH AND ENDING WITH THE END OF SUCH MONTH AND A CONSOLIDATED STATEMENT OF
INCOME AND A CONSOLIDATED STATEMENT OF CASH FLOWS OF BMCA AND ITS SUBSIDIARIES
FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH
THE END OF SUCH MONTH, SETTING FORTH IN EACH CASE IN

 

93

--------------------------------------------------------------------------------


 

COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING MONTH OF THE
PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL AND DULY CERTIFIED BY A
RESPONSIBLE FINANCIAL OFFICER OF BMCA.

 

(E)           BUSINESS PLANS AND ANNUAL FORECASTS. AS SOON AS AVAILABLE AND IN
ANY EVENT NOT LATER THAN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, AN ANNUAL
BUSINESS PLAN AND FORECASTS PREPARED BY MANAGEMENT OF BMCA, IN FORM SATISFACTORY
TO THE ADMINISTRATIVE AGENT, OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW
STATEMENTS AND PROJECTED BORROWING BASE AVAILABILITY ON A MONTHLY BASIS FOR THE
FISCAL YEAR IMMEDIATELY FOLLOWING SUCH FISCAL YEAR, TOGETHER WITH NARRATIVES
OUTLINING THE MATERIAL OPERATING, INVESTING AND FINANCING ASSUMPTIONS
INCORPORATED IN SUCH FORECASTS.

 

(F)            TAX AND ASBESTOS LITIGATION REPORTS. PROMPTLY UPON THE OCCURRENCE
OF A MATERIAL EVENT IN CONNECTION WITH (I) ANY TAX PROCEEDING INVOLVING, OR ANY
FEDERAL INCOME TAX LIABILITY, CONTINGENT OR ACTUAL, OF BMCA, ANY LOAN PARTY, OR
ANY OTHER MEMBER OF THE G-I HOLDINGS TAX GROUP, IN CONNECTION WITH OR ARISING
OUT OF THE RHONE POULENC TRANSACTIONS AND (II) ASBESTOS LITIGATION INVOLVING
BMCA OR ANY OF ITS SUBSIDIARIES, PROVIDE A SUMMARY IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF SUCH EVENT.

 

(G)           LITIGATION. PROMPTLY AFTER BMCA BECOMES AWARE OF THE COMMENCEMENT
THEREOF, NOTICE OF ALL ACTIONS, SUITS, INVESTIGATIONS, LITIGATION AND
PROCEEDINGS BEFORE ANY GOVERNMENTAL AUTHORITY AFFECTING ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OF THE TYPE DESCRIBED IN SECTION 4.01(F), AND PROMPTLY AFTER
THE OCCURRENCE THEREOF, NOTICE OF ANY MATERIAL ADVERSE CHANGE IN THE STATUS OR
THE FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OF THE
DISCLOSED LITIGATION FROM THAT DESCRIBED ON SCHEDULE 4.01(F) HERETO.

 

(H)           SECURITIES REPORTS. PROMPTLY AFTER THE SENDING OR FILING THEREOF,
COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS AND REPORTS THAT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES SENDS TO ITS STOCKHOLDERS AND ARE PUBLICLY
AVAILABLE, AND COPIES OF ALL REGULAR, PERIODIC AND SPECIAL REPORTS, AND ALL
REGISTRATION STATEMENTS, THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES FILES
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT
MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL SECURITIES EXCHANGE.

 

(I)            CREDITOR REPORTS. PROMPTLY AFTER THE FURNISHING THEREOF, COPIES
OF ANY STATEMENT OR REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY
LOAN PARTY OR OF ANY OF ITS SUBSIDIARIES PURSUANT TO THE TERMS OF ANY INDENTURE,
LOAN OR CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED
TO THE LENDER PARTIES PURSUANT TO ANY OTHER CLAUSE OF THIS SECTION 5.03.

 

(J)            ERISA. (I)  ERISA EVENTS AND ERISA REPORTS. (A) PROMPTLY AND IN
ANY EVENT WITHIN 10 DAYS AFTER ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR
HAS REASON TO KNOW THAT ANY ERISA EVENT HAS OCCURRED, A STATEMENT OF THE CHIEF
FINANCIAL OFFICER OF BMCA DESCRIBING SUCH ERISA EVENT AND THE ACTION, IF ANY,
THAT SUCH LOAN PARTY OR SUCH ERISA AFFILIATE HAS TAKEN AND PROPOSES TO TAKE WITH
RESPECT THERETO AND (B) ON THE DATE ANY RECORDS, DOCUMENTS OR OTHER INFORMATION
MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY PLAN PURSUANT TO SECTION 4010
OF ERISA, A COPY OF SUCH RECORDS, DOCUMENTS AND INFORMATION.

 

94

--------------------------------------------------------------------------------


 

(II)           PLAN TERMINATIONS. PROMPTLY AND IN ANY EVENT WITHIN TWO BUSINESS
DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA AFFILIATE, COPIES OF
EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO TERMINATE ANY PLAN OR TO HAVE
A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN.

 

(III)          MULTIEMPLOYER PLAN NOTICES. PROMPTLY AND IN ANY EVENT WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA AFFILIATE
FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE CONCERNING
(A) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER PLAN,
(B) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF TITLE IV OF ERISA,
OF ANY SUCH MULTIEMPLOYER PLAN OR (C) THE AMOUNT OF LIABILITY INCURRED, OR THAT
MAY BE INCURRED, BY SUCH LOAN PARTY OR ANY ERISA AFFILIATE IN CONNECTION WITH
ANY EVENT DESCRIBED IN CLAUSE (A) OR (B).

 

(K)           ENVIRONMENTAL CONDITIONS. PROMPTLY AFTER THE ASSERTION OR
OCCURRENCE THEREOF, NOTICE OF (I) ANY ENVIRONMENTAL ACTION AGAINST OR OF ANY
NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES WITH ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; OR (II) ANY OTHER MATTER OR OCCURRENCE THAT MAY
IMPACT THE NUMBER, SCOPE, IMPORT OR SUBSTANCE OF ANY ENVIRONMENTAL APPROVAL
ACTION OR THE UNDERLYING CIRCUMSTANCES THEREOF.

 

(L)            BORROWING BASE CERTIFICATE. A BORROWING BASE CERTIFICATE (I) ON
THE FIRST BUSINESS DAY OF EACH WEEK, AS AT THE LAST BUSINESS DAY OF THE
IMMEDIATELY PRECEDING WEEK (X) AT ANY TIME THAT THE AVAILABLE LIQUIDITY IS LESS
THAN THE SPECIFIED LIQUIDITY AMOUNT OR (Y) AT THE OPTION OF BMCA; OR (II) IF
NEITHER CLAUSE (I)(X) OR CLAUSE (I)(Y) APPLIES, NO LATER THAN THE SEVENTH
BUSINESS DAY OF EACH MONTH, AS AT THE LAST BUSINESS DAY OF THE IMMEDIATELY
PRECEDING MONTH.

 

(M)          ACCESS FOR FIELD EXAMINATIONS. PROVIDE REPRESENTATIVES OF THE
COLLATERAL MONITORING AGENT SUFFICIENT ACCESS TO THE PROPERTIES AND OFFICES OF
BMCA AND ITS SUBSIDIARIES FOR SUCH REPRESENTATIVES TO CONDUCT, AT BMCA’S
EXPENSE, (A) ON OR BEFORE THE END OF EACH FISCAL QUARTER OF BMCA, A FIELD
EXAMINATION AND (B) FROM TIME TO TIME, INVENTORY APPRAISALS.

 

(N)           OTHER INFORMATION. SUCH OTHER INFORMATION RESPECTING THE BUSINESS,
PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE) OR OPERATIONS OF ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES AS THE ADMINISTRATIVE AGENT, OR ANY LENDER PARTY
THROUGH THE ADMINISTRATIVE AGENT, MAY FROM TIME TO TIME REASONABLY REQUEST,
INCLUDING AS REFERRED TO IN CLAUSE (II) OF THE DEFINITION OF SECURED HEDGE
AGREEMENT.

 

SECTION 5.04.      Financial Covenant. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, BMCA shall, if the Available Liquidity at any time during
a fiscal quarter of BMCA has been less than (a) the Specified Liquidity Amount
for three consecutive Business Days or (b) the greater of (i) $45,000,000 and
(ii) the amount equal to 7.5% of the aggregate Revolving Credit Commitment on
any Business Day, maintain an Interest Coverage Ratio for the most recently
ended four fiscal quarters of BMCA for which financial statements were required
to be delivered in accordance with Section 5.03(b) or (c), as applicable, of not
less than the minimum ratio set forth below opposite the reference to the last
day of such four fiscal quarters: 

 

95

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Minimum Interest
Coverage Ratio

 

 

 

 

 

First Fiscal Quarter in Fiscal Year 2007

 

1.75 to 1

 

Second Fiscal Quarter in Fiscal Year 2007

 

1.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2007

 

1.75 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2007

 

1.75 to 1

 

First Fiscal Quarter in Fiscal Year 2008

 

1.75 to 1

 

Second Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

Third Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

First Fiscal Quarter in Fiscal Year 2009

 

2.25 to 1

 

Second Fiscal Quarter in Fiscal Year 2009

 

2.50 to 1

 

Third Fiscal Quarter in Fiscal Year 2009

 

2.50 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2009

 

2.75 to 1

 

First Fiscal Quarter in Fiscal Year 2010

 

2.75 to 1

 

Second Fiscal Quarter in Fiscal Year 2010

 

2.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2010 and each Fiscal Quarter thereafter

 

3.00 to 1

 

 


ARTICLE VI

EVENTS OF DEFAULT


 

SECTION 6.01.      Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(A)           (I) ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY ADVANCE
WHEN THE SAME SHALL BECOME DUE AND PAYABLE OR (II) ANY BORROWER SHALL FAIL TO
PAY ANY INTEREST ON ANY ADVANCE, OR ANY LOAN PARTY SHALL FAIL TO MAKE ANY OTHER
PAYMENT UNDER ANY LOAN DOCUMENT WHEN DUE AND PAYABLE; OR

 

(B)           ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY (OR ANY OF
ITS OFFICERS) UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE; OR

 

(C)           ANY BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, COVENANT
OR AGREEMENT CONTAINED IN SECTION 2.14, 5.01(E), (F), (I) OR (J), 5.02, 5.03(A),
(B), (C), (D) OR (J) OR 5.04; OR

 

(D)           ANY LOAN PARTY SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER TERM,
COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED
OR OBSERVED IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 15 DAYS AFTER THE
EARLIER OF THE DATE ON WHICH (I) A RESPONSIBLE OFFICER BECOMES AWARE OF SUCH
FAILURE OR (II) WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO BMCA BY ANY
AGENT OR ANY LENDER PARTY; OR

 

96

--------------------------------------------------------------------------------


 

(E)           ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PAY ANY
PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT OF
ANY DEBT OF SUCH LOAN PARTY OR SUCH SUBSIDIARY (AS THE CASE MAY BE) THAT IS
OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST $37,500,000 EITHER INDIVIDUALLY OR
IN THE AGGREGATE FOR ALL SUCH LOAN PARTIES AND SUBSIDIARIES (BUT EXCLUDING DEBT
OUTSTANDING HEREUNDER), WHEN THE SAME BECOMES DUE AND PAYABLE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND
SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED
IN THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY
SUCH DEBT AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF
SUCH DEBT OR OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH
DEBT TO MATURE; OR ANY SUCH DEBT SHALL BE DECLARED TO BE DUE AND PAYABLE OR
REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED
PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM,
PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE MADE, IN EACH CASE PRIOR
TO THE STATED MATURITY THEREOF; OR

 

(F)            ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL GENERALLY NOT PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY TO
PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE
ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE
CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT)
THAT IS BEING DILIGENTLY CONTESTED BY IT IN GOOD FAITH, EITHER SUCH PROCEEDING
SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 60 DAYS OR ANY OF THE
ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING THE ENTRY OF AN ORDER FOR RELIEF
AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR
OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY) SHALL OCCUR; OR ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY CORPORATE ACTION TO
AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS SUBSECTION (F); OR

 

(G)           ANY JUDGMENTS OR ORDERS (OTHER THAN IN RESPECT OF THE ALLEGED
FEDERAL INCOME TAX LIABILITIES OF BMCA RELATING TO OR ARISING OUT OF THE RHONE
POULENC TRANSACTIONS OR RELATING TO THE ALLEGED ASBESTOS LIABILITIES OF BMCA),
EITHER INDIVIDUALLY OR IN THE AGGREGATE, FOR THE PAYMENT OF MONEY IN EXCESS OF
$37,500,000 SHALL BE RENDERED AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE ANY PERIOD OF 15 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF
A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED, HOWEVER, THAT
ANY SUCH JUDGMENT OR ORDER SHALL NOT GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS
SECTION 6.01(G) IF AND FOR SO LONG AS (A) THE AMOUNT OF SUCH JUDGMENT OR ORDER
IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE BETWEEN THE DEFENDANT AND
THE INSURER, WHICH SHALL BE RATED AT LEAST “A” BY A.M. BEST COMPANY, COVERING
FULL PAYMENT THEREOF AND (B) SUCH INSURER HAS BEEN NOTIFIED, AND HAS NOT
DISPUTED THE CLAIM MADE FOR PAYMENT, OF THE AMOUNT OF SUCH JUDGMENT OR ORDER; OR

 

97

--------------------------------------------------------------------------------


 

(H)           AFTER THE DATE HEREOF (I) ANY COURT OR GOVERNMENTAL AGENCY
DETERMINES A TAX LIABILITY OR OTHERWISE ISSUES ANY ADVERSE RULING ADDRESSING THE
MERITS, PROPOSES TO OR ACTUALLY ENTERS A STIPULATED SETTLEMENT OR SETTLEMENT
NOTICE, OR MAKES OR PROVIDES ANY ASSESSMENT, NOTICE OF INTENT TO FILE A LIEN, OR
LIEN FILING AGAINST ANY MEMBER OF THE G-I HOLDINGS TAX GROUP OR ANY LOAN PARTY
WITH RESPECT TO THE RHONE POULENC TRANSACTIONS, AND THERE SHALL BE A PERIOD OF
20 CONSECUTIVE DAYS AFTER THE TAKING OF SUCH ACTION DURING WHICH TIME THE SUPER
MAJORITY LENDERS SHALL NOT HAVE DETERMINED THAT THERE SHALL NOT EXIST, BECAUSE
OF SUCH ACTION, A REASONABLE LIKELIHOOD THAT ONE OR MORE OF THE LOAN PARTIES
WILL PAY, SATISFY, OR RECEIVE DEMAND FOR PAYMENT OF ANY TAX LIABILITIES RELATING
TO OR ARISING OUT OF THE RHONE POULENC TRANSACTIONS (IT BEING UNDERSTOOD THAT
DURING SUCH 20 CONSECUTIVE DAY PERIOD THE LENDER PARTIES SHALL NOT BE REQUIRED
TO MAKE ANY ADVANCES HEREUNDER), OR (II) ANY COURT RENDERS A JUDGMENT OR ORDER
AGAINST ANY LOAN PARTY RELATED TO OR ARISING OUT OF THE ALLEGED ASBESTOS
LIABILITIES OF BMCA AND AS A RESULT OF WHICH IT IS REASONABLE TO CONCLUDE THAT
THE LOAN PARTIES MIGHT BE LIABLE FOR SUCH ASBESTOS LIABILITIES (IT BEING
UNDERSTOOD AND AGREED THAT ANY ADVERSE RULING BY THE COURT IN THE DJ ACTION
SHALL NOT, SOLELY BY ITSELF, CONSTITUTE AN EVENT OF DEFAULT UNDER THIS CLAUSE
6.01(H)(II)); OR

 

(I)            ANY NON-MONETARY JUDGMENT OR ORDER SHALL BE RENDERED AGAINST ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT COULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, AND THERE SHALL BE ANY PERIOD OF 20 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR

 

(J)            ANY PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY THEREOF
PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR ANY REASON CEASE TO BE VALID AND
BINDING ON OR ENFORCEABLE AGAINST ANY LOAN PARTY PARTY TO IT, OR ANY SUCH LOAN
PARTY SHALL SO STATE IN WRITING; OR

 

(K)           ANY COLLATERAL DOCUMENT OR FINANCING STATEMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO OR PERMITTED BY THE TERMS OF ANY LOAN DOCUMENT) CEASE TO CREATE A
VALID AND PERFECTED FIRST PRIORITY LIEN SUBJECT TO ANY LIENS PERMITTED BY
SECTION 5.02 ON AND SECURITY INTEREST IN THE COLLATERAL PURPORTED TO BE COVERED
THEREBY; OR

 

(L)            A CHANGE OF CONTROL SHALL OCCUR; OR

 

(M)          ANY ERISA EVENT SHALL HAVE OCCURRED WITH RESPECT TO A PLAN AND THE
SUM (DETERMINED AS OF THE DATE OF OCCURRENCE OF SUCH ERISA EVENT) OF THE
INSUFFICIENCY OF SUCH PLAN AND THE INSUFFICIENCY OF ANY AND ALL OTHER PLANS WITH
RESPECT TO WHICH AN ERISA EVENT SHALL HAVE OCCURRED AND THEN EXIST (OR THE
LIABILITY OF THE LOAN PARTIES AND THE ERISA AFFILIATES RELATED TO SUCH ERISA
EVENT) EXCEEDS (TOGETHER WITH ALL OTHER LIABILITIES DESCRIBED IN SECTION
6.01(M), (N), AND (O)) $10,000,000 IN THE AGGREGATE; OR

 

(N)           ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY
THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO
SUCH MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN AGGREGATED WITH ALL OTHER
AMOUNTS REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE LOAN PARTIES AND THE
ERISA AFFILIATES AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF SUCH
NOTIFICATION), EXCEEDS (TOGETHER WITH ALL OTHER LIABILITIES DESCRIBED IN SECTION
6.01(M), (N), AND (O)) $10,000,000 IN THE AGGREGATE; OR

 

98

--------------------------------------------------------------------------------

 

(O)           ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY
THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR IS BEING TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
AND AS A RESULT OF SUCH REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL
CONTRIBUTIONS OF THE LOAN PARTIES AND THE ERISA AFFILIATES TO ALL MULTIEMPLOYER
PLANS THAT ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE
INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE PLAN
YEARS OF SUCH MULTIEMPLOYER PLANS IMMEDIATELY PRECEDING THE PLAN YEAR IN WHICH
SUCH REORGANIZATION OR TERMINATION OCCURS BY AN AMOUNT EXCEEDING (TOGETHER WITH
ALL OTHER LIABILITIES DESCRIBED IN SECTION 6.01(M), (N), AND (O)) $10,000,000 IN
THE AGGREGATE; OR

 

(P)           ANY FEDERAL TAX LIENS IN RESPECT OF THE PROPOSED FEDERAL INCOME
TAX LIABILITIES OF BMCA OR ANY OTHER MEMBER OF THE G-I HOLDINGS TAX GROUP
RELATING TO OR ARISING OUT OF THE RHONE POULENC TRANSACTIONS SHALL BE CREATED
AND BE ENFORCEABLE AGAINST THE ASSETS OF ANY LOAN PARTY; OR

 

(Q)           THE EXISTING STAY OF THE ASBESTOS-RELATED LITIGATION AGAINST BMCA
GRANTED IN THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS SHALL HAVE BEEN TERMINATED OR
AMENDED OR MODIFIED IN A MANNER NOT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, OR THERE SHALL HAVE OCCURRED A SUBSTANTIVE CONSOLIDATION OF G-I HOLDINGS
WITH THE ASSETS AND LIABILITIES OF BMCA OR ANY OF THE GUARANTORS IN CONJUNCTION
WITH THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to BMCA, declare the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by the Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, (A) by notice to
BMCA, declare the Notes, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by BMCA,
(B) by notice to each party required under the terms of any agreement in support
of which a Standby Letter of Credit is issued, request that all Obligations
under such agreement be declared to be due and payable; provided, however, that
in the event of an actual or deemed entry of an order for relief with respect to
BMCA under the Federal Bankruptcy Code, (x) the Commitments of each Lender Party
and the obligation of each Lender Party to make Advances (other than Letter of
Credit Advances by the Issuing Bank or a Lender pursuant to Section 2.03(c) and
Swing Line Advances by a Lender pursuant to Section 2.02(b)) and of the Issuing
Bank to issue Letters of Credit shall automatically be terminated and (y) the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by BMCA.

 

                SECTION 6.02.      Actions in Respect of the Letters of Credit
upon Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon any Borrower to, and forthwith upon
such

 

 

99

--------------------------------------------------------------------------------


 

demand such Borrower will, pay to the Collateral Monitoring Agent on behalf of
the Lender Parties in same day funds at the Collateral Monitoring Agent’s office
designated in such demand, for deposit in the L/C Collateral Account, an amount
equal to the aggregate Available Amount of all Letters of Credit then
outstanding. If at any time the Administrative Agent determines that any funds
held in the L/C Collateral Account are subject to any right or claim of any
Person other than the Agents and the Lender Parties or that the total amount of
such funds is less than the aggregate Available Amount of all Letters of Credit,
such Borrower will, forthwith upon demand by the Administrative Agent, pay to
the Collateral Monitoring Agent, as additional funds to be deposited and held in
the L/C Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit in the L/C Collateral Account, such funds shall be
applied to reimburse the Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.

 


ARTICLE VII

THE AGENTS


 

                SECTION 7.01.      Authorization and Action. Each Lender Party
(in its capacities as a Lender, the Swing Line Bank (if applicable), and the
Issuing Bank (if applicable)) hereby appoints and authorizes each Agent to enter
into such of the Loan Documents to which it is a party and to take such action
as agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to such Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Loan Documents (including enforcement or collection of the Notes), no Agent
shall be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties and all holders
of Notes; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law. Each Agent agrees to give to each Lender Party
prompt notice of each notice given to it by any Borrower pursuant to the terms
of this Agreement.

 

                SECTION 7.02.      Agents’ Reliance, Etc. Neither any Agent nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent: 
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 8.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and

 

100

--------------------------------------------------------------------------------


 

shall not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopy) believed by it to be
genuine and signed or sent by the proper party or parties.

 

                SECTION 7.03.      DBNY and Affiliates. With respect to its
Commitments, the Advances made by it and the Notes issued to it, DBNY shall have
the same rights and powers under the Loan Documents as any other Lender Party
and may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
DBNY in its individual capacity as such. DBNY and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if DBNY was not an Agent and without any duty to account therefor to the Lender
Parties. No Agent shall have any duty to disclose any information obtained or
received by it or any of its Affiliates relating to any Loan Party or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as such Agent.

 

                SECTION 7.04.      Lender Party Credit Decision. Each Lender
Party acknowledges that it has, independently and without reliance upon any
Agent or any other Lender Party and based on the financial statements referred
to in Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

 

                SECTION 7.05.      Indemnification. (a)  Each Lender Party
severally agrees to indemnify each Agent (to the extent not promptly reimbursed
by the Borrowers) from and against such Lender Party’s ratable share (determined
as provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender Party agrees to reimburse each Agent
promptly upon demand for its ratable share of any costs and expenses (including
fees and expenses of counsel) payable by the Borrowers under Section 8.04, to
the

 

101

--------------------------------------------------------------------------------


 

extent that such Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender Party or any
other Person.

 


(B)           EACH LENDER PARTY SEVERALLY AGREES TO INDEMNIFY THE ISSUING BANK
(TO THE EXTENT NOT PROMPTLY REIMBURSED BY THE BORROWERS) FROM AND AGAINST SUCH
LENDER PARTY’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ISSUING BANK IN ANY WAY
RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED
BY THE ISSUING BANK UNDER THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO LENDER
PARTY SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER PARTY AGREES TO REIMBURSE THE
ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS AND
EXPENSES (INCLUDING FEES AND EXPENSES OF COUNSEL) PAYABLE BY THE BORROWERS UNDER
SECTION 8.04, TO THE EXTENT THAT THE ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR
SUCH COSTS AND EXPENSES BY THE BORROWERS.


 


(C)           FOR PURPOSES OF THIS SECTION 7.05, THE LENDER PARTIES’ RESPECTIVE
RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT ANY TIME, ACCORDING TO THE
SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES OUTSTANDING AT SUCH
TIME AND OWING TO THE RESPECTIVE LENDER PARTIES, (II) THEIR RESPECTIVE PRO RATA
SHARES OF THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT
SUCH TIME, AND (III) THEIR RESPECTIVE UNUSED REVOLVING CREDIT COMMITMENTS AT
SUCH TIME; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF SWING LINE ADVANCES
OWING TO THE SWING LINE BANK AND OF LETTER OF CREDIT ADVANCES OWING TO THE
ISSUING BANK SHALL BE CONSIDERED TO BE OWED TO THE LENDERS RATABLY IN ACCORDANCE
WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS. THE FAILURE OF ANY LENDER
PARTY TO REIMBURSE ANY AGENT OR THE ISSUING BANK, AS THE CASE MAY BE, PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE
LENDER PARTIES TO SUCH AGENT OR THE ISSUING BANK, AS THE CASE MAY BE, AS
PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER PARTY OF ITS OBLIGATION
HEREUNDER TO REIMBURSE SUCH AGENT OR THE ISSUING BANK, AS THE CASE MAY BE, FOR
ITS RATABLE SHARE OF SUCH AMOUNT, BUT NO LENDER PARTY SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER PARTY TO REIMBURSE SUCH AGENT OR THE ISSUING
BANK, AS THE CASE MAY BE, FOR SUCH OTHER LENDER PARTY’S RATABLE SHARE OF SUCH
AMOUNT. WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY LENDER
PARTY HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER PARTY CONTAINED IN
THIS SECTION 7.05 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


 

                SECTION 7.06.      Successor Agents. Any Agent may resign at any
time by giving written notice thereof to the Lender Parties and BMCA and may be
removed at any time with or without cause by the Required Lenders; provided,
however, that any removal of the Administrative Agent will not be effective
until it has also been replaced as Collateral Monitoring Agent, Swing Line Bank
and Issuing Bank and released from all of its obligations in respect thereof
(other than obligations resulting from its gross negligence or willful
misconduct). Upon any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders, and shall have accepted such

 

102

--------------------------------------------------------------------------------


 

appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lender Parties, appoint a successor Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent and, in the case of a successor Collateral Monitoring Agent,
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents (other than duties and obligations resulting from its gross
negligence or willful misconduct). If within 45 days after written notice is
given of the retiring Agent’s resignation or removal under this Section 7.06, no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Agent’s resignation or
removal shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents (other than
duties and obligations resulting from its gross negligence or willful
misconduct) and (c) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation or removal hereunder as Agent shall have become effective,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

                SECTION 7.07.      Appointment of Supplemental Collateral
Monitoring Agents. (a)  It is the purpose of this Agreement and the other Loan
Documents that there shall be no violation of any law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction. It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that the Administrative Agent appoint an additional individual
or institution as a separate trustee, co-trustee, collateral monitoring agent,
collateral agent, collateral sub-agent or collateral co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Collateral Monitoring Agent” and collectively as “Supplemental
Collateral Monitoring Agents”).

 


(B)           IN THE EVENT THAT THE ADMINISTRATIVE AGENT APPOINTS A SUPPLEMENTAL
COLLATERAL MONITORING AGENT WITH RESPECT TO ANY COLLATERAL, (I) EACH AND EVERY
RIGHT, POWER, PRIVILEGE OR DUTY EXPRESSED OR INTENDED BY THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS TO BE EXERCISED BY OR VESTED IN OR CONVEYED TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO SUCH COLLATERAL SHALL BE EXERCISABLE BY AND
VEST IN SUCH SUPPLEMENTAL COLLATERAL MONITORING AGENT TO THE EXTENT, AND ONLY TO
THE EXTENT, NECESSARY TO ENABLE SUCH SUPPLEMENTAL COLLATERAL MONITORING AGENT TO
EXERCISE SUCH RIGHTS, POWERS AND PRIVILEGES WITH RESPECT TO SUCH COLLATERAL AND
TO PERFORM SUCH DUTIES WITH RESPECT TO SUCH COLLATERAL, AND EVERY COVENANT AND
OBLIGATION CONTAINED IN THE LOAN DOCUMENTS NECESSARY TO THE EXERCISE OR
PERFORMANCE THEREOF BY SUCH SUPPLEMENTAL

 

103

--------------------------------------------------------------------------------


 


COLLATERAL MONITORING AGENT SHALL RUN TO AND BE ENFORCEABLE BY EITHER THE
ADMINISTRATIVE AGENT OR SUCH SUPPLEMENTAL COLLATERAL MONITORING AGENT, AND
(II) THE PROVISIONS OF THIS ARTICLE AND OF SECTION 8.04 THAT REFER TO THE
ADMINISTRATIVE AGENT SHALL INURE TO THE BENEFIT OF SUCH SUPPLEMENTAL COLLATERAL
MONITORING AGENT AND ALL REFERENCES THEREIN TO THE ADMINISTRATIVE AGENT SHALL BE
DEEMED TO BE REFERENCES TO THE ADMINISTRATIVE AGENT AND/OR SUCH SUPPLEMENTAL
COLLATERAL MONITORING AGENT, AS THE CONTEXT MAY REQUIRE.


 


(C)           SHOULD ANY INSTRUMENT IN WRITING FROM ANY LOAN PARTY BE REASONABLY
REQUIRED BY ANY SUPPLEMENTAL COLLATERAL MONITORING AGENT SO APPOINTED BY THE
ADMINISTRATIVE AGENT FOR MORE FULLY AND CERTAINLY VESTING IN AND CONFIRMING TO
HIM OR IT SUCH RIGHTS, POWERS, PRIVILEGES AND DUTIES, SUCH LOAN PARTY SHALL
EXECUTE, ACKNOWLEDGE AND DELIVER ANY AND ALL SUCH INSTRUMENTS PROMPTLY UPON
REQUEST BY THE ADMINISTRATIVE AGENT. IN CASE ANY SUPPLEMENTAL COLLATERAL
MONITORING AGENT, OR A SUCCESSOR THERETO, SHALL DIE, BECOME INCAPABLE OF ACTING,
RESIGN OR BE REMOVED, ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF SUCH
SUPPLEMENTAL COLLATERAL MONITORING AGENT, TO THE EXTENT PERMITTED BY LAW, SHALL
VEST IN AND BE EXERCISED BY THE ADMINISTRATIVE AGENT UNTIL THE APPOINTMENT OF A
NEW SUPPLEMENTAL COLLATERAL MONITORING AGENT.


 

                SECTION 7.08.      The Joint Lead Arrangers, the Syndication
Agent and the Documentation Agent. It is understood and agreed by all parties
hereto that neither the Joint Lead Arrangers, nor the Syndication Agent, nor the
Documentation Agent shall have any rights, powers, duties or responsibilities in
such capacity under this Agreement (nor shall any such rights, powers, duties or
responsibilities be read into this Agreement or any other Loan Document), and
shall have no liability for any actions taken or not taken in such capacity in
connection with this Agreement or the other Loan Documents.

 


ARTICLE VIII

MISCELLANEOUS


 

                SECTION 8.01.      Amendments, Etc. (a)  No amendment or waiver
of any provision of this Agreement or the Notes or any other Loan Document
(other than the Loan Documents referred to in clause (v), (vi), (vii), (viii)
and (ix) of the definition thereof which may be amended by agreement of the
parties thereto), nor consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
(or, in the case of the Guaranty or Collateral Documents, consented to) by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by the Super Majority Lenders (other than any Lender Party that is, at
such time, a Defaulting Lender) amend or otherwise modify the definition of
“Loan Value” or any component thereof (including any advance rates included in
such definition) so as to increase the aggregate Loan Value of the Eligible
Collateral or any component of such Loan Value; provided further, however, that
no amendment, waiver or consent shall, unless in writing and signed by all of
the Lender Parties (other than any Lender Party that is, at such time, a
Defaulting Lender), do any of the following at any time:  (i) waive any of the
conditions specified in Section 3.01 or 3.02 (in the case of the initial
extension of credit), (ii) change the number of Lenders or the percentage of
(x) the Commitments, (y) the aggregate unpaid principal amount of the Advances
or (z) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required

 

104

--------------------------------------------------------------------------------


 

for the Lenders or any of them to take any action hereunder, (iii) reduce or
limit the obligations of any Guarantor under Section 1 of the Guaranty issued by
it or release such Guarantor or otherwise limit such Guarantor’s liability with
respect to the Obligations owing to the Agents and the Lender Parties (other
than, in the case of any Guarantor, to the extent permitted under the Guaranty),
(iv) release all or substantially all of the Collateral in any transaction or
series of related transactions, (v) amend Section 2.13 or this Section 8.01,
(vi) increase the Commitments of the Lenders (except in accordance with the
provisions of Section 2.17), (vii) reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, (viii) postpone any date
scheduled for any payment of principal of, or interest on, the Notes pursuant to
Section 2.04 or 2.07 or any date fixed for payment of fees or other amounts
payable hereunder, or (ix) limit the liability of any Loan Party under any of
the Loan Documents; provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Bank or the Issuing Bank, as the
case may be, in addition to the Lenders required above to take such action,
affect the rights or obligations of the Swing Line Bank or of the Issuing Bank,
as the case may be, under this Agreement; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by an Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of such Agent under this Agreement or the other Loan Documents.

 


(B)           IN THE EVENT THAT ANY LENDER PARTY FAILS TO CONSENT TO ANY
AMENDMENT, MODIFICATION OR WAIVER THAT REQUIRES THE CONSENT OF ALL OF THE LENDER
PARTIES (OTHER THAN ANY LENDER PARTY THAT IS, AT SUCH TIME, A DEFAULTING LENDER)
WHERE THE SUPER MAJORITY LENDERS HAVE APPROVED SUCH AMENDMENT, MODIFICATION OR
WAIVER (A “NON-CONSENTING LENDER”), THEN (SUBJECT TO (I) SUCH LENDER PARTY’S
RIGHT TO RESCIND SUCH DEMAND OR ASSERTION WITHIN FIVE DAYS AFTER THE NOTICE FROM
THE BORROWERS REFERRED TO BELOW OR (II) SUCH NON-CONSENTING LENDER CONSENTING TO
SUCH AMENDMENT, MODIFICATION OR WAIVER WITHIN THOSE FIVE DAYS) THE BORROWERS
MAY, UPON FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO SUCH LENDER PARTY AND THE
ADMINISTRATIVE AGENT, ELECT TO CAUSE SUCH LENDER PARTY TO ASSIGN ITS ADVANCES
AND COMMITMENTS IN FULL TO ONE OR MORE PERSONS SELECTED BY THE BORROWERS SO LONG
AS (A) EACH SUCH PERSON SATISFIES THE CRITERIA OF AN ELIGIBLE ASSIGNEE AND IS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (B) SUCH LENDER PARTY
RECEIVES PAYMENT IN FULL IN CASH OF THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
ADVANCES MADE BY IT AND ALL ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER
AMOUNTS DUE AND PAYABLE TO SUCH LENDER PARTY AS OF THE DATE OF SUCH ASSIGNMENT
(INCLUDING AMOUNTS OWING PURSUANT TO SECTIONS 2.10, 2.12, 2.15 AND 8.04) AND (C)
EACH SUCH LENDER PARTY ASSIGNEE AGREES TO ACCEPT SUCH ASSIGNMENT AND TO ASSUME
ALL OBLIGATIONS OF SUCH LENDER PARTY HEREUNDER IN ACCORDANCE WITH SECTION 8.07.


 

                SECTION 8.02.      Notices, Etc. (a)  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to subsection (b) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)            if to any Borrower, any Agent, the Collateral Agreement Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 8.02 or to such other address, facsimile
number, electronic mail

 

105

--------------------------------------------------------------------------------


 

address or telephone number as shall be designated by such party in a written
notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to BMCA or the Administrative Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall, unless the Administrative Agent
otherwise prescribes, be deemed to have been given (i) in the case of notices
and other communications sent to an email address, upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) in the case of notices or
communications posted to an Internet or intranet website, upon the deemed
receipt by the intended recipient at its email address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING EMAIL AND INTERNET
OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE
AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER IF
SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF
RECEIVING NOTICES BY ELECTRONIC COMMUNICATION. THE ADMINISTRATIVE AGENT OR BMCA
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 


(C)           LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE. THE
EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE
LAW, HAVE THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE
BINDING ON ALL LOAN PARTIES, THE AGENTS, THE COLLATERAL AGREEMENT AGENT, AND THE
LENDERS. THE ADMINISTRATIVE AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND
SIGNATURES BE CONFIRMED BY A MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED,
HOWEVER, THAT THE FAILURE TO REQUEST OR DELIVER THE SAME SHALL NOT LIMIT THE
EFFECTIVENESS OF ANY FACSIMILE DOCUMENT OR SIGNATURE.


 


(D)           EACH AGENT AND THE LENDERS SHALL EACH BE ENTITLED TO RELY AND ACT
UPON ANY NOTICES (INCLUDING TELEPHONIC NOTICES OF BORROWING) BELIEVED BY IT IN
GOOD FAITH TO HAVE BEEN GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF. THE BORROWERS, JOINTLY AND SEVERALLY, SHALL INDEMNIFY EACH AGENT AND
EACH

 

106

--------------------------------------------------------------------------------


 


LENDER FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE BELIEVED BY THE RESPECTIVE SUCH PERSON IN
GOOD FAITH TO HAVE BEEN GIVEN BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER LOAN
PARTY. ALL TELEPHONIC NOTICES TO AND OTHER COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING. IN ADDITION, EACH BORROWER
HEREBY WAIVES THE RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF THE
TERMS OF SUCH TELEPHONIC NOTICE OF BORROWING OR PREPAYMENT OF BORROWINGS (ABSENT
MANIFEST ERROR).


 

                SECTION 8.03.      No Waiver; Remedies. No failure on the part
of any Lender Party or any Agent to exercise, and no delay in exercising, any
right hereunder or under any Note or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

                SECTION 8.04.      Costs and Expenses. (a)  The Borrowers,
jointly and severally, agree to pay on demand (i) all reasonable out of pocket
costs and expenses of the Administrative Agent and the Collateral Monitoring
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including (A) all due diligence, collateral review, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, messenger, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses and (B) the reasonable fees and expenses of one
set (including one main law firm and such additional special or local counsel as
may be reasonably required) counsel for each Agent with respect thereto, with
respect to advising such Agent as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the Loan
Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any Event
of Default or any events or circumstances that may give rise to an Event of
Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
out of pocket costs and expenses of each Agent and each Lender Party in
connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including the reasonable fees and
expenses of counsel for the Administrative Agent, the Collateral Monitoring
Agent and each Lender Party with respect thereto).

 


(B)           THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY, DEFEND
AND SAVE AND HOLD HARMLESS EACH AGENT, EACH LENDER PARTY AND EACH OF THEIR
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS, ATTORNEYS AND REPRESENTATIVES (EACH, AN “INDEMNIFIED PARTY”) FROM AND
AGAINST, AND SHALL PAY ON DEMAND, ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING FEES AND EXPENSES OF COUNSEL), JOINT OR
SEVERAL, THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED
PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF
(INCLUDING IN CONNECTION WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR
PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) (I) THIS AGREEMENT, THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR THE LETTERS OF CREDIT, THE
TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY,
INCLUDING ANY ACQUISITION OR PROPOSED ACQUISITION (INCLUDING THE TRANSACTIONS
CONTEMPLATED HEREUNDER) BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OR
AFFILIATES OF ALL OR ANY PORTION OF THE EQUITY INTERESTS IN

 

107

--------------------------------------------------------------------------------


 


OR DEBT SECURITIES OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON OR (II) THE
ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON ANY PROPERTY OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OR ANY ENVIRONMENTAL ACTION RELATING IN ANY WAY
TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 8.04(B)
APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY ANY LOAN PARTY, ITS DIRECTORS,
SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER PERSON, WHETHER
OR NOT ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREUNDER ARE CONSUMMATED EXCEPT TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE BORROWERS ALSO
AGREE NOT TO ASSERT ANY CLAIM AGAINST ANY AGENT, ANY LENDER PARTY OR ANY OF
THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND ADVISORS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE
FACILITIES, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR THE
LETTERS OF CREDIT, THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 


(C)           NO INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR
INDIRECT, IN CONTRACT, TORT OR OTHERWISE) TO ANY BORROWER OR ITS SUBSIDIARIES,
OR ANY SHAREHOLDERS OR CREDITORS OF THE FOREGOING FOR OR IN CONNECTION WITH
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT SUCH LIABILITY IS FOUND
IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
IN NO EVENT, HOWEVER, SHALL ANY INDEMNIFIED PARTY BE LIABLE ON ANY THEORY OF
LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING ANY LOSS OF PROFITS, BUSINESS OR ANTICIPATED SAVINGS).


 


(D)           IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR
RATE ADVANCE IS MADE BY THE BORROWERS TO OR FOR THE ACCOUNT OF A LENDER PARTY
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, AS A RESULT
OF A PAYMENT OR CONVERSION PURSUANT TO SECTION 2.06, 2.09(B)(I) OR 2.10(D),
ACCELERATION OF THE MATURITY OF THE NOTES PURSUANT TO SECTION 6.01 OR FOR ANY
OTHER REASON, OR IF THE BORROWERS FAIL TO MAKE ANY PAYMENT OR PREPAYMENT OF AN
ADVANCE FOR WHICH A NOTICE OF PREPAYMENT HAS BEEN GIVEN OR THAT IS OTHERWISE
REQUIRED TO BE MADE, WHETHER PURSUANT TO SECTION 2.04, 2.06 OR 6.01 OR
OTHERWISE, THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO, UPON DEMAND BY SUCH
LENDER PARTY (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY ANY AMOUNTS
REQUIRED TO COMPENSATE SUCH LENDER PARTY FOR ANY ADDITIONAL LOSSES, COSTS OR
EXPENSES THAT IT MAY REASONABLY INCUR AS A RESULT OF SUCH PAYMENT OR CONVERSION
OR SUCH FAILURE TO PAY OR PREPAY, AS THE CASE MAY BE, INCLUDING ANY LOSS
(INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY
LENDER PARTY TO FUND OR MAINTAIN SUCH ADVANCE.


 


(E)           IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR
OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT, INCLUDING FEES AND EXPENSES
OF COUNSEL AND

 

108

--------------------------------------------------------------------------------


 


INDEMNITIES, SUCH AMOUNT MAY BE PAID ON BEHALF OF SUCH LOAN PARTY BY THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY, IN ITS SOLE DISCRETION, EXERCISED
REASONABLY.


 


(F)            WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWERS CONTAINED IN SECTIONS 2.10 AND 2.12 AND THIS
SECTION 8.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER ANY OF THE OTHER LOAN DOCUMENTS.


 

                SECTION 8.05.      Right of Set-off. Upon (a) the occurrence and
during the continuance of any Event of Default and (b) the making of the request
or the granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrowers against
any and all of the Obligations of the Borrowers now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured. Each Agent and each Lender Party
agrees promptly to notify the Borrowers after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of set-off) that such
Agent, such Lender Party and their respective Affiliates may have.

 

                SECTION 8.06.      Binding Effect. This Agreement shall become
effective when it shall have been executed by the Borrowers and each Agent and
the Administrative Agent shall have been notified by each Initial Lender Party
that such Initial Lender Party has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrowers, each Agent and each Lender Party
and their respective successors and assigns, except that the Borrowers shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of each of the Lender Parties.

 

                SECTION 8.07.      Assignments and Participations. (a)  Each
Lender may, upon at least five Business Days’ notice to such Lender and the
Administrative Agent, assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of any
or all of the Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments or Advances being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of

 

109

--------------------------------------------------------------------------------


 

effectiveness of such assignment, the Borrowers), (iii) each such assignment
shall be to an Eligible Assignee, (iv) except in the case of an assignment by a
Person that, immediately prior to such assignment, was a Lender, to one of its
Affiliates, no such assignments shall be permitted without the consent of the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, BMCA (in each case,
which consents shall not be unreasonably withheld) and (v) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500.

 


(B)           UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER OR ISSUING BANK, AS THE
CASE MAY BE, HEREUNDER AND (II) THE LENDER OR ISSUING BANK ASSIGNOR THEREUNDER
SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (OTHER THAN
ITS RIGHTS UNDER SECTIONS 2.10, 2.12 AND 8.04 TO THE EXTENT ANY CLAIM THEREUNDER
RELATES TO AN EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF THE REMAINING PORTION OF AN ASSIGNING LENDER’S OR
ISSUING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER OR
ISSUING BANK SHALL CEASE TO BE A PARTY HERETO).


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, EACH
LENDER PARTY ASSIGNOR THEREUNDER AND EACH ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES THERETO AND HERETO AS FOLLOWS: 
(I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING
LENDER PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY
WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE PERFECTION OR
PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO BE CREATED
UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING LENDER PARTY MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF ANY LOAN PARTY OR THE PERFORMANCE OR OBSERVANCE BY ANY
LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (III) SUCH ASSIGNEE CONFIRMS
THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01 AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT, SUCH ASSIGNING LENDER PARTY
OR ANY OTHER LENDER PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS
THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES EACH
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND
DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO SUCH AGENT BY THE TERMS
HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT

 

110

--------------------------------------------------------------------------------


 


WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT BY THE
TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER OR
ISSUING BANK, AS THE CASE MAY BE.


 


(D)           THE ADMINISTRATIVE AGENT ACTING FOR THIS PURPOSE (BUT ONLY FOR
THIS PURPOSE) AS THE AGENT OF THE BORROWERS, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 8.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED
TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDER PARTIES AND THE COMMITMENT UNDER EACH FACILITY OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING UNDER EACH FACILITY TO, EACH LENDER PARTY
FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWERS, THE AGENTS AND THE LENDER PARTIES SHALL TREAT EACH PERSON WHOSE NAME
IS RECORDED IN THE REGISTER AS A LENDER PARTY HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS OR
ANY AGENT OR ANY LENDER PARTY AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN CLAUSE (B)
ABOVE, THE ADVANCES (INCLUDING THE NOTES EVIDENCING SUCH ADVANCES) ARE
REGISTERED OBLIGATIONS AND THE RIGHT, TITLE, AND INTEREST OF THE LENDER PARTIES
AND THEIR ASSIGNEES IN AND TO SUCH ADVANCES SHALL BE TRANSFERABLE ONLY UPON
NOTATION OF SUCH TRANSFER IN THE REGISTER. A NOTE SHALL ONLY EVIDENCE THE LENDER
PARTY’S OR AN ASSIGNEE’S RIGHT TITLE AND INTEREST IN AND TO THE RELATED ADVANCE,
AND IN NO EVENT IS ANY SUCH NOTE TO BE CONSIDERED A BEARER INSTRUMENT OR
OBLIGATION. THIS SECTION 8.07 SHALL BE CONSTRUED SO THAT THE ADVANCES ARE AT ALL
TIMES MAINTAINED IN “REGISTERED FORM” WITHIN THE MEANING OF SECTIONS 163(F),
871(H)(2) AND 881(C)(2) OF THE INTERNAL REVENUE CODE AND ANY RELATED REGULATIONS
(OR ANY SUCCESSOR PROVISIONS OF THE INTERNAL REVENUE CODE OR SUCH REGULATIONS).
SOLELY FOR PURPOSES OF THIS AND FOR TAX PURPOSES ONLY, THE ADMINISTRATIVE AGENT
SHALL ACT AS THE BORROWERS’ AGENT FOR PURPOSES OF MAINTAINING SUCH NOTATIONS OF
TRANSFER IN THE REGISTER.


 


(F)            UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER PARTY AND AN ASSIGNEE, TOGETHER WITH ANY NOTE OR NOTES SUBJECT
TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF SUCH ASSIGNMENT AND
ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF EXHIBIT C
HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO BMCA
AND EACH OTHER AGENT. IN THE CASE OF ANY ASSIGNMENT BY A LENDER, WITHIN FIVE
BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE BORROWERS, AT THEIR OWN
EXPENSE, SHALL, IF REQUESTED BY THE ASSIGNEE, EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT IN EXCHANGE FOR THE SURRENDERED NOTE OR NOTES AN AMENDED
AND RESTATED NOTE (WHICH SHALL BE MARKED “AMENDED AND RESTATED”) TO THE ORDER OF
SUCH ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO THE COMMITMENT ASSUMED BY IT UNDER
EACH FACILITY PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF ANY ASSIGNING
LENDER HAS RETAINED A COMMITMENT HEREUNDER UNDER SUCH FACILITY AND HAS REQUESTED
A REPLACEMENT NOTE, AN AMENDED AND RESTATED NOTE TO THE ORDER OF SUCH ASSIGNING
LENDER IN AN AMOUNT EQUAL TO THE COMMITMENT RETAINED BY IT HEREUNDER. SUCH
AMENDED AND RESTATED NOTE OR NOTES SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE OR NOTES, SHALL
BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE AND SHALL
OTHERWISE BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO.

 

111

--------------------------------------------------------------------------------


 


(G)           THE ISSUING BANK MAY ASSIGN TO AN ELIGIBLE ASSIGNEE ALL OF ITS
RIGHTS AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS LETTER OF CREDIT
COMMITMENT AT ANY TIME; PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT SHALL
BE TO AN ELIGIBLE ASSIGNEE AND (II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND
RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF $3,500.


 


(H)           EACH LENDER PARTY MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS
(OTHER THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENTS, THE ADVANCES OWING TO IT AND THE NOTE OR NOTES (IF ANY) HELD
BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER PARTY’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ITS COMMITMENTS) SHALL REMAIN UNCHANGED, (II) SUCH LENDER
PARTY SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, (III) SUCH LENDER PARTY SHALL REMAIN THE HOLDER
OF ANY SUCH NOTE FOR ALL PURPOSES OF THIS AGREEMENT, (IV) THE BORROWERS, THE
AGENTS AND THE OTHER LENDER PARTIES SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER PARTY IN CONNECTION WITH SUCH LENDER PARTY’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND (V) NO PARTICIPANT UNDER ANY SUCH
PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY
PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT
REQUIRES THE CONSENT OF ALL LENDER PARTIES.


 


(I)            ANY LENDER PARTY MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 8.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWERS FURNISHED TO SUCH LENDER
PARTY BY OR ON BEHALF OF THE BORROWERS; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RECEIVED BY IT FROM SUCH LENDER PARTY IN ACCORDANCE WITH THE TERMS OF SECTION
8.10.


 


(J)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER PARTY MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING THE ADVANCES OWING TO IT
AND THE NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM.


 


(K)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF THE ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY
IT TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH
FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES, PROVIDED, THAT UNLESS AND
UNTIL SUCH TRUSTEE ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER
PROVISIONS OF THIS SECTION 8.07, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING
LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (II) SUCH
TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER UNDER
THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS
WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


 


(L)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER PARTY (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING
VEHICLE IDENTIFIED AS SUCH IN

 

112

--------------------------------------------------------------------------------


 


WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND
BMCA (AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY ADVANCE THAT SUCH
GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT,
PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO
FUND ANY ADVANCE, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR
OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH ADVANCE, THE GRANTING LENDER
SHALL BE OBLIGATED TO MAKE SUCH ADVANCE PURSUANT TO THE TERMS HEREOF. THE MAKING
OF AN ADVANCE BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING
LENDER TO THE SAME EXTENT, AND AS IF, SUCH ADVANCE WERE MADE BY SUCH GRANTING
LENDER. EACH PARTY HERETO HEREBY AGREES THAT (I) NO SPC SHALL BE LIABLE FOR ANY
INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER
PARTY WOULD BE LIABLE, (II) NO SPC SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS
2.10 AND 2.12 (OR ANY OTHER INCREASED COSTS PROTECTION PROVISION) AND (III) THE
GRANTING BANK SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT OR
WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER PARTY OF RECORD
HEREUNDER. IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES
(WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO
THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY SPC MAY (I) WITH
NOTICE TO, BUT WITHOUT PRIOR CONSENT OF, BMCA AND THE ADMINISTRATIVE AGENT AND
WITH THE PAYMENT OF A PROCESSING FEE OF $500 AND WITHOUT PAYING ANY PROCESSING
FEE THEREFOR, ASSIGN ALL OR ANY PORTION OF ITS INTEREST IN ANY ADVANCE TO THE
GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS FUNDING OF ADVANCES TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENT TO SUCH SPC. THIS SUBSECTION (K) MAY NOT BE AMENDED WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH GRANTING LENDER, ALL OR ANY PART OF WHOSE ADVANCES
ARE BEING FUNDED BY THE SPC AT THE TIME OF SUCH AMENDMENT.


 

                SECTION 8.08.      Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery by telecopier or electronic mail of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.

 

                SECTION 8.09.      No Liability of the Issuing Bank. The
Borrowers assume all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither the Issuing Bank nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the Issuing
Bank against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrowers shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrowers, to the extent of any direct, but
not consequential, damages suffered by

 

113

--------------------------------------------------------------------------------


 

the Borrowers that the Borrowers proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

                SECTION 8.10.      Confidentiality. Neither any Agent nor any
Lender Party shall disclose any Confidential Information to any Person without
the consent of BMCA, other than (a) to such Agent’s or such Lender Party’s
Affiliates and their officers, directors, employees, accountants, attorneys,
agents and other advisors (collectively, “Lender Representatives”) and to actual
or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party, (e) in connection with any litigation or
proceeding to which such Agent or such Lender Party or any of its Affiliates may
be a party to the extent required or requested to so disclose by the applicable
Governmental Authority or (f) in connection with the exercise of any right or
remedy under this Agreement or any other Loan Document. Notwithstanding anything
herein to the contrary, any Agent or Lender Party may disclose to any and all
persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions as contemplated hereunder and all materials of any
kind (including opinions or other tax analyses) that are provided to such Agent
or Lender Party, relating to such U.S. tax treatment and tax structure.

 

                SECTION 8.11.      Release or Subordination of
Collateral/Release of Guarantor. Upon the sale, lease, transfer or other
disposition of any item of Collateral or the incurrence of Liens permitted under
Sections 5.02(a)(iv) or 5.02(a)(v) (including as a result of the sale, in
accordance with the terms of the Loan Documents, of the Loan Party that owns
such Collateral and as a result of the designation by any Loan Party after the
Closing Date of any of its Subsidiaries as a Non-Recourse Subsidiary) in
accordance with the terms of the Loan Documents, the Administrative Agent will
authorize the Collateral Monitoring Agent to release its Lien on and security
interest in such Collateral (and release the guaranty by a Loan Party, if
applicable) or subordinate its Lien in case of Liens permitted as referred to
above, and, at BMCA’s expense, execute and deliver to such Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or release of such Loan Party from its obligations
under the Guaranty or subordinate the Lien of the Collateral Monitoring Agent on
such item of Collateral to such permitted Lien in accordance with the terms of
the Loan Documents.

 

                SECTION 8.12.      Collateral Matters Relating to Related
Obligations. The benefit of the Loan Documents and of the provisions of this
Agreement relating to the Collateral shall extend to and be available in

 

114

--------------------------------------------------------------------------------


 

respect of any Obligation arising under any Hedging Agreement or Cash Management
Services (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Agents and all Secured Parties, that (a) the Related
Obligations shall be entitled to the benefit of the Loan Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Collateral Monitoring Agent and the
Administrative Agent shall hold, and have the right and power to act with
respect to, the guarantee by any Guarantor and the Collateral on behalf of and
as agents for the holders of the Related Obligations, but the Administrative
Agent and the Collateral Monitoring Agent are otherwise acting solely as agents
for the Lender Parties and shall have no fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or other obligation whatsoever to any holder of
Related Obligations, (b) all matters, acts and omissions relating in any manner
to the guarantee of any Guarantor under the Guaranty, the Collateral, or the
omission, creation, perfection, priority, abandonment or release of any Lien,
shall be governed solely by the provisions of this Agreement and the other Loan
Documents, (c) each Secured Party shall be bound by all actions taken or
omitted, in accordance with the provisions of this Agreement and the other Loan
Documents, by the Collateral Monitoring Agent and the Administrative Agent and
the Lenders required to vote with respect thereto, each of whom shall be
entitled to act at its sole discretion and exclusively in its own interest given
its own Revolving Credit Commitments and its own interest in the Advances and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Secured Party or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby and (d) no holder of Related
Obligations and no other Secured Party (except the Collateral Monitoring Agent,
the Administrative Agent, the Lenders and the Issuing Banks, to the extent set
forth in this Agreement and the other Loan Documents) shall have any right to be
notified of, or to direct, require or be heard with respect to, any action taken
or omitted in respect of the Collateral or under this Agreement or the other
Loan Documents.

 

                SECTION 8.13.      Jurisdiction, Etc. (a)  Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction.

 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

 

115

--------------------------------------------------------------------------------


 


PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 

                SECTION 8.14.      Governing Law. This Agreement and the Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

                SECTION 8.15.      Waiver of Jury Trial. Each of the Borrower,
the Agents and the Lender Parties irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the
Advances, the Letters of Credit or the actions of any Agent or any Lender Party
in the negotiation, administration, performance or enforcement thereof.

 

                SECTION 8.16.      Agreement to Comply With Court Order. Each of
the Lender Parties hereby accepts and agrees to abide by all of the terms of the
order (the “Approval Order”) as set forth in Exhibit E hereto entered by the
bankruptcy court on February 20, 2007 in connection with the G-I Holdings
bankruptcy proceedings and further agrees not to take any action (including
appearing in certain litigation proceedings specified in the Approval Order)
which could result in the loss of any waivers, or other rights granted in such
Approval Order for the benefit of the Agents and/or the Lender Parties.

 

                SECTION 8.17.      Patriot Act Notice. Each Lender Party and
each Agent (for itself and not on behalf of any Lender Party) hereby notifies
the Loan Parties that pursuant to the requirements of the USA PATRIOT ACT (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender Party or such Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. In
such connection, any Lender Party or Agent may also request corporate formation
documents, or other forms of identification, to verify information provided. The
Borrowers shall, and shall cause each of their Subsidiaries to, provide such
information and take such actions as are reasonably requested by any Agent or
any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BUILDING MATERIALS

 

 

CORPORATION OF AMERICA

 

BMCA ACQUISITION INC.

 

BMCA ACQUISITION SUB INC.

 

 

 

 

 

 

By

/s/ John M. Maitner

 

 

 

Name: John M. Maitner

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH,

 

 

as Administrative Agent and Collateral
Monitoring Agent

 

 

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name: Marguerite Sutton

 

 

Title:Director

 

 

 

 

 

 

 

By

/s/ Carin Keegan

 

 

 

Name: Carin Keegan

 

 

Title: Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC., as

 

 

a Joint Lead Arranger, a Joint Book
Running Manager

 

 

 

 

 

 

 

By

/s/ Stephen R. Lapidus

 

 

 

Name: Stephen R. Lapidus

 

 

Title: Director

 

 

 

 

 

 

 

By

/s/ Mark E. Funk

 

 

 

Name: Mark E. Funk

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

BEAR STEARNS & CO INC., as a Joint

 

 

Lead Arranger, a Joint Book Manager
and Syndication Agent

 

 

 

 

 

 

 

By

/s/ Richard Bram Smith

 

 

 

Name: Richard Bram Smith

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as a

 

 

Joint Lead Arranger, a Joint Book
Manager and Documentation Agent

 

 

 

 

 

 

 

By

/s/ David Lynch

 

 

 

Name: David Lynch

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

Initial Lenders

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH

 

 

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

 

 

 

 

 

 

By

/s/ Carin Keegan

 

 

 

Name: Carin Keegan

 

 

Title: Vice President

 

 

 

 

 

 

 

BEAR STEARNS CORPORATE
LENDING INC.

 

 

 

 

 

 

 

By

/s/ Richard Bram Smith

 

 

 

Name: Richard Bram Smith

 

 

Title: Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By

/s/ John M. Hariaczyi

 

 

 

Name: John M. Hariaczyi

 

 

Title: Vice President

 

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

By

/s/ Jeffrey Nitz

 

 

 

Name: Jeffrey Nitz

 

 

Title: Director

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT,
INC.

 

 

 

 

 

 

 

By

/s/ Anthony Lavinio

 

 

 

Name: Anthony Lavinio

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/ Harold K Wallace

 

 

 

Name: Harold K Wallace

 

 

Title: Director

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

 

 

By

/s/ Mark J. Dowling

 

 

 

Name: Mark J. Dowling

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

 

 

IXIS FINANCIAL PRODUCTS INC.

 

 

 

 

 

 

 

By

/s/ Matthew Burke

 

 

 

Name: Matthew Burke

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Christopher Hayden

 

 

 

Name: Christopher Hayden

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Initial Issuing Bank and Initial Swing
Line Bank

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH

 

 

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

 

Name: Carin Keegan

 

 

Title: Vice President

 

 

 

 

Issuing Bank

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By

/s/ Jeffrey Nitz

 

 

 

Name: Jeffrey Nitz

 

 

Title: Director

 

--------------------------------------------------------------------------------

 
